Exhibit 10.5

Execution Version

AMENDMENT NO. 1 TO FIRST LIEN TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) dated as of June 12, 2017 to the First
Lien Term Loan Credit Agreement dated as of October 20, 2016 (as amended,
supplemented or otherwise modified prior to the Amendment Effective Date (as
defined below)) (the “Credit Agreement”), among SHAY INTERMEDIATE HOLDING II
CORPORATION (“Holdings”), PAE HOLDING CORPORATION (the “Lead Borrower”), the
Subsidiary Borrowers party thereto (the “Subsidiary Borrowers” and together with
the Lead Borrower, the “Borrowers”), the Lenders party thereto from time to time
and Bank of America, N.A., as the Administrative Agent (the “Administrative
Agent”), is entered into and among Holdings, the Borrowers, the Subsidiary
Guarantors, the Administrative Agent, the Lenders party hereto and the 2017
Additional Term Loan Lenders (as defined below).

WHEREAS, the Lead Borrower has requested additional Term Loans under the Amended
Credit Agreement (as defined below) in an aggregate principal amount of
$95,000,000 (the “2017 Additional Term Loans”), which the Lead Borrower intends
to treat as fully fungible with the Initial Term Loans that are outstanding
under the Credit Agreement immediately prior to giving effect to this Amendment;

WHEREAS, the 2017 Additional Term Loan Lenders (as defined below) have elected
to provide the 2017 Additional Term Loans on the terms and conditions set forth
herein;

WHEREAS, each Person that agrees to make 2017 Additional Term Loans
(collectively, the “2017 Additional Term Loan Lenders”) will make 2017
Additional Term Loans to the Borrowers on the Amendment Effective Date in an
amount equal to its 2017 Additional Term Commitment (as defined below) and will
become, if not already, a Lender for all purposes under the Amended Credit
Agreement;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Parties
have requested to amend the Credit Agreement with the consent of the Required
Lenders in order to, among other things, allow for an additional $25,000,000 of
Indebtedness to be incurred pursuant to the ABL Credit Agreement under
Section 10.04(i)(z) of the Credit Agreement;

WHEREAS, as of the date hereof, the Borrowers intend to use the proceeds of the
2017 Additional Term Loans, together with the proceeds of additional term loans
incurred under the Second Lien Credit Agreement on the date hereof, (i) to
consummate the FCI Acquisition (as defined in the Amended Credit Agreement);
(ii) to consummate the FCI Refinancing (as defined in the Amended Credit
Agreement) and (iii) to pay the fees, premiums and expenses in connection with
the foregoing, this Amendment and the incurrence of the additional term loans
under the Second Lien Credit Agreement (collectively, the “2017 Amendment
Transactions”);

WHEREAS, Bank of America, N.A., an affiliate of Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citizens Bank, National Association and Morgan Stanley
Senior Funding, Inc. (together, the “Amendment No. 1 Lead Arrangers”) shall each
act as joint lead arrangers in connection with this Amendment and the 2017
Additional Term Loans; and

WHEREAS, this Amendment will become effective on the Amendment Effective Date on
the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

ARTICLE II

ADDITIONAL TERM LOANS

Section 2.01 2017 Additional Term Loans. Subject to the terms and conditions set
forth herein, each 2017 Additional Term Loan Lender severally agrees to make, a
2017 Additional Term Loan to the Borrowers on the Amendment Effective Date in a
principal amount set forth opposite such 2017 Additional Term Loan Lender’s name
on Schedule 1 hereto (each such amount, a “2017 Additional Term Commitment”).

Section 2.02 Terms of the Additional Term Loans. The 2017 Additional Term Loans
shall have identical terms as, and be fully fungible with, the Initial Term
Loans outstanding under the Credit Agreement immediately prior to giving effect
to this Amendment (including, without limitation, with respect to the maturity
date, mandatory prepayments, voluntary prepayments, and prepayment fees and
premium) and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Credit
Parties or any provisions regarding the rights of the Term Lenders, under the
Amended Credit Agreement and the other Credit Documents. From and after the
Amendment Effective Date, each reference to an “Initial Term Loan” or a “Term
Loan” in the Amended Credit Agreement or the other Credit Documents shall be
deemed to include the 2017 Additional Term Loans being made pursuant to this
Agreement (including, without limitation, for purposes of the definitions of
“Applicable Margin”, “Effective Yield” and “Repricing Transaction” in
Section 1.01 of the Amended Credit Agreement) and all other related terms will
have correlative meanings mutatis mutandis. From and after the Amendment
Effective Date, each 2017 Additional Term Loan Lender shall be a Lender for
purposes of the Amended Credit Agreement and the other Credit Documents.

ARTICLE III

AMENDMENTS TO THE CREDIT AGREEMENT AND SCHEDULE 2.01

Section 3.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.

Section 3.02 Amendments to Credit Agreement Schedules.

(a) Amendments to Schedule 1.01(B) – Additional Subsidiary Borrower. Each of the
parties hereto agrees that, effective on the Amendment Effective Date, Schedule
1.01(B) of the Credit Agreement shall modified to reflect the designation of FCI
as an additional Subsidiary Borrower.

(b) Amendments to Schedule 2.01 – Initial Term Loan Commitments. Each of the
parties hereto agrees that, effective on the Amendment Effective Date, pursuant
to Section 2.15(b) of the Credit Agreement, Schedule 2.01 of the Credit
Agreement shall modified to reflect the 2017 Additional Term Commitment of each
2017 Additional Term Loan Lender as additional Initial Term Loan Commitments.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each Credit Party represents and warrants to each
other party hereto, on and as of the Amendment Effective Date, that the
following statements are true and correct on and as of the Amendment Effective
Date:

(a) the FCI Acquisition Agreement Representations (as defined in the Amended
Credit Agreement) shall be true and correct in all material respects to the
extent required by the definition thereof and the Specified Representations (as
defined in the Amended Credit Agreement) (provided that Section 8.05(b) shall be
deemed to refer to the “Amendment Effective Date” instead of the “Closing Date”
and to the “2017 Amendment Transactions” instead of the “Transactions”) shall be
true and correct in all material respects on the Amendment Effective Date (in
each case, any representation or warranty that is qualified as to “materiality
or similar language” shall be true and correct in all respects on the Amendment
Effective Date); and

(b) as of the date of the FCI Acquisition Agreement, no Default or Event of
Default had occurred and was continuing or would have resulted from the 2017
Amendment Transactions.

ARTICLE V

CONDITIONS TO EFFECTIVENESS

Section 5.01 Amendment Effective Date. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) Execution and Delivery of this Amendment. On or prior to the Amendment
Effective Date, each Credit Party, the Administrative Agent, Lenders
constituting the Required Lenders and the 2017 Additional Term Loan Lenders,
shall have signed a counterpart of this Amendment (whether the same or different
counterparts) and shall have delivered (by electronic transmission or otherwise)
the same to the Administrative Agent.

(b) Notes. If requested by any 2017 Additional Term Loan Lender at least one
(1) Business Day prior to the Amendment Effective Date, the Administrative Agent
shall have received a Term Note executed by the Borrowers in favor of such 2017
Additional Term Loan Lender.

(c) Opinion of Counsel. The Administrative Agent shall have received the
executed opinions of (i) Latham & Watkins LLP, counsel to the Credit Parties and
(ii) Bean Kinney & Korman, P.C., special Virginia counsel to the Credit Parties,
each dated as of the Amendment Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent.

 

- 3 -



--------------------------------------------------------------------------------

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) certificates from each Credit Party, dated the Amendment Effective Date,
signed by a Responsible Officer of such Credit Party, and attested to by the
Secretary or any Assistant Secretary of such Credit Party, together with copies
of the certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate (or, to the
extent applicable, a certificate of a Responsible Officer certifying that there
have been no changes to such documents and certificates since the Closing Date),
and each of the foregoing shall be in form and substance reasonably satisfactory
to the Administrative Agent; and

(ii) good standing certificates and bring-down telegrams or facsimiles, if any,
for the Credit Parties which the Administrative Agent reasonably may have
requested, certified by proper Governmental Authorities.

(e) Loan Notice. Receipt by the Administrative Agent of a Notice of Borrowing
requesting the Borrowing of the 2017 Additional Term Loans on the Amendment
Effective Date in accordance with the requirements of Section 2.03 of the
Amended Credit Agreement.

(f) KYC Information. Each 2017 Additional Term Loan Lender shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, in each case, to the extent
reasonably requested by such Person in writing at least ten (10) days prior to
the Amendment Effective Date.

(g) Representations and Warranties. The representations and warranties contained
in Article IV hereof shall be true and correct on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, in each case subject to the qualifications set
forth therein.

(h) FCI Material Adverse Effect. Since March 31, 2017, no change, circumstance,
fact, event, condition, development, state of facts, effect or other matter has
occurred or arisen that would reasonably be expected to have a Material Adverse
Effect (as defined in the FCI Acquisition Agreement).

(i) Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Lead Borrower certifying as
to the satisfaction of the conditions set forth in Section 5.01(g) and
Section 5.01(h) above.

(j) Solvency Certificate. On the Amendment Effective Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer of the Lead Borrower substantially in the form of Exhibit
I, as modified to reflect the 2017 Amendment Transactions.

(k) Acquisition; Termination of Existing Credit Agreement; Refinancing.

(i) The FCI Acquisition shall be consummated in accordance with the FCI
Acquisition Agreement without amendment or other modification thereof (or waiver
of, or granting of any consent under, any provision thereof), in each case in a
manner that is materially adverse to the 2017 Additional Term Loan Lenders
without the consent of the Amendment No. 1 Lead Arrangers (not to be
unreasonably withheld or delayed) (it being understood and agreed that any
amendment, other modification or waiver with respect to Sections 20(b) or 24 of
the FCI Acquisition Agreement shall be deemed materially adverse to the 2017
Additional Term Loan Lenders); provided that (a) subject to clause (c), any
reduction in the purchase price shall be deemed not to be materially adverse to
the 2017 Additional Term Loan Lenders if 100% of such reduction is applied to
reduce the incremental term loans to be funded on the Amendment No. 1 Effective
Date under the Second Lien Credit Agreement, (b) subject to clause (c), any
increase in the purchase price shall be deemed not to be materially adverse to
the 2017 Additional Term

 

- 4 -



--------------------------------------------------------------------------------

Loan Lenders if such increase is funded solely by (x) equity investments
directly or indirectly in the Lead Borrower, all of which investments, if any,
shall be made in cash (or in the case of members of management, by way of
exchange of equity in Holdings or any direct or indirect parent thereof) in the
form of common equity or preferred equity on terms and conditions reasonably
acceptable to the Amendment No. 1 Lead Arrangers, the cash proceeds of which
shall be contributed to the Lead Borrower in cash as common equity and/or
(y) borrowings under the ABL Credit Agreement and (c) any reduction or increase
in the purchase price shall be deemed not to be materially adverse to the 2017
Additional Term Loan Lenders if such reduction or increase is pursuant to any
purchase price adjustment provisions, without limitation, working capital
adjustments, set forth in the FCI Acquisition Agreement (as in effect on the
date hereof).

(ii) FCI shall have repaid in full all Indebtedness outstanding under that
certain Amended and Restated Loan Agreement, dated as of October 28, 2013, by
and between FCI and Capital One, N.A., as lender (as amended on October 16, 2015
and as further amended, restated, supplemented or modified prior to the date
hereof, the “FCI Existing Credit Agreement”), together with all accrued but
unpaid interest, fees and other amounts owing thereunder (other than contingent
indemnification obligations not yet due and payable) and (i) all commitments to
lend or make other extensions of credit thereunder shall have been terminated
and (ii) all security interests in respect of, and Liens securing, the
Indebtedness and other obligations thereunder created pursuant to the security
documentation relating thereto shall have been terminated and released (or
arrangements therefor reasonably satisfactory to the Administrative Agent shall
have been made), and the Administrative Agent shall have received all such
releases as may have been reasonably requested by the Administrative Agent,
which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to FCI in connection with the
security interests created with respect to the FCI Existing Credit Agreement and
(b) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of FCI.

(l) FCI Joinders. On or prior to the Amendment Effective Date, the
Administrative Agent shall have received appropriate joinder documentation to
each of the following documents, in each case duly executed and delivered by
FCI:

(i) this Amendment;

(ii) the Security Agreement;

(iii) the Pledge Agreement;

(iv) the Trademark Security Agreement;

(v) the ABL Intercreditor Agreement; and

(vi) the First Lien/Second Lien Intercreditor Agreement.

(m) FCI Financial Statements. On or prior to the Closing Date, the
Administrative Agent, the Amendment No. 1 Lead Arrangers and the Lenders shall
have received audited consolidated balance sheet and related audited
consolidated statements of operations and cash flows of FCI and its consolidated
subsidiaries for the three most recently completed fiscal years ending at least
120 days prior to the Amendment Effective Date.

 

- 5 -



--------------------------------------------------------------------------------

(n) Consent Fee. The Administrative Agent shall have received for the account of
each Lender that executes and delivers a copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 12:00 noon New York City
time on April 28, 2017, a non-refundable consent fee in an amount equal to 0.10%
of such consenting Lender’s Initial Term Loans outstanding as of the Amendment
Effective Date immediately prior to the effectiveness of this Amendment
(excluding, for the avoidance of doubt, 2017 Additional Term Loans) (it being
understood that Borrowers shall have no liability for any such fee if the
Amendment Effective Date does not occur).

(o) Fees and Expenses. On the Amendment Effective Date, the Borrowers shall have
paid to the Administrative Agent, the Amendment No. 1 Lead Arrangers and the
2017 Additional Term Loan Lenders all costs, fees and expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least
five (5) Business Days prior to the Amendment Effective Date and any other
compensation payable to the Administrative Agent, the Amendment No. 1 Lead
Arrangers and the Additional Term Loan Lenders or otherwise payable in respect
of the 2017 Amendment Transactions to the extent then due.

(p) Compliance with the Credit Agreement. After giving effect to the 2017
Amendment Transactions, the Lead Borrower shall be in compliance with the
Requirements of Section 2.15 of the Credit Agreement, subject to Section 1.03
thereof, and Section 2.15 of the Second Lien Credit Agreement, subject to
Section 1.03 thereof.

Section 5.02 Effects of this Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the existing Credit Agreement or any other
provision of the existing Credit Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. This Amendment shall not constitute a novation of the Credit
Agreement as in effect immediately prior to giving effect hereto or any of the
Credit Documents. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b) From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Credit
Document shall in each case be deemed a reference to the Amended Credit
Agreement as amended hereby. This Amendment shall constitute a “Credit Document”
for all purposes of the Credit Agreement and the other Credit Documents.

ARTICLE VI

ACKNOWLEDGMENTS OF 2017 ADDITIONAL TERM LOAN LENDERS

Section 6.01 Acknowledgement of 2017 Additional Term Loan Lenders. Each 2017
Additional Term Loan Lender expressly acknowledges that neither any of the
Agents nor any of their respective Affiliates nor any of their respective
officers, directors, employees, agents or attorneys in fact have made any
representations or warranties to it and that no act by any Agent or such other
Person

 

- 6 -



--------------------------------------------------------------------------------

hereafter taken, including any review of the affairs of a Credit Party or any
affiliate of a Credit Party, shall be deemed to constitute any representation or
warranty by any Agent or any such other Person to such 2017 Additional Term Loan
Lender. Each 2017 Additional Term Loan Lender represents to the Agents that it
has, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their Affiliates and made its own decision to provide its 2017 Additional Term
Loans hereunder and enter into this Amendment, the Amended Credit Agreement and
to any other Credit Document to which such 2017 Additional Term Loan Lender
shall become a party. Each 2017 Additional Term Loan Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under the Amended Credit Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Credit Parties and their affiliates. Each 2017
Additional Term Loan Lender hereby (a) confirms that it has received a copy of
the Amended Credit Agreement and each other Credit Document and such other
documents (including financial statements) and information as it deems
appropriate to make its decision to enter into this Amendment and the other
Credit Documents to which such 2017 Additional Term Loan Lender shall be a
party, (b) agrees that it shall be bound by the terms of the Amended Credit
Agreement and the other Credit Documents as a Lender thereunder and that it will
perform in accordance with their terms all of the obligations which by the terms
of such Credit Documents are required to be performed by it as a Lender and
(c) irrevocably designates and appoints the Agents as the agents of such 2017
Additional Term Loan Lender under the Amended Credit Agreement and the other
Credit Documents, and such 2017 Additional Term Loan Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of the Amended Credit Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are delegated to such
Agent by the terms of the Amended Credit Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.

ARTICLE VII

REAFFIRMATION

Section 7.01 Reaffirmation. By signing this Amendment, each Credit Party hereby
confirms that (a) notwithstanding the effectiveness of this Amendment and the
transactions contemplated hereby, the obligations of such Credit Parties under
the Amended Credit Agreement (including with respect to the 2017 Additional Term
Loans contemplated by this Agreement) and the other Credit Documents (i) are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Amended Credit Agreement, the Security Agreement, the other
Security Documents and the other Credit Documents, (ii) constitute “Guaranteed
Obligations” and “Obligations” for purposes of the Amended Credit Agreement, the
Security Agreement, the other Security Documents and all other Credit Documents,
(iii) each Guarantor hereby confirms and ratifies its continuing unconditional
obligations as Guarantor under the Credit Agreement as amended hereby with
respect to all of the Guaranteed Obligations and (iv) each Credit Document to
which such Credit Party is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects and shall remain
in full force and effect according to its terms (in the case of the Credit
Agreement, as amended hereby) and (b) each 2017 Additional Term Loan Lender
shall be a “Secured Creditor” and a “Lender” (including without limitation for
purposes of the definition of “Required Lenders” contained in Section 1.01 of
the Amended Credit Agreement) for all purposes of the Amended Credit Agreement
and the other Credit Documents. Each Credit Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Credit Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE VIII

JOINDER TO CREDIT AGREEMENT

Section 8.01 Joinder to Credit Agreement. By signing this Amendment, FCI hereby
acknowledges that it has received and reviewed a copy of the Credit Agreement,
and hereby (a) joins in the execution of, and becomes a Subsidiary Borrower
under, the Credit Agreement with the same force as if it were originally a
signatory thereto, (b) agrees to all the terms and provisions of the Credit
Agreement applicable to it as a “Subsidiary Borrower” and “Borrower” thereunder
and (c) represents and warrants that the representations and warranties made by
it as a Borrower thereunder are true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof. Each reference to a “Subsidiary
Borrower” or a “Borrower” in the Credit Agreement shall be deemed to include
FCI, as a Subsidiary Borrower thereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Entire Agreement. This Amendment, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.

Section 9.02 Miscellaneous Provisions. The provisions of Sections 13.08 and
13.23 of the Amended Credit Agreement are hereby incorporated by reference and
apply mutatis mutandis hereto.

Section 9.03 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 9.04 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the Lead
Borrower and the Administrative Agent

Section 9.05 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

- 8 -



--------------------------------------------------------------------------------

Section 9.05 Certain Tax Matters. The parties hereto agree to treat the 2017
Additional Term Loans to be issued pursuant to this Amendment as fungible for
U.S. federal income tax purposes with the Initial Term Loans outstanding under
the Credit Agreement immediately prior to the effectiveness of this Amendment.

[Signature Pages Follow]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SHAY INTERMEDIATE HOLDING II CORPORATION, as Holdings By:  

/s/ Mary Ann Sigler

Name: Mary Ann Sigler Title: President and Treasurer PAE HOLDING CORPORATION, as
Lead Borrower By:  

/s/ Mary Ann Sigler

Name: Mary Ann Sigler Title: President and Treasurer PACIFIC ARCHITECTS AND
ENGINEERS, LLC, as a Borrower By:  

/s/ Mary Ann Sigler

Name: Mary Ann Sigler Title: Vice President and Treasurer PAE GOVERNMENT
SERVICES, INC., as a Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PACIFIC OPERATIONS MAINTENANCE COMPANY, as a
Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

PAE DESIGN AND FACILITY MANAGEMENT, as a Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE PROFESSIONAL SERVICES LLC, as a Borrower
By:  

/s/ Kevin Sullivan

Name: Kevin Sullivan Title: Treasurer PAE LABAT-ANDERSON LLC, as a Borrower By:
 

/s/ Kevin Sullivan

Name: Kevin Sullivan Title: Treasurer PAE NATIONAL SECURITY SOLUTIONS LLC, as a
Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE JUSTICE SUPPORT, as a Borrower By:  

/s/ Paul W. Cobb, Jr.

Name: Paul W. Cobb, Jr. Title: Vice President and Secretary PAE AVIATION AND
TECHNICAL SERVICES LLC, as a Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

PAE APPLIED TECHNOLOGIES LLC, as a Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE HANFORD LLC, as a Borrower By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer AFGHAN HOLDCO LLC, as a Subsidiary Guarantor
By:  

/s/ Paul W. Cobb, Jr.

Name: Paul W. Cobb, Jr. Title: Vice President and Secretary DEFENSE SUPPORT
SERVICES INTERNATIONAL, LLC, as a Subsidiary Guarantor By:  

/s/ Paul W. Cobb, Jr.

Name: Paul W. Cobb, Jr. Title: Vice President and Secretary DEFENSE SUPPORT
SERVICES INTERNATIONAL 2 LLC, as a Subsidiary Guarantor By:  

/s/ Paul W. Cobb, Jr.

Name: Paul W. Cobb, Jr. Title: Vice President and Secretary DEFENSE SUPPORT
SERVICES INTERNATIONAL 3 LLC, as a Subsidiary Guarantor By:  

/s/ Paul W. Cobb, Jr.

Name: Paul W. Cobb, Jr. Title: Vice President and Secretary

[Signature page to First Lien Term Loan Credit Agreement Amendment]

 



--------------------------------------------------------------------------------

DYNCORP LLC, as a Subsidiary Guarantor By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer

PAE HUMANITARIAN RESPONSE LLC, as a Subsidiary Guarantor

By: PAE Training Services, LLC

By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE INTERNATIONAL, as a Subsidiary Guarantor
By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE LOGISTICS LLC, as a Subsidiary Guarantor
By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer PAE SHIELD ACQUISITION COMPANY LLC, as a
Subsidiary Guarantor By:  

/s/ Kevin Sullivan

Name: Kevin Sullivan Title: Secretary PAE TRAINING SERVICES, LLC, as a
Subsidiary Guarantor By:  

/s/ Mark Monroe

Name: Mark Monroe Title: Treasurer

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

FCI FEDERAL, LLC By:  

/s/ Stephanie Finn

Name: Stephanie Finn Title: Secretary

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Mollie S. Canup

Name: Mollie S. Canup Title: Vice President

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and the 2017 Additional Term Loan Lender

By:  

/s/ David H. Strickert

Name: David H. Strickert Title: Managing Director

[Signature page to First Lien Term Loan Credit Agreement Amendment]



--------------------------------------------------------------------------------

Schedule 1

2017 Additional Term Commitments

 

2017 Additional Term Loan Lender    2017 Additional Term Commitment BANK OF
AMERICA, N.A.    $95,000,000



--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

[Amended Credit Agreement attached]



--------------------------------------------------------------------------------

EXHIBIT A

to

Amendment No. 1 to First Lien Term Loan Credit Agreement

 

 

 

FIRST LIEN TERM LOAN CREDIT AGREEMENT

among

SHAY INTERMEDIATE HOLDING II CORPORATION, as HOLDINGS

PAE HOLDING CORPORATION, as the LEAD BORROWER,

THE SUBSIDIARY BORROWERS PARTY HERETO

VARIOUS LENDERS

and

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT

 

 

Dated as of October 20, 2016

and as amended on June 12, 2017

BANK OF AMERICA, N.A.,

CITIZENS BANK, NATIONAL ASSOCIATION

SUNTRUST ROBINSON HUMPHREY, INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as JOINT LEAD ARRANGERS AND BOOKRUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS AND ACCOUNTING TERMS      - 1 -  

1.01

  Defined Terms      - 1 -  

1.02

  Terms Generally and Certain Interpretive Provisions      44- 45 -  

1.03

  Limited Condition Transactions      44- 45 -  

SECTION 2.

  AMOUNT AND TERMS OF CREDIT      45- 46 -  

2.01

  The Commitments      45- 46 -  

2.02

  Minimum Amount of Each Borrowing      46- 46 -  

2.03

  Notice of Borrowing      46- 47 -  

2.04

  Disbursement of Funds      46- 47 -  

2.05

  Notes      47- 48 -  

2.06

  Interest Rate Conversions      47- 48 -  

2.07

  Pro Rata Borrowings      47- 48 -  

2.08

  Interest      48- 49 -  

2.09

  Interest Periods      48- 49 -  

2.10

  Increased Costs, Illegality, etc.      49- 50 -  

2.11

  Compensation      51- 52 -  

2.12

  Change of Lending Office      51- 52 -  

2.13

  Replacement of Lenders      51- 52 -  

2.14

  Extended Term Loans      52- 53 -  

2.15

  Incremental Term Loan Commitments      54- 55 -  

2.16

  [Reserved]      56- 57 -  

2.17

  [Reserved]      56- 57 -  

2.18

  Refinancing Term Loans      56- 57 -  

2.19

  Reverse Dutch Auction Repurchases      57- 58 -  

2.20

  Open Market Purchases      58- 60 -  

2.21

  Sponsor and Affiliate Term Loan Purchases      59- 60 -  

SECTION 3.

  [RESERVED]      60- 61 -  

SECTION 4.

  FEES; REDUCTIONS OF COMMITMENT      60- 61 -  

4.01

  Fees      60- 61 -  

4.02

  Mandatory Reduction of Commitments      61- 62 -  

SECTION 5.

  PREPAYMENTS; PAYMENTS; TAXES      61- 62 -  

5.01

  Voluntary Prepayments      61- 62 -  

5.02

  Mandatory Repayments      62- 63 -  

5.03

  Method and Place of Payment      65- 66 -  

5.04

  Net Payments      65- 66 -  

SECTION 6.

  CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE      67- 68 -  

6.01

  Closing Date; Credit Documents; Notes      67- 68 -  

6.02

  [Reserved]      67- 68 -  

6.03

  Opinions of Counsel      67- 68 -  

6.04

  Corporate Documents; Proceedings, etc      67- 68 -  

6.05

  Termination of Existing Credit Agreement; Refinancing          67- 68 -  

 

- i -



--------------------------------------------------------------------------------

6.06

  No Default      68- 69 -  

6.07

  Intercreditor Agreements      68- 69 -  

6.08

  Pledge Agreement      68- 69 -  

6.09

  Security Agreements      68- 69 -  

6.10

  Subsidiaries Guaranty      69- 70 -  

6.11

  Financial Statements; Pro Forma Balance Sheets; Projections      69- 70 -  

6.12

  Solvency Certificate      69- 70 -  

6.13

  Fees, etc      69- 70 -  

6.14

  Representation and Warranties      69- 70 -  

6.15

  Patriot Act      69- 70 -  

6.16

  Borrowing Notice      69- 70 -  

6.17

  Officer’s Certificate      69- 70 -  

6.18

  Material Adverse Effect      69- 70 -  

SECTION 7.

  CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE      69- 70 -
 

SECTION 8.

  REPRESENTATIONS, WARRANTIES AND AGREEMENTS      69- 70 -  

8.01

  Organizational Status      69- 70 -  

8.02

  Power and Authority      70- 71 -  

8.03

  No Violation      70- 71 -  

8.04

  Approvals      70- 71 -  

8.05

  Financial Statements; Financial Condition; Projections      70- 71 -  

8.06

  Litigation      71- 72 -  

8.07

  True and Complete Disclosure      71- 72 -  

8.08

  Use of Proceeds; Margin Regulations      72- 73 -  

8.09

  Tax Returns and Payments      72- 73 -  

8.10

  ERISA      72- 73 -  

8.11

  The Security Documents      73- 74 -  

8.12

  Properties      74- 75 -  

8.13

  Capitalization      74- 75 -  

8.14

  Subsidiaries      74- 75 -  

8.15

  Anti-Corruption Laws; Sanctioned Persons      74- 75 -  

8.16

  Investment Company Act      74- 75 -  

8.17

  [Reserved].      74- 75 -  

8.18

  Environmental Matters      74- 76 -  

8.19

  Labor Relations      75- 76 -  

8.20

  Intellectual Property      75- 76 -  

8.21

  Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc      75- 76 -  

SECTION 9.

  AFFIRMATIVE COVENANTS      76- 77 -  

9.01

  Information Covenants      76- 77 -  

9.02

  Books, Records and Inspections; Conference Calls      79- 80 -  

9.03

  Maintenance of Property; Insurance      79- 80 -  

9.04

  Existence; Franchises      80- 81 -  

9.05

  Compliance with Statutes, etc.      80- 81 -  

9.06

  Compliance with Environmental Laws      80- 81 -  

9.07

  ERISA      81- 82 -  

9.08

  End of Fiscal Years; Fiscal Quarters      81- 82 -  

9.09

  Debarment/Suspension Event      81- 82 -  

9.10

  Payment of Taxes      82- 83 -  

9.11

  Use of Proceeds      82- 83 -  

9.12

  Additional Security; Further Assurances; etc.      82- 83 -  

 

- ii -



--------------------------------------------------------------------------------

9.13

  Post-Closing Actions      84- 84 -  

9.14

  Permitted Acquisitions      84- 84 -  

9.15

  Credit Ratings      84- 85 -  

9.16

  Designation of Subsidiaries      84- 85 -  

SECTION 10.

  NEGATIVE COVENANTS      85- 86 -  

10.01

  Liens      85- 86 -  

10.02

  Consolidation, Merger, or Sale of Assets, etc      89- 90 -  

10.03

  Dividends      93- 93 -  

10.04

  Indebtedness      96- 97 -  

10.05

  Advances, Investments and Loans      99- 100 -  

10.06

  Transactions with Affiliates      103- 103 -  

10.07

  Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc.      104- 105 -  

10.08

  Limitation on Certain Restrictions on Subsidiaries      105- 106 -  

10.09

  Business      106- 107 -  

10.10

  Negative Pledges      107- 107 -  

SECTION 11.

  EVENTS OF DEFAULT      108- 108 -  

11.01

  Payments      108- 108 -  

11.02

  Representations, etc.      108- 109 -  

11.03

  Covenants      108- 109 -  

11.04

  Default Under Other Agreements      108- 109 -  

11.05

  Bankruptcy, etc      109- 109 -  

11.06

  ERISA      109- 110 -  

11.07

  Security Documents      109- 110 -  

11.08

  Guaranties      109- 110 -  

11.09

  Judgments      110- 110 -  

11.10

  Change of Control      110- 110 -  

SECTION 12.

  THE ADMINISTRATIVE AGENT      110- 111 -  

12.01

  Appointment and Authorization      110- 111 -  

12.02

  Delegation of Duties      111- 111 -  

12.03

  Exculpatory Provisions      111- 112 -  

12.04

  Reliance by Administrative Agent      112- 112 -  

12.05

  No Other Duties, Etc.      112- 112 -  

12.06

  Non-reliance on Administrative Agent and Other Lenders      112- 112 -  

12.07

  Indemnification by the Lenders      112- 113 -  

12.08

  Rights as a Lender      112- 113 -  

12.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      112- 113 -
 

12.10

  Resignation of the Agents      114- 114 -  

12.11

  Collateral Matters and Guaranty Matters      114- 115 -  

12.12

  Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements      115- 115 -  

12.13

  Withholding Taxes      115- 116 -  

SECTION 13.

  MISCELLANEOUS      115- 116 -  

13.01

  Payment of Expenses, etc      115- 116 -  

13.02

  Right of Setoff      117- 117 -  

13.03

  Notices      117- 118 -  

13.04

  Benefit of Agreement; Assignments; Participations, etc.      118- 119 -  

 

- iii -



--------------------------------------------------------------------------------

13.05

  No Waiver; Remedies Cumulative      121- 121 -  

13.06

  Payments Pro Rata      121- 122 -  

13.07

  Calculations; Computations      122- 122 -  

13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
123- 123 -  

13.09

  Counterparts      123- 124 -  

13.10

  [Reserved]      124- 124 -  

13.11

  Headings Descriptive      124- 124 -  

13.12

  Amendment or Waiver; etc.      124- 124 -  

13.13

  Survival      126- 126 -  

13.14

  Domicile of Term Loans      126- 126 -  

13.15

  Register      126- 126 -  

13.16

  Confidentiality      127- 127 -  

13.17

  USA Patriot Act Notice      127- 127 -  

13.18

  Joint and Several Liability      127- 128 -  

13.19

  Waiver of Sovereign Immunity      128- 128 -  

13.20

  Lead Borrower      128- 128 -  

13.21

  INTERCREDITOR AGREEMENTS      128- 128 -  

13.22

  Absence of Fiduciary Relationship      129- 129 -  

13.23

  Electronic Execution of Assignments and Certain Other Documents     
129- 129 -  

13.24

  Entire Agreement      129- 129 -  

13.25

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
129- 129 -  

SECTION 14.

  CREDIT AGREEMENT PARTY GUARANTY      130- 130 -  

14.01

  The Guaranty      130- 130 -  

14.02

  Bankruptcy      130- 130 -  

14.03

  Nature of Liability      130- 130 -  

14.04

  Independent Obligation      130- 131 -  

14.05

  Authorization      131- 131 -  

14.06

  Reliance      131- 132 -  

14.07

  Subordination      131- 132 -  

14.08

  Waiver      132- 132 -  

14.09

  Maximum Liability      132- 132 -  

14.10

  Payments      132- 133 -  

14.11

  Keepwell      132- 133 -  

 

- iv -



--------------------------------------------------------------------------------

SCHEDULE 1.01A   Unrestricted Subsidiaries SCHEDULE 1.01B   Subsidiary Borrowers
SCHEDULE 1.01C   Existing Joint Ventures SCHEDULE 2.01   Commitments SCHEDULE
2.19(a)   Reverse Dutch Auction Procedures SCHEDULE 8.12   Real Property
SCHEDULE 8.14   Subsidiaries SCHEDULE 8.19   Labor Matters SCHEDULE 8.21   Legal
Names; Types of Organization (and Whether Registered Organization); Jurisdiction
of Organization, etc. SCHEDULE 9.13   Post-Closing Actions SCHEDULE 10.01(iii)  
  Existing Liens SCHEDULE 10.04   Existing Indebtedness SCHEDULE 10.05(iii)  
Existing Investments SCHEDULE 10.06(x)   Affiliate Transactions SCHEDULE 13.03  
Lender Addresses EXHIBIT A-1   Form of Notice of Borrowing EXHIBIT A-2   Form of
Notice of Conversion/Continuation EXHIBIT B   Form of Term Note EXHIBIT C   Form
of U.S. Tax Compliance Certificate EXHIBIT D   Form of Administrative
Questionnaire EXHIBIT E   Form of Officers’ Certificate EXHIBIT F   Form of
Pledge Agreement EXHIBIT G   Form of Security Agreement EXHIBIT H   Form of
Subsidiaries Guaranty EXHIBIT I   Form of Solvency Certificate EXHIBIT J   Form
of Compliance Certificate EXHIBIT K   Form of Assignment and Assumption
Agreement EXHIBIT L   Form of Incremental Term Loan Commitment Agreement EXHIBIT
M   Form of ABL Intercreditor Agreement EXHIBIT N   Form of First Lien/Second
Lien Intercreditor Agreement

 

- v -



--------------------------------------------------------------------------------

THIS FIRST LIEN TERM LOAN CREDIT AGREEMENT, dated as of October 20, 2016,2016
and as amended on the Amendment No. 1 Effective Date, among SHAY INTERMEDIATE
HOLDING II CORPORATION (“Holdings”), PAE HOLDING CORPORATION (“PAE” or the “Lead
Borrower”), each Subsidiary Borrower party hereto from time to time, the Lenders
party hereto from time to time and BANK OF AMERICA, N.A., as the Administrative
Agent. All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Lenders makemade Initial Term
Loans hereunder in the amount of $500,000,000 under this Agreement on the
Closing Date.

WHEREAS, the proceeds of the Initial Term Loans borrowed on the Closing Date
together with the proceeds of the initial term loans under the Second Lien Term
Loan Credit Agreement and revolving loans under the ABL Credit Agreement will
bewere used by the Lead Borrower to finance the repayment of all amounts
outstanding under the Existing Credit Agreement, to pay the Special Dividend,
for other general corporate purposes, corporate transactions, and to pay the
Transaction Costs.

WHEREAS, the Lead Borrower has requested that, on the Amendment No. 1 Effective
Date (i) the 2017 Additional Term Loan Lenders make 2017 Additional Term Loans
in the aggregate principal amount of $95,000,000 and (ii) this Agreement be
amended as set forth herein, in each case pursuant to Amendment No. 1.

WHEREAS, the Required Lenders have indicated their willingness to amend this
Agreement on the Amendment No. 1 Effective Date and the 2017 Additional Term
Loan Lenders have indicated their willingness to lend on the terms and subject
to the conditions set forth herein. and in Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“2017 Additional Term Commitment” shall have the meaning provided in Amendment
No. 1.

“2017 Additional Term Loan Lenders” shall have the meaning provided in Amendment
No. 1.

“2017 Additional Term Loans” shall have the meaning provided in Amendment No. 1.

“2017 Amendment Transactions” shall have the meaning provided in Amendment No.
1.

“ABL Collateral Agent” shall mean Bank of America, N.A., as collateral agent
under the ABL Credit Agreement or any successor thereto acting in such capacity.

“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the ABL
Intercreditor Agreement) and thereof, among Holdings, the Lead Borrower, the
other borrowers party thereto, certain lenders party thereto and Bank of
America, as the administrative agent, and (ii) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to refinance (subject to the
limitations set forth herein (including by reference to the ABL Intercreditor
Agreement)) in whole or in part the Indebtedness and other obligations
outstanding under (x) the credit agreement referred to in clause (i) or (y) any
subsequent ABL Credit Agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Credit Agreement
hereunder. Any reference to the ABL Credit Agreement hereunder shall be deemed a
reference to any ABL Credit Agreement then in existence.

 

- 1 -



--------------------------------------------------------------------------------

“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement in
the form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent, the ABL Collateral Agent and the Second Lien Collateral Agent, as may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower, which
assets shall, as a result of the respective acquisition, become assets of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower (or assets of a
Person who shall be merged with and into the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower) or (y) a majority of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Restricted Subsidiary of the Lead Borrower (or shall be merged with and
into the Lead Borrower or a Restricted Subsidiary of the Lead Borrower).

“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
January 14, 2016, among Holdings, Shay Merger Corporation, the Lead Borrower and
LG PAE, L.P., as the stockholder representative.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and the Lead Borrower (it being understood that the terms
of the ABL Intercreditor Agreement and First Lien/Second Lien Intercreditor
Agreement, as applicable, are reasonably satisfactory).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Advisory Agreement” shall mean that certain Management Agreement, dated as of
March 14, 2016, by and between the Sponsor and the Lead Borrower, as amended,
restated, modified, or replaced from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agent and any other
agent with respect to the Credit Documents, including, without limitation, the
Lead Arranger and the Amendment No. 1 Lead Arrangers.

 

- 2 -



--------------------------------------------------------------------------------

“Agreement” shall mean this First Lien Term Loan Credit Agreement, as amended by
Amendment No. 1 on the Amendment No. 1 Effective Date and as further modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Amendment No. 1” shall mean that certain Amendment No. 1 to First Lien Term
Loan Credit Agreement, dated as of June 12, 2017, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

“Amendment No. 1 Effective Date” shall mean the date on which all the conditions
precedent to the effectiveness of Amendment No. 1, listed in Section 5.01
thereof, shall have been satisfied, which date is June 12, 2017.

“Amendment No. 1 Lead Arrangers” shall have the meaning provided in Amendment
No. 1.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the Patriot Act.

“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the provision of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 or any Permitted Pari Passu
Notes which are subject to an Effective Yield that is greater than the Effective
Yield applicable to such Initial Term Loans by more than 0.50%, the margin per
annum (expressed as a percentage) mutually determined by the Administrative
Agent and the Lead Borrower in good faith (and notified by the Administrative
Agent to the Lenders) as the margin per annum required to cause the Effective
Yield applicable to such then existing Initial Term Loans to equal (i) the
Effective Yield applicable to such new Tranche of Incremental Term Loans or
Permitted Pari Passu Notes, as applicable, minus (ii) 0.50%. Each mutual
determination of the “Applicable Increased Term Loan Spread” by the
Administrative Agent and the Lead Borrower shall be conclusive and binding on
all Lenders absent manifest error.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans maintained as (a) Base Rate Term Loans, 4.50% and (b) LIBO
Rate Term Loans, 5.50%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement.

On and after the date of such incurrence of any Indebtedness which gives rise to
a determination of a new Applicable Increased Term Loan Spread, the Applicable
Margins for the Initial Term Loans shall be the higher of (x) the Applicable
Increased Term Loan Spread for such Type of Initial Term Loans and (y) the
Applicable Margin for such Type of Initial Term Loans as otherwise determined
above.

The Applicable Margins for any Tranche of Refinancing Term Loans shall be as
specified in the applicable Refinancing Term Loan Amendment. The Applicable
Margins for any Tranche of Extended Term Loans shall be as specified in the
applicable Extension Amendment.

“Applicable Prepayment Percentage” shall mean, at any time, 75%; provided that,
if at any time the Consolidated First Lien Net Leverage Ratio as of the last day
of the fiscal year for which the Applicable Prepayment Percentage is calculated
(as set forth in an officer’s certificate delivered pursuant to Section 9.01(e)
for such fiscal year) is (i) less than or equal to 3.00:1.00 and greater than
2.50:1.00, the Applicable Prepayment Percentage shall instead be 50%, (ii) less
than or equal to 2.50:1.00 and greater than 2.00:1.00, the Applicable Prepayment
Percentage shall instead be 25% and (ii) less than or equal to 2.00:1.00, the
Applicable Prepayment Percentage shall instead be 0%.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) an existing Lender, (b) an Affiliate of an existing Lender or
(c) an entity or an Affiliate of an entity that administers or manages an
existing Lender.

 

- 3 -



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of the Borrower or any of its Restricted
Subsidiaries, or entry into any Sale-Leaseback Transaction by the Borrower or
any of its Restricted Subsidiaries, in each case, pursuant
to Sections 10.02(ii), or (xii).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Auction” shall have the meaning set forth in Section 2.19(a).

“Auction Manager” shall have the meaning set forth in Section 2.19(a).

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a) the sum of, without duplication:

(i) Cumulative Retained Excess Cash Flow Amount; plus

(ii) 100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by the Lead Borrower since the Closing Date as
a contribution to its common equity capital or from the issue or sale of the
Equity Interests of the Lead Borrower or any direct or indirect Parent Company
(excluding, without duplication, Qualified Preferred Stock, Equity Interests
sold to a Restricted Subsidiary of the Lead Borrower or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of the Lead Borrower or a Restricted Subsidiary of the Lead Borrower
or to the extent applied to any other basket or exception under this Agreement),
or from the issue or sale of Qualified Preferred Stock of the Lead Borrower or
debt securities of the Lead Borrower, in each case that have been converted into
or exchanged for Equity Interests of the Lead Borrower or any direct or indirect
Parent Company (other than Qualified Preferred Stock and convertible or
exchangeable Equity Interests or debt securities sold to a Restricted Subsidiary
of the Lead Borrower); plus

(iii) 100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower from (A) the sale or disposition (other than to
the Lead Borrower or a Restricted Subsidiary of the Lead Borrower) of
Investments made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount and from repayments,
repurchases and redemptions of such Investments from the Lead Borrower and its
Restricted Subsidiaries by any Person (other than the Lead Borrower or its
Restricted Subsidiaries) but only up to the original amount invested and only to
the extent such proceeds are not required to be applied as a mandatory
prepayment pursuant to Section 5.02; (B) a return, profit, distribution or
similar amounts from an Investment made after the Closing Date the
permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Lead Borrower for such period, (C) the sale
(other than to the Lead Borrower or any of its Restricted Subsidiaries) of the
Equity Interests of an Unrestricted Subsidiary; (D) a distribution or dividend
from an Unrestricted Subsidiary, to the extent that such amounts were not
otherwise included in the Consolidated Net Income of the Lead Borrower for such
period; and (E) any Investment that was made after the Closing Date in a Person
that is not a subsidiary at such time that subsequently becomes a Restricted
Subsidiary of the Lead Borrower; provided that in each case, such amount will
not exceed the amount of the Investment initially made using the Available
Amount; plus

 

- 4 -



--------------------------------------------------------------------------------

(iv) in the event that any Unrestricted Subsidiary of the Lead Borrower
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary or has been merged or consolidated with or into or transfers or
conveys its assets to, or is liquidated into, the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, in each case after Closing Date, the fair
market value of the Lead Borrower’s Investment in such Subsidiary as of the date
of such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated or combined or any Indebtedness associated
with the assets so transferred or conveyed (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary
constituted an Investment not made in reliance on the Available Amount); plus

(v) the amount of Retained Declined Proceeds;

minus (b) the sum of:

(i) the aggregate amount of the consideration paid by the Lead Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under
Section 9.14(a) in connection with Permitted Acquisitions consummated on or
after the Closing Date and on or prior to the Determination Date;

(ii) the aggregate amount of all Dividends made by the Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;

(iii) the aggregate amount of all Investments made by the Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and

(iv) the aggregate amount of repayments, repurchases, redemptions or defeasances
of Indebtedness pursuant to Section 10.07(a)(i) or Section 10.07(b)(i) on or
after the Closing Date and on or prior to the Determination Date

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A., together with its
successors.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Proceedings” shall have the meaning provided in Section 13.04(f).

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the LIBO Rate for a LIBO Rate Term Loan with a one
month Interest Period commencing on such day plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Notwithstanding the
foregoing, the Base Rate shall not at any time be less than 2.00% per annum.

 

- 5 -



--------------------------------------------------------------------------------

“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by the Lead Borrower
at the time of the incurrence thereof or conversion thereto.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall mean, collectively the Lead Borrower and each Subsidiary
Borrower.

“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of,
Section 2.15(c).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Term Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by a third party
(excluding any Credit Party or any of its Restricted Subsidiaries) and for which
no Credit Party or any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period) and (v) property, plant and equipment taken in
settlement of accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;

 

- 6 -



--------------------------------------------------------------------------------

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition; and

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to an Initial Public Offering, any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

(b) at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or group directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company; or

(c) a “change of control” (or similar event) shall occur in any document
pertaining to (I) the ABL Credit Agreement, (II) the Second Lien Credit
Agreement and (III) the definitive agreements pursuant to which any Refinancing
Notes or Indebtedness permitted under Section 10.04(xxvii) or (xxix) was issued
or incurred, in each case of this subclause (III) with an aggregate outstanding
principal amount in respect of such series of Refinancing Notes or other
Indebtedness in excess of the Threshold Amount; or

 

- 7 -



--------------------------------------------------------------------------------

(d) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Lead Borrower (other than in connection with or after an
Initial Public Offering).

“Claim” shall have the meaning provided in Section 13.04(f).

“Closing Date” shall mean October 20, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all Pledge Agreement Collateral, all
“Collateral” as described in the Security Agreement and all Mortgaged
Properties.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, 2017 Additional Term Commitment, Extended Term Loan
Commitment, Refinancing Term Loan Commitment or an Incremental Term Loan
Commitment of such Lender.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Lead Borrower and its Restricted Subsidiaries at such time (other
than cash and Cash Equivalents, amounts related to current or deferred Taxes
based on income or profits, assets held for sale, loans to third parties that
are permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Lead Borrower and its Restricted Subsidiaries at such
time (other than the current portion of any Indebtedness under this Agreement,
the current portion of any other long-term Indebtedness which would otherwise be
included therein, International Contingent Tax Liabilities (as defined in the
Acquisition Agreement), accruals of Interest Expense (excluding Interest Expense
that is due and unpaid), accruals for current or deferred Taxes based on income
or profits, accruals of any costs or expenses related to restructuring reserves
to the extent permitted to be included in the calculation of Consolidated EBITDA
and the current portion of pension liabilities).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication)

(i) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

- 8 -



--------------------------------------------------------------------------------

(ii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(iv) any other consolidated non-cash charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
if any such non-cash charge represents an accrual or reserve for anticipated
cash charges in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period;
plus

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi) the Specified Permitted Adjustment and any other cost savings, operating
expense reductions, operating improvements and synergies permitted to be added
back to this definition pursuant to the definition of “Pro Forma Cost Savings”
(including, without limitation, costs and expenses incurred after the Closing
Date related to employment of terminated employees incurred by such Person
during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in each case, subject to the “Cost
Savings Cap” (as defined in the definition of “Pro Forma Cost Savings”); plus

(vii) losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii) the amount of fees and expenses incurred by such Person pursuant (a) to
the Advisory Agreement as in effect on the Closing Date during such period or
pursuant to any amendment, modification or supplement thereto or replacement
thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix) capitalized consulting fees and organization costs; plus

(x) any impact related to the application of purchase accounting in connection
with any Permitted Acquisition or Permitted Joint Venture; plus

(xi) any contingent or deferred payments (including Earnout Payments, noncompete
payments and consulting payments) made to sellers in the Acquisition, Permitted
Acquisitions or any acquisitions or Investments consummated prior to the Closing
Date; plus

(xii) any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; minus

 

- 9 -



--------------------------------------------------------------------------------

(xiii) the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiv) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xv) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.

“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) Consolidated First Lien Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered. If the Consolidated First Lien
Net Leverage Ratio is being determined for a given Test Period, Consolidated
First Lien Secured Debt shall be measured on the last day of such Test Period,
with Consolidated EBITDA being determined for such Test Period.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the
sum of (x) the aggregate principal amount of any Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time that is subordinated in
right of payment to the Obligations and, without duplication, (y) the aggregate
principal amount of Indebtedness of the Lead Borrower and its Restricted
Subsidiaries at such time that is secured by Liens on the assets of the Lead
Borrower and its Restricted Subsidiaries that are junior to the Lien securing
the Obligations, and (z) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.01 and Liens created under the ABL Credit
Agreement and the credit documents related thereto, any Second Lien Credit
Documents, any Credit Document and any Permitted Junior Debt Documents (to the
extent that such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis)) included on the consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries at such time, in each
case, calculated on a Pro Forma Basis.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Lead Borrower and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (i) and (ii), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes, Permitted Pari Passu Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section 10.07(a).

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;

 

- 10 -



--------------------------------------------------------------------------------

(ii) any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded,
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv) the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v) solely for the purpose of determining the amount available under clause
(a)(i)(B) of the definition of Available Amount, the net income (but not loss)
of any Restricted Subsidiary (other than any Guarantor) will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such Person will be increased by the amount of
dividends or distributions or other payments actually paid in cash (or converted
to cash) by any such Restricted Subsidiary to such Person in respect of such
period, to the extent not already included therein;

(vi) the cumulative effect of any change in accounting principles will be
excluded;

(vii) (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(b) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, will be excluded;

(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or

write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

 

- 11 -



--------------------------------------------------------------------------------

(x) any increase in amortization or depreciation, or effect of any adjustments
to inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi) an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;

(xii) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii) any net gain or loss from Obligations or in connection with the early
extinguishment of obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;

(xiv) subject to the Cost Savings Cap, the amount of any restructuring, business
optimization, acquisition and integration costs and charges (including, without
limitation, retention, severance, systems establishment costs, excess pension
charges, information technology costs, rebranding costs, contract termination
costs, including future lease commitments, costs related to the start-up,
closure or relocation or consolidation of facilities and costs to relocate
employees) will be excluded; and

(xv) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP shall be excluded.

“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the sum of
(x) the aggregate principal amount of any Indebtedness of the Lead Borrower and
its Restricted Subsidiaries at such time that is subordinated in right of
payment to the Obligations and (y) the aggregate amount of unrestricted cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 10.01 and Liens created under the ABL
Credit Agreement and the credit documents related thereto, any Second Lien
Credit Documents, any Credit Document and any Permitted Junior Debt Documents
(to the extent that such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis)) included on the consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries at such time, in each
case, calculated on a Pro Forma Basis.

“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA of the Lead Borrower and its Restricted Subsidiaries for the Test Period
then most recently ended for which Section 9.01 Financials were required to have
been delivered. If the Consolidated Senior Secured Net Leverage Ratio is being
determined for a given Test Period, Consolidated Senior Secured Debt shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

 

- 12 -



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by
Section 10.01 and Liens created under the ABL Credit Agreement and the credit
documents related thereto, any Second Lien Credit Documents, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time to (y) Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the Test Period then most recently
ended for which Section 9.01 Financials were required to have been delivered, in
each case, calculated on a Pro Forma Basis. If the Consolidated Total Net
Leverage Ratio is being determined for a given Test Period, Consolidated
Indebtedness shall be measured on the last day of such Test Period, with
Consolidated EBITDA being determined for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow”.

“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings”.

“Credit Agreement Party” shall mean each of Holdings and each of the Borrowers.

“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement,, Amendment No. 1, each
Note, each Subsidiaries Guaranty, each Security Document, the ABL Intercreditor
Agreement, the First Lien/Second Lien Intercreditor Agreement, any Additional
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, each
Incremental Term Loan Commitment Agreement, each Refinancing Term Loan Amendment
and each Extension Amendment.

“Credit Event” shall mean the making of any Term Loan.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to (i) the aggregate cumulative sum of the Retained Percentage
multiplied by Excess Cash Flow for all Excess Cash Flow Payment Periods ending
after the Closing Date and prior to such date minus (ii) the cumulative amount
by which amounts that would otherwise be payable under Section 5.2(e) have been
reduced as a result of the voluntary prepayment of any Term Loans.

 

- 13 -



--------------------------------------------------------------------------------

“Debarment/Suspension Event” shall mean that any Credit Party has been debarred
or suspended from contracting with the Federal government pursuant to Federal
Acquisition Regulation subpart 9.4, for a period exceeding 30 consecutive days,
with respect to matters representing over 25% of the consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries at the time of such debarment
or suspension.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Holdings, the Lead Borrower and its Restricted Subsidiaries) that invests in
commercial bank loans in the ordinary course of business at the time of the
relevant sale or assignment thereto pursuant to Section 2.21 and so long as the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement or management of such Affiliate do not
include any individual who is primarily responsible for the advisement or
management of Holdings or the Lead Borrower and its Restricted Subsidiaries, and
the individuals who are employees, officers or directors of the Sponsor and who
are primarily responsible for the advisement and management of Holdings or the
Lead Borrower and its Restricted Subsidiaries do not have the right to direct
the credit decisions of such Affiliate, or directly or indirectly appoint (or
have the right to appoint), any individual at such Affiliate with responsibility
for reviewing or approving any decisions with respect to the transactions
contemplated by any of the Credit Documents (including any amendments or waivers
thereto).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 5.02(k).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Lead Borrower or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Lead Borrower and each other Lender promptly following such determination.

 

- 14 -



--------------------------------------------------------------------------------

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor
secured by the Security Documents. It is hereby understood that an Interest Rate
Protection Agreement may not be a Designated Interest Rate Protection Agreement
to the extent it is similarly treated as such under the ABL Credit Agreement.
Notwithstanding the foregoing, in no event shall any agreement evidencing any
Excluded Swap Obligation constitute a Designated Interest Rate Protection
Agreement.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Lead Borrower or any of its Restricted
Subsidiaries with a Guaranteed Creditor secured by the Security Documents. It is
hereby understood that a Treasury Services Agreement may not be a Designated
Treasury Services Agreement to the extent it is similarly treated as such under
the ABL Credit Agreement.

“Disqualified Lender” shall mean certain competitors of the Lead Borrower and
its Subsidiaries identified in writing by the Lead Borrower to the
Administrative Agent and the Lenders from time to time (other than bona fide
fixed income investors or debt funds); provided that the foregoing shall not
apply (x) retroactively to disqualify any parties that have previously acquired
an assignment or participation interest in any Loans to the extent that any such
party was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be or (y) to any bona fide fixed income investors
or debt funds.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 2.10(d).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“Earnout Payments” shall mean payments made by the Lead Borrower and/or any of
its Restricted Subsidiaries under a contractual arrangement entered into with a
seller in connection with the Acquisition or a Permitted Acquisition as part of
the consideration given to such seller for such Acquisition or Permitted
Acquisition where the amounts of such payments are based upon, and are dependent
upon, the business acquired pursuant to such Acquisition or Permitted
Acquisition achieving meaningful revenue, earnings or other performance target
levels agreed upon in good faith by the Lead Borrower and such seller.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

- 15 -



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as determined by the
Administrative Agent, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
Weighted Average Life to Maturity of such Term Loan or other Indebtedness and
(y) the four years following the date of incurrence thereof) payable generally
to lenders or holders providing such Term Loan or other Indebtedness, but
excluding any arrangement, structuring, commitment, underwriting or other fees
payable in connection therewith that are not generally shared with the relevant
lenders or holders and customary consent fees paid generally to consenting
lenders or holders; provided that in the case of any fixed rate Indebtedness,
the “Effective Yield” thereof shall be translated to what the Effective Yield
would be if such fixed rate Indebtedness were floating rate Indebtedness in a
manner reasonably satisfactory to the Administrative Agent. Each determination
of the “Effective Yield” by the Administrative Agent shall be conclusive and
binding on all Lenders absent manifest error.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) except
to the extent provided in Sections 2.19, 2.20, 2.21 and
13.04(c), the Sponsor, Holdings, each Borrower and their respective Subsidiaries
and Affiliates (other than Debt Fund Affiliates).

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

- 16 -



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Sections 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan,
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
or the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (e) the adoption of any amendment to a Plan that
would require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any written notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Lead Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of Section
4975 of the Code) or with respect to which the Lead Borrower or any Restricted
Subsidiary would reasonably be expected to have liability, (h) the occurrence of
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of any Plan or the appointment of a trustee to administer any
Plan, (i) the filing of any request for or receipt of a minimum funding waiver
under Section 412(c) of the Code with respect to any Plan or Multiemployer Plan,
(j) a determination that any Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (k) the receipt by
the Lead Borrower, a Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate of any notice, that a Multiemployer Plan is, or is expected to be, in
endangered or critical status under Section 305 of ERISA, or (l) any other
extraordinary event or condition with respect to a Plan or Multiemployer Plan
which would reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Lead Borrower and/or the Restricted
Subsidiaries during such period), minus (b) the sum of, without duplication,
(i) the aggregate amount of all Capital Expenditures made by the Lead Borrower
and its Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions consummated by and other

 

- 17 -



--------------------------------------------------------------------------------

Investments permitted under Section 10.05 made by the Lead Borrower and its
Restricted Subsidiaries during such period, in each case to the extent financed
with Internally Generated Cash, (iii) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Lead Borrower or any of its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Permitted Acquisitions, Investments or
Capital Expenditures to be consummated or made during the period of four
consecutive fiscal quarters of the Lead Borrower following the end of such
period, provided that to the extent the aggregate amount of Internally Generated
Cash actually utilized to finance such Permitted Acquisitions, Investments or
Capital Expenditures during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, (iv) Dividends made in cash during such fiscal year
to the extent otherwise permitted by Section 10.03(iii) to the extent paid for
with Internally Generated Cash, (v) (A) the aggregate amount of Scheduled
Repayments and other permanent principal payments of Indebtedness of the Lead
Borrower and its Restricted Subsidiaries during such period (other than
voluntary prepayments of Term Loans made pursuant to Section 5.01(a) and
repayments of revolving loans under the ABL Credit Agreement or any Indebtedness
secured by a Lien on the Collateral ranking senior or pari passu with the Lien
on the Collateral securing the Indebtedness hereunder, in each case, to the
extent accompanied by a permanent reduction in commitments therefor) in each
case to the extent paid for with Internally Generated Cash and (B) prepayments
and repayments of Term Loans pursuant to Sections 5.02(d) or 5.02(f) to the
extent the Asset Sale or Recovery Event giving rise to such prepayment or
repayment resulted in an increase to Consolidated Net Income (but not in excess
of the amount of such increase), (vi) the portion of Transaction Costs and other
transaction costs and expenses related to items (i)-(v) above paid in cash
during such fiscal year not deducted in determining Consolidated Net Income,
(vii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period (but excluding any such increase in
Adjusted Consolidated Working Capital arising from a Permitted Acquisition or
disposition of any Person by the Lead Borrower and/or the Restricted
Subsidiaries), (viii) cash payments in respect of non-current liabilities to the
extent made with Internally Generated Cash, (ix) the aggregate amount of
expenditures actually made by the Lead Borrower and its Restricted Subsidiaries
with Internally Generated Cash during such period (including expenditures for
the payment of financing fees, taxes, rent and pension and other retirement
benefits) to the extent that such expenditures are not expensed during such
period, (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid with Internally Generated Cash during such period that are
required to be made in connection with any prepayment of Indebtedness,
(xi) Dividends made pursuant to clause (vi), (ix), (xiii) or, to the extent used
to service Indebtedness of any Parent Company, clauses (xv) or (xix) of
Section 10.03, and (xii) all non-cash gains to the extent included in
Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Lead Borrower’s annual audited financial statements
are required to be delivered pursuant to Section 9.01(b) (commencing with the
fiscal year ending December 31, 2016).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Lead Borrower;
provided that, notwithstanding the foregoing, the initial Excess Cash Flow
Payment Period shall only include the period from November 1, 2016 through
December 31, 2016.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Subsidiary Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted
Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower
or one or more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial
Subsidiary that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition,
(g) prohibited by applicable law, rule, regulation from guaranteeing the
facilities under this Agreement, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
in each case, unless, such consent, approval, license or authorization has been
received (but without obligation to seek the same), in each case so long as the
Administrative Agent shall have received a

 

- 18 -



--------------------------------------------------------------------------------

certification from the Lead Borrower’s general counsel or a Responsible Officer
of the Lead Borrower as to the existence of such prohibition or consent,
approval, license or authorization requirement, (h) prohibited from guaranteeing
the Obligations by any contractual obligation in existence (x) on the Closing
Date or (y) at the time of the acquisition of such Subsidiary after the Closing
Date (to the extent such prohibition was not entered into in contemplation of
such acquisition), (i) a Subsidiary with respect to which a guarantee by it of
the Obligations would result in a material adverse tax consequence to Holdings,
the Lead Borrower or the Restricted Subsidiaries, as reasonably determined by
the Lead Borrower in consultation with the Administrative Agent, (j) a
not-for-profit Subsidiary, (k) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Lead Borrower), the cost or other consequences (including any
adverse tax consequences) of guaranteeing the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (l) any Subsidiary
regulated as an insurance company and (m) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC or FSHCO;
provided that, notwithstanding the above, (x) if a Subsidiary executes the
Subsidiaries Guaranty as a “Subsidiary Guarantor” then it shall not constitute
an “Excluded Subsidiary” (unless released from its obligations under the
Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the terms
hereof and thereof) and (y) if a Subsidiary serves as a guarantor under (I) the
Second Lien Credit Agreement or any refinancing of the Second Lien Credit
Agreement, Refinancing Notes, Permitted Junior Debt or any other Indebtedness
incurred by any Borrower or any Guarantor, in each case of this clause (I), with
a principal amount in excess of the Threshold Amount or (II) the ABL Credit
Agreement, then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Subsidiaries Guaranty as a “Subsidiary
Guarantor” in accordance with the terms hereof and thereof).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document), (b) any
branch profits Taxes under Section 884(a) of the Code or any similar Tax imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.13),
any U.S. federal withholding Tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding tax pursuant to Section 5.04(a), (d) any Taxes
attributable to such recipient’s failure to comply with Section 5.04(b) or
Section 5.04(c), (e) any Taxes imposed under FATCA and (f) U.S. federal backup
withholding Taxes pursuant to Code Section 3406.

 

- 19 -



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 14, 2016, among Holdings, the Lead Borrower, the subsidiary borrowers
from time to time party thereto, the lenders from time to time party thereto,
and Bank of America, as administrative agent (as modified, supplemented,
amended, restated, extended or renewed from time to time).

“Existing Credit Agreement Refinancing” shall mean the repayment of all of the
outstanding indebtedness (and termination of all commitments) under the Existing
Credit Agreement, all as provided in Section 6.05.

“Existing Extended Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing Incremental Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing Initial Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing Joint Ventures” shall mean joint ventures in respect of which the Lead
Borrower or any of its Subsidiaries holds an equity interest on the Closing Date
as set forth on Schedule 1.01C.

“Existing Term Loan Tranche” shall mean, at any time, any Existing Initial Term
Loan Tranche, Existing Extended Term Loan Tranche or Existing Incremental Term
Loan Tranche.

“Extended Existing Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Incremental Term Loans under an Existing Term Loan Tranche
to Extended Incremental Term Loans of a given Extension Series pursuant to an
Extension Amendment.

“Extended Incremental Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Initial Term Loan Commitments” shall mean one or more commitments
hereunder to convert Initial Term Loans under an Existing Initial Term Loan
Tranche of a given Extension Series pursuant to an Extension Amendment.

“Extended Initial Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Term Loan Commitment” shall mean, collectively, the Extended Initial
Term Loan Commitments, the Extended Incremental Term Loan Commitments, the
Refinancing Term Loan Commitments or one or more commitments hereunder to
convert Extended Term Loans under an Existing Term Loan Tranche of a given
Extension Series pursuant to an Extension Amendment.

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified in the applicable Extension Amendment.

“Extended Term Loans” shall mean, collectively, the Extended Existing Term
Loans, Extended Initial Term Loans, Extended Incremental Term Loans or the
Refinancing Term Loans as the context may require.

“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loan Commitments and
Extended Term Loans pursuant to Section 2.14 and the applicable Extension
Amendment.

“Extension Amendment” shall have the meaning provided in Section 2.14(d).

“Extension Election” shall have the meaning provided in Section 2.14(c).

“Extension Request” shall have the meaning provided in Section 2.14(a).

 

- 20 -



--------------------------------------------------------------------------------

“Extension Series” shall have the meaning provided in Section 2.14(a).

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCI” shall mean FCI Federal, LLC, a Virginia limited liability company (f/k/a
FCI Federal, Inc.).

“FCI Acquisition” shall mean the acquisition by the Lead Borrower of all
outstanding equity interests of FCI pursuant to the FCI Acquisition Agreement.

“FCI Acquisition Agreement” shall mean that certain Equity Purchase Agreement,
dated as of March 31, 2017, by and among the Lead Borrower, Sharon Virts, Moxie
Holdings, Inc. and FCI.

“FCI Acquisition Agreement Representations” shall mean the representations and
warranties made by Sharon Virts, Moxie Holdings, Inc. and FCI in the FCI
Acquisition Agreement as are material to the interests of the 2017 Additional
Term Loan Lenders, but only to the extent that the Lead Borrower has the right
to terminate its obligations under the FCI Acquisition Agreement, or to decline
to consummate the FCI Acquisition pursuant to the FCI Acquisition Agreement, as
a result of a breach of such representations and warranties in the FCI
Acquisition Agreement.

“FCI Refinancing” shall mean the repayment in full of all outstanding
obligations and the termination of all commitments under that certain Amended
and Restated Loan Agreement, dated October 28, 2013, by and between Capital One,
N.A., and FCI, as amended by that certain First Amendment to Amended and
Restated Loan Agreement, dated October 16, 2015.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“First Lien Fixed Dollar Incremental Amount” shall have the meaning provided in
Section 2.15(a).

“First Lien/Second Lien Intercreditor Agreement” shall mean that certain
Intercreditor Agreement in the form of Exhibit N, dated as of the Closing Date,
by and among the Collateral Agent and the Second Lien Collateral Agent, as may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time in accordance with the terms hereof and thereof.

 

- 21 -



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees, including any
expensing of bridge or commitment fees and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of the Borrowers’ outstanding Indebtedness; provided that, for
purposes of calculating consolidated interest expense, no effect will be given
to the discount and/or premium resulting from the bifurcation of derivatives
under ASC 815, Derivatives and Hedging, as a result of the terms of the
Indebtedness to which such consolidated interest expense applies; plus

the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; minus

(2) the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests, or Equity Interests and Indebtedness in one or more
Foreign Subsidiaries that are CFCs.

“Government Contracts” means any contract of any Credit Party with any United
States Governmental Authority.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) any Person that was the
Administrative Agent, any Lender and any Affiliate of the Administrative Agent
or any Lender (even if the Administrative Agent or such Lender subsequently
ceases to be the Administrative Agent or a Lender under this Agreement for any
reason) at the time of entry into a particular Interest Rate Protection
Agreement, Other Hedging Agreement or Treasury Services Agreement, and their
subsequent assigns, if any, whether now in existence or hereafter arising.

 

- 22 -



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean in the case of (i) Holdings, (x) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Term Loans made to, the Borrowers under this Agreement, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of the Borrowers to the Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document (other
than the ABL Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement) to which Borrowers are a party and the due performance
and compliance by the Borrower with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document (other than
the ABL Intercreditor Agreement the First Lien/Second Lien Intercreditor
Agreement) and (y) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed or allowable claim in any such proceeding) of
the Lead Borrower or any of its Restricted Subsidiaries owing under any Interest
Rate Protection Agreement, Other Hedging Agreement (in each case, other than any
Excluded Swap Obligation) or Treasury Services Agreement entered into by the
Lead Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor
and their subsequent assigns, if any, whether now in existence or hereafter
arising, and the due performance and compliance with all terms, conditions and
agreements contained therein, (ii) in the case of the Lead Borrower, (x) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the Subsidiary Borrowers under this
Agreement, together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) thereon) of the Subsidiary Borrowers to
the Lenders, the Administrative Agent and the Collateral Agent now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document (other than the ABL Intercreditor Agreement and
the First Lien/Second Lien Intercreditor Agreement) to which the Subsidiary
Borrowers are a party and the due performance and compliance by the Borrowers
with all the terms, conditions and agreements contained in this Agreement and in
each such other Credit Document (other than the Intercreditor Agreement) and
(y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Interest Rate Protection Agreement,
Other Hedging Agreement or Treasury Services Agreement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein and (iii) in the case each of the Subsidiary Borrowers,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the Lead Borrower or the other Subsidiary
Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such interest
is an allowed or allowable claim in any such proceeding) thereon) of the Lead
Borrower and the other Subsidiary Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which the Lead Borrower or

 

- 23 -



--------------------------------------------------------------------------------

the other Subsidiary Borrower is a party and the due performance and compliance
by the Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the ABL
Intercreditor Agreement and the First Lien/Second Lien Intercreditor Agreement)
and (y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or the other
Subsidiary Guarantor or any of their respective Restricted Subsidiaries owing
under any Interest Rate Protection Agreement, Other Hedging Agreement (in each
case, other than any Excluded Swap Obligation) or Treasury Services Agreement
entered into by the Lead Borrower or the other Subsidiary Borrower or any of
their respective Restricted Subsidiaries with a Guaranteed Creditor and their
subsequent assigns, if any, whether now in existence or hereafter arising, and
the due performance and compliance with all terms, conditions and agreements
contained therein.

“Guarantor” shall mean and include Holdings, the Borrowers and each Subsidiary
Guarantor.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Lead
Borrower that, as of the date of the most recent financial statements required
to be delivered pursuant to Section 9.01(a) or (b), does not have, when taken
together with all other Immaterial Subsidiaries, (a) assets in excess of 5.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 5.0% of the combined revenues
of the Lead Borrower and the Restricted Subsidiaries for such period; provided
that in no event shall a Subsidiary Borrower be considered an Immaterial
Subsidiary.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Commitment Agreement pursuant to which
such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.15, as the same may be terminated pursuant to Sections 4.02 and/or
11.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and
with such modifications (not inconsistent with Section 2.15 or the other
relevant provisions of this Agreement) as may be approved by the Administrative
Agent) executed in accordance with Section 2.15.

 

- 24 -



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions:
(a) no Event of Default then exists or would result therefrom (provided, that
with respect to any Incremental Term Loan Commitment requested with respect to
any Limited Condition Transaction, such requirement shall be limited to the
absence of an Event of Default pursuant to Section 11.01 or Section 11.05 (it
being understood that the Lenders providing such Incremental Term Loan
Commitment may impose as a condition to funding any Incremental Term Loan
Commitment the absence of any additional Events of Default, which may be waived
at the discretion of such Lenders providing such Incremental Term Loan
Commitment); (b) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Incremental Term Loan Borrowing Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date) (provided, that with respect to any
Incremental Term Loan Commitment requested with respect to any Limited Condition
Transaction, such requirement shall be limited to customary “certain funds”
requirements if otherwise agreed by the Lenders providing such Incremental Term
Loan Commitment); (c) the delivery by the relevant Credit Parties of such
technical amendments, modifications and/or supplements to the respective
Security Documents as are reasonably requested by the Administrative Agent to
ensure that the additional Obligations to be incurred pursuant to the
Incremental Term Loan Commitments are secured by, and entitled to the benefits
of, the relevant Security Documents, and each of the Lenders hereby agrees to,
and authorizes the Collateral Agent to enter into, any such technical
amendments, modifications or supplements and (d) the delivery by the Lead
Borrower, to the Administrative Agent of an officer’s certificate executed by a
Responsible Officer certifying as to compliance with preceding clauses (a) and
(b).

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, any Treasury Services Agreement or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables
and accrued expenses incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person, (b) trade
related letters of credit and trade related guarantees incurred in the ordinary
course of business or (c) Earnout Payments except to the extent that the
liability on account of any such Earnout Payments becomes fixed and is required
by U.S. GAAP to be reflected as a liability on the consolidated balance sheet of
the Lead Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto, provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.

“Initial Maturity Date for Initial Term Loans” shall mean October 20, 2022.

 

- 25 -



--------------------------------------------------------------------------------

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended.

“Initial Term Loan” shall mean (a) prior to the Amendment No. 1 Effective Date,
the Term Loans made on the Closing Date pursuant to Section 2.01(a)(i) and
(b) on and after the Amendment No. 1 Effective Date, the Term Loans (I) made on
the Closing Date pursuant to Section 2.01(a)(i) and (II) made on the Amendment
No. 1 Effective Date pursuant to Amendment No. 1 and Section 2.01(a)(ii).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.11, including, without limitation, pursuant to Amendment
No. 1.

“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche”.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Lead Borrower and its Restricted Subsidiaries in
respect of Indebtedness determined on a consolidated basis in accordance with
U.S. GAAP, including amortization or original issue discount on any Indebtedness
and amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and (b) with respect to
any LIBO Rate Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Internally Generated Cash” shall mean cash generated from the Lead Borrower and
its Restricted Subsidiaries’ operations and not representing (i) a reinvestment
by the Lead Borrower or any Restricted Subsidiaries of the Net Sale Proceeds of
any Asset Sale or Net Insurance Proceeds of any Recovery Event, (ii) the
proceeds of any issuance of any Equity Interests or any Indebtedness of the Lead
Borrower or any Restricted Subsidiary or (iii) any credit received by the Lead
Borrower or any Restricted Subsidiary with respect to any trade in of property
for substantially similar property or any “like kind exchange” of assets.

“Investments” shall have the meaning provided in Section 10.05.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.

 

- 26 -



--------------------------------------------------------------------------------

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Lead Arrangers” shall mean, collectively, Bank of America, N.A., an affiliate
of Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citizens Bank, National
Association, SunTrust Robinson Humphrey, Inc. and Morgan Stanley Senior Funding,
Inc., in their respective capacities as joint lead arrangers and bookrunners for
this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).

“LIBO Rate” shall mean:

(a) for any Interest Period with respect to a LIBO Rate Term Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Term Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day and;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than 1.00% per
annum.

“LIBO Rate Term Loan” shall mean each Term Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend (other than the Special Dividend)
and/or the making of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a).

 

- 27 -



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Lead Borrower pursuant to
this Agreement.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Holdings, the
Lead Borrower and their Restricted Subsidiaries taken as a whole, (ii) a
material and adverse effect on the rights and remedies of the Administrative
Agent and Lenders, taken as a whole, under the Credit Documents and (iii) a
material and adverse effect on the ability of the Credit Parties, taken as a
whole, to perform their payment obligations under the Credit Documents.

“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by the Lead Borrower in good faith) of at least $2,000,000.

“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans or Extended Term Loan Commitments, the Extended Term Loan Maturity
Date applicable thereto. For the avoidance of doubt, the parties understand that
no waiver of any Default, Event of Default or mandatory prepayment shall
constitute an extension of the Maturity Date.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, modified, restated and/or supplemented from time to time.

“Mortgaged Property” shall mean any Material Real Property of the Lead Borrower
or any of its Restricted Subsidiaries which will be encumbered (or required to
be encumbered) by a Mortgage.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the gross cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by the
respective Person from such incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds (net of reasonable costs and any
taxes incurred in connection with such Recovery Event) received by the
respective Person in connection with such Recovery Event.

 

- 28 -



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
the reasonable costs of, and expenses associated with, such Asset Sale
(including fees and commissions, payments of unassumed liabilities relating to
the assets sold and required payments of any Indebtedness or other obligations
(other than Indebtedness secured pursuant to the Security Documents) which is
secured by the assets which were sold), and the incremental taxes paid or
payable as a result of such Asset Sale.

“New Financing” shall mean the Indebtedness incurred or to be incurred by the
Lead Borrower and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Total Commitment) and all other financings contemplated by
the Credit Documents, in each case after giving effect to the Transaction and
the incurrence of all financings in connection therewith.

“No Undisclosed Information Representation” shall mean, with respect to any
Person, a representation that such Person is not in possession of any material
non-public information with respect to the Lead Borrower or any of its
Subsidiaries that has not been disclosed to the Lenders generally (other than
those Lenders who have elected to not receive any non-public information with
respect to the Lead Borrower or any of its Subsidiaries), and if so disclosed
could reasonably be expected to have a material effect upon, or otherwise be
material to, the market price of the applicable Term Loan, or the decision of an
assigning Lender to sell, or of an assignee to purchase, such Term Loan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean the office of the Administrative Agent at 901 Main
Street, Dallas, Texas 75202-3714, or such other office as the Administrative
Agent may designate to the Lead Borrower from time to time.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the Term
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to any Credit Party or for which any Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument and (y) liabilities and indebtedness of the Lead
Borrower or any of its Restricted Subsidiaries owing under any Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement
(with respect to any Guarantor, other than any Excluded Swap Obligation of such
Guarantor) entered into by the Lead Borrower or any of its Restricted
Subsidiaries, whether now in existence or hereafter arising, and, in each case
of clauses (x) and (y), the due performance and compliance with all terms,
conditions and agreements contained therein. Notwithstanding anything to the
contrary contained above, (x) obligations of any Credit Party under any
Designated Interest Rate Protection Agreement or Designated Treasury Services
Agreement shall be secured and guaranteed pursuant to the Credit Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement.

 

- 29 -



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document).

“PAE” shall have the meaning provided in the first paragraph of this Agreement.

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower (other than the Sponsor).

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect thereof) providing that, inter alia, the
Liens on the Collateral (as defined in the Security Documents) in favor of the
Collateral Agent (for the benefit of the Secured Creditors) shall be pari passu
with such Liens in favor of the Pari Passu Representatives (for the benefit of
the holders of Permitted Pari Passu Notes (or Permitted Refinancing Indebtedness
in respect thereof)), as such intercreditor agreement may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof. The Pari Passu Intercreditor
Agreement shall be in a form customary at such time for transactions of the type
contemplated thereby and otherwise reasonably satisfactory to the Administrative
Agent and the Lead Borrower (it being understood that the terms of the ABL
Intercreditor Agreement and First Lien/Second Lien Intercreditor Agreement, as
applicable, are reasonably satisfactory).

“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at
901 Main Street, Dallas, Texas 75202-3714, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

 

- 30 -



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Section 9.14
are satisfied.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) the Sponsor or (ii) any Related Party of any
of the foregoing and (iii) any “group” (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision) of which any
of the foregoing are members; provided that in the case of such “group” and
without giving effect to the existence of such “group” or any other “group,”
(x) such Persons specified in clauses (i) or (ii) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting stock of the Lead Borrower or any of its direct or
indirect parent entities held by such “group,” and (y) the Sponsor and its
Related Parties, collectively, do not have beneficial ownership, directly or
indirectly, of a lesser percentage of the voting stock of the Lead Borrower or
any of its direct or indirect parent entities than any other Person that is a
member of such “group” (without giving effect to any voting stock that may be
deemed owned by such other Person pursuant to Rule 13d-3 or 13d-5 under the
Exchange Act as a result of such “group”).

“Permitted Investment” shall mean any Investment permitted by Section 10.05.

“Permitted Joint Venture” shall mean (a) any joint venture (i) in which Holdings
or any of its Subsidiaries hold equity interests that represent less than 80% of
the ordinary voting power and aggregate equity value represented by the issued
and outstanding equity interests in such joint venture and (ii) that is engaged
in a business permitted under Section 10.09 and (b) each Existing Joint Venture
unless and until it becomes a Wholly-Owned Subsidiary.

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or a Subsidiary Guarantor,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” mandatory
prepayment provision or offer to prepay covenant included in the agreement
governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Lead Borrower or the respective Subsidiary shall be permitted
to repay obligations, and terminate commitments, under this Agreement before
prepaying or offering to prepay such Indebtedness, (v) in the case of any such
Indebtedness incurred by a Credit Party that is secured (a) such Indebtedness is
secured by only assets comprising Collateral on a junior-lien basis relative to
the Liens on such Collateral securing the Obligations of the Credit Parties, and
not secured by any property or assets of the Lead Borrower or any of its
Subsidiaries other than the Collateral, (b) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(c) a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement; provided that
if such Indebtedness is the initial incurrence of Permitted Junior Debt by the

 

- 31 -



--------------------------------------------------------------------------------

Lead Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then Holdings, the Lead Borrower, the Subsidiary Borrowers, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement and (vi) in respect of any such
Indebtedness of a Credit Party, the representations and warranties, covenants,
and events of default, taken as a whole, shall be no more onerous in any
material respect than the related provisions contained in this Agreement;
provided that (w) any such terms may be more onerous to the extent they take
effect after the Latest Maturity Date of the Term Loans, and (x) in the event
that any agreement evidencing such Indebtedness contains financial maintenance
covenants, this Agreement shall be amended in a manner reasonably acceptable to
the Administrative Agent to add any such financial covenants as are not then
contained in this Agreement, and shall be set back from any financial covenants
in this Agreement by at least 15% or such lesser cushion as may be acceptable to
the Administrative Agent (provided that a certificate of a Responsible Officer
of the Lead Borrower delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (vi), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The incurrence of Permitted
Junior Loans shall be deemed to be a representation and warranty by the Lead
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by a note security and incurred pursuant to one
or more issuances of such notes; provided that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the issuance thereof,
(i) except as provided in clause (viii) below, no such Indebtedness, to the
extent incurred by any Credit Party, shall be secured by any asset of the Lead
Borrower or any of its Subsidiaries, (ii) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, the Borrowers or any Subsidiary Guarantor, (iii) no such Indebtedness
shall be subject to scheduled amortization or have a final maturity, in either
case prior to the date occurring ninety-one (91) days following the then Latest
Maturity Date, (iv) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that the Lead Borrower or the respective Subsidiary shall
be permitted to repay obligations, and terminate commitments, under this
Agreement before offering to purchase such Indebtedness, (v) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, (vi) the “default to other indebtedness” event of default contained
in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default,” (vii) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Lead Borrower
or any of its Subsidiaries other than the Collateral (as defined in the Security
Documents), (b) such Indebtedness (and the Liens securing the same) are
permitted by the terms of the Additional Intercreditor Agreement (to the extent
the Additional Intercreditor Agreement is then in effect), (c) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (d) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Junior Notes by the Lead Borrower that is secured by assets of the
Lead Borrower or any other Credit Party, then the Lead Borrower, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement, and (viii) to the extent incurred by any
Credit Party, the covenants and defaults, taken as a whole, contained in the
indenture governing such Indebtedness shall not be more onerous in any material
respect than those contained in the corresponding provisions in this Agreement,
except, in the case of any such Indebtedness that is secured as provided in
preceding clause (vii), with respect to covenants and defaults relating to the
Collateral (provided that a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (viii), shall be
conclusive evidence that such terms

 

- 32 -



--------------------------------------------------------------------------------

and conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)). The
issuance of Permitted Junior Notes shall be deemed to be a representation and
warranty by the Lead Borrower that all conditions thereto have been satisfied in
all material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Pari Passu Notes” shall mean any Indebtedness of the Lead Borrower or
any Restricted Subsidiary in the form of notes and incurred pursuant to one or
more issuances of such notes; provided that, (i) no such Indebtedness shall be
guaranteed by any Person other than Holdings, the Lead Borrower, the Subsidiary
Borrowers or any Subsidiary Guarantor, (ii) no such Indebtedness shall be
subject to scheduled amortization or have a final maturity, in either case prior
to the Latest Maturity Date as of the date such Indebtedness was incurred,
(iii) any “asset sale” offer to purchase covenant included in the indenture
governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Lead Borrower or the respective Subsidiary shall be permitted
to repay obligations, and terminate commitments, under this Agreement on a pro
rata or greater basis with such Indebtedness from asset sale proceeds, (iv) if
the Effective Yield for any such Permitted Pari Passu Notes exceeds the
Effective Yield then applicable to any then outstanding Initial Term Loans by
more than 0.50% per annum, the Applicable Margins for all then outstanding
Initial Term Loans shall be increased as of such date in accordance with the
requirements of the definition of “Applicable Margin”, (v) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, (vi) the “default to other indebtedness” event of default contained
in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” or a “cross-acceleration” and “cross-payment default”
rather than a “cross-default,” (vii) (a) such Indebtedness is secured only by
assets comprising Collateral on a pari passu basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral, (b) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and (c) a Pari Passu
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Pari Passu Notes by the Lead
Borrower, then the Lead Borrower, the Subsidiary Borrowers, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Pari Passu
Representative for such Indebtedness shall have executed and delivered the Pari
Passu Intercreditor Agreement, and (viii) the negative covenants and events of
defaults, taken as a whole, contained in the indenture governing such
Indebtedness shall not be more onerous in any material respect than those
contained in the corresponding provisions in this Agreement; provided that any
such terms may be more onerous to the extent they take effect after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the requirement set out in the foregoing
clause (viii), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of an objection during such five Business Day period (including a
reasonable description of the basis upon which it objects)).

“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture, and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

 

- 33 -



--------------------------------------------------------------------------------

“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.

“Permitted Refinancing Indebtedness” shall mean (x) Indebtedness incurred by the
Lead Borrower or any Restricted Subsidiary which serves to extend, replace,
refund, refinance, renew or defease (“Refinance”) any Indebtedness, including
any previously issued Permitted Refinancing Indebtedness, so long as:

(1) the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any tender or redemption premium paid thereon or any penalty or premium
required to be paid under the terms of the instrument or documents governing
such Refinanced Debt and any costs, fees and expenses incurred in connection
with the issuance of such new Indebtedness and the Refinancing of such
Refinanced Debt;

(2) such Permitted Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Indebtedness is incurred
that is not less than the remaining Weighted Average Life to Maturity of the
applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3) to the extent such Permitted Refinancing Indebtedness Refinances
Indebtedness that is (a) expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4) subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of the Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Lead Borrower that is not a
Subsidiary Guarantor that refinances Indebtedness of the Lead Borrower or a
Subsidiary Guarantor, (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

- 34 -



--------------------------------------------------------------------------------

“Plan” shall mean any “pension plan” as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is subject to Title
IV of ERISA or Section 412 of the Code and is (i) maintained or contributed to
by (or to which there is an obligation to contribute of) the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or (ii) with respect to which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any liability,
including, for greater certainty, liability arising from an ERISA Affiliate.

“Platform” shall mean IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.

“Pledge Agreement” shall have the meaning provided in Section 6.08.

“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Lead Borrower and its Subsidiaries taken as a whole are sold as a going
concern with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, the Consolidated Total Net Leverage Ratio and the calculation of
Consolidated Total Assets, of any Person and its Restricted Subsidiaries, as of
any date, that pro forma effect will be given to the Transaction, any
acquisition, merger, consolidation, Investment, any issuance, incurrence,
assumption or repayment or redemption of Indebtedness (including Indebtedness
issued, incurred or assumed or repaid or redeemed as a result of, or to finance,
any relevant transaction and for which any such test, financial ratio, basket or
covenant is being calculated) (but excluding the identifiable proceeds of any
Indebtedness being incurred substantially simultaneously therewith or as part of
the same transaction or series of related transactions for purposes of netting
cash to calculate the applicable ratio), any issuance or redemption of preferred
stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary, in each
case that have occurred during the four consecutive fiscal quarter period of
such Person being used to calculate such test, financial ratio, basket or
covenant (the “Reference Period”), or subsequent to the end of the Reference
Period but prior to such date or prior to or simultaneously with the event for
which a determination under this definition is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
or was merged or consolidated with or into the subject Person or any other
Restricted Subsidiary of the subject Person after the commencement of the
Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Interest Rate Protection Agreements or Other Hedging Agreements applicable to
such Indebtedness if such Interest Rate Protection Agreements or Other Hedging
Agreements has a remaining term in excess of 12 months);

 

- 35 -



--------------------------------------------------------------------------------

(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Lead Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with U.S. GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, an eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Lead Borrower may designate; and

(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings”.

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Lead Borrower
(or any successor thereto) or any Restricted Subsidiary within 12 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of the Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 12 months after the date of such pro forma calculation and
(b) no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that, (i) the aggregate amount added in respect
of the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA), together with any Specified Permitted Adjustments, shall
not exceed with respect to any four quarter period 20% of Consolidated EBITDA
for such period (calculated prior to giving effect to any such adjustments
(including any Specified Permitted Adjustments)) (such limitation, the “Cost
Savings Cap”) and (ii) the aggregate amount added in respect of the foregoing
proviso (or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall no longer be permitted to be added back to the extent the cost savings,
operating expense reductions, operating improvements and synergies have not been
achieved within 12 months of the action or event giving rise to such cost
savings, operating expense reductions, operating improvements and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Public Lender” shall have the meaning provided in Section 9.01.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or the Lead Borrower so long as the terms of any such preferred capital stock
(x) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision prior to the 91st day after the Latest Maturity Date at
as of the date such

 

- 36 -



--------------------------------------------------------------------------------

Qualified Preferred Stock was issued other than (i) provisions requiring payment
solely (or with provisions permitting Holdings or the Lead Borrower, as
applicable, to opt to make payment solely) in the form of common Equity
Interests or Qualified Preferred Stock of Holdings or the Lead Borrower, as
applicable, or any Equity Interests of any direct or indirect Parent Company of
Holdings or the Lead Borrower, as applicable, (ii) provisions requiring payment
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
are subject to the payment in full of all Obligations in cash (other than
unasserted contingent indemnification obligations) or such payment is otherwise
permitted by this Agreement (including as a result of a waiver or amendment
hereunder) and (iii) with respect to preferred capital stock issued to any plan
for the benefit of employees of Holdings or the Lead Borrower, as applicable, or
its Subsidiaries or by any such plan to such employees, provisions requiring the
repurchase thereof in order to satisfy applicable statutory or regulatory
obligations and (y) give Holdings or the Lead Borrower the option to elect to
pay such dividends or distributions on a non-cash basis or otherwise do not
require the cash payment of dividends or distributions at any time that such
cash payment is not permitted under this Agreement or would result in a Default
or Event of Default hereunder.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and (ii)
under any policy of insurance required to be maintained under Section 9.03, in
each case to the extent such proceeds or awards do not constitute reimbursement
or compensation for amounts previously paid by the Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis”.

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.

“Refinancing Effective Date” shall have the meaning specified in
Section 2.18(a).

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall mean Permitted Junior Notes or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Debt or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Term Loan Amendment” shall have the meaning specified in
Section 2.18(c).

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to convert Initial Term Loans or Incremental Term Loans under an Existing
Initial Term Loan Tranche or Existing Incremental Term Loan Tranche into a new
Tranche of Refinancing Term Loans or Refinancing Term Loans under an existing
Tranche of Refinancing Term Loans.

 

- 37 -



--------------------------------------------------------------------------------

“Refinancing Term Loan Lender” shall have the meaning specified in
Section 2.18(b).

“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning assigned to such term in
Section 5.02(k).

“Related Party” means (a) with respect to Platinum Equity Advisors, LLC, (i) any
investment fund controlled by or under common control with Platinum Equity
Advisors, LLC, any officer or director of the foregoing persons, or any entity
controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); and (b) with respect to any officer of the Lead
Borrower or its Subsidiaries, (i) any officer or director of the foregoing
persons or any spouse or lineal descendant (including by adoption and
stepchildren) of such officer and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which an
80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in (b)(i)
above or any combination of these identified relationships and (c) with respect
to any Agent, such Agent’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Agent and such Agent’s Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Materials into,
through or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the Borrowers under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Borrowers to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the ABL Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement) to which any of the Borrowers is a party and the due
performance and compliance by the Borrowers with all the terms, conditions and
agreements contained in this Agreement and in each such other Credit Document
(other than the ABL Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement) and (y) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness (including
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed or allowable claim in any such proceeding) of
the Lead Borrower or any of its Restricted Subsidiaries owing under any
Designated Interest Rate Protection Agreement (in each case, other than Excluded
Swap Obligations) or Designated

 

- 38 -



--------------------------------------------------------------------------------

Treasury Services Agreement, whether now in existence or hereafter arising, and
the due performance and compliance with all terms, conditions and agreements
contained therein and (ii) in the case of the Borrowers, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Term Loans
made to, the each other Borrower under this Agreement, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which each other Borrower is a party
and the due performance and compliance by each other Borrower with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the ABL Intercreditor Agreement and the First
Lien/Second Lien Intercreditor Agreement) and (y) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) of the Lead Borrower or any of its Restricted Subsidiaries
owing under any Designated Interest Rate Protection Agreement (in each case,
other than Excluded Swap Obligations) or Designated Treasury Services Agreement
entered into by the Lead Borrower or any of its Restricted Subsidiaries, whether
now in existence or hereafter arising, and the due performance and compliance
with all terms, conditions and agreements contained therein.

“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each of the Subsidiary Borrowers and (ii) with respect to any Credit Party that
is a Subsidiary Borrower, the Lead Borrower and each other Subsidiary Borrower
other than such Credit Party.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Repricing Transaction” shall mean (1) the incurrence by the Lead Borrower or
any of its Restricted Subsidiaries of any Indebtedness in the form of term loans
(including, without limitation, any new or additional term loans under this
Agreement (including Refinancing Term Loans), whether incurred directly or by
way of the conversion of Initial Term Loans into a new tranche of replacement
term loans under this Agreement) (i) having an Effective Yield that is less than
the Effective Yield for Initial Term Loans, (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (2) any
effective reduction in the Applicable Margin for Initial Term Loans (e.g., by
way of amendment, waiver or otherwise) (with such determination to be made in
the reasonable judgment of the Administrative Agent, consistent with generally
accepted financial practices), in each case, to the extent the primary purpose
of such incurrence or reduction is to reduce the Effective Yield applicable to
the Initial Term Loans; provided that any prepayment, replacement or amendment
in connection with a Change of Control or acquisition or Investment not
permitted by this Agreement or permitted but with respect to which the Lead
Borrower has determined in good faith that this Agreement will not provide
sufficient flexibility for the operation of the combined business following
consummation thereof shall not constitute a Repricing Transaction.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.

 

- 39 -



--------------------------------------------------------------------------------

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article II, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiaries.

“Retained Declined Proceeds” shall have the meaning assigned to such term in
Section 5.02(k).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Payment
Period (a) 100% minus (b) the Applicable Prepayment Percentage with respect to
such Excess Cash Flow Payment Period. “Returns” shall have the meaning provided
in Section 8.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is, or whose government is, the target of any Sanctions (currently, Iran,
Sudan, Syria, North Korea, Cuba and the Crimea region of Ukraine).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

“Sanctions” shall mean comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).

“SEC” shall have the meaning provided in Section 9.01(g).

“Second Lien Collateral Agent” shall mean Bank of America, N.A., as collateral
agent under the Second Lien Credit Agreement or any successor thereto acting in
such capacity.

 

- 40 -



--------------------------------------------------------------------------------

“Second Lien Credit Agreement” shall mean that certain Second Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Holdings, the Lead
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent, as modified, supplemented, amended, restated (including
any amendment and restatement thereof), extended or renewed from time to time.

“Second Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the Second Lien Credit Agreement.

“Second Lien Fixed Dollar Incremental Amount” shall have the meaning ascribed to
such term in the Second Lien Credit Agreement.

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of call the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries on a consolidated basis are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis will have adequate capital
with which to conduct the business they are presently conducting and reasonably
anticipate conducting.

“Special Dividend” shall mean the payment by the Lead Borrower to one or more
Parent Companies, on or after the Closing Date, of one or more Dividends in an
amount not to exceed $350,000,000 in the aggregate.

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11).

 

- 41 -



--------------------------------------------------------------------------------

“Specified Permitted Adjustments” shall mean all adjustments to Consolidated
EBITDA identified in the confidential information memorandum for the Initial
Term Loans dated September 27, 2016 to the extent such adjustments, without
duplication, continue to be applicable to the reference period (it being
understood that such adjustments shall be calculated net of the amount of actual
benefits realized or expected to be realized during reference period that are
otherwise included in the calculation of Consolidated EBITDA).

“Specified Representations” shall mean the representations and warranties of
Holdings, the Borrowers and the Guarantors set forth in Sections 8.01, 8.02,
8.03(iii) (as to the Credit Parties only), 8.05(b), 8.08(c), 8.08(d), 8.11, 8.15
(limited to the incurrence and the use of proceeds of the Term Loans) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of the Lead
Borrower and its Subsidiaries taken as a whole, as of the Closing Date after
giving effect to the consummation of the Transaction, determined in accordance
with U.S. GAAP consistently applied, together with the principal amount of all
New Financing.

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrowers” shall mean each Credit Party set forth on Schedule 1.01B
(and any successor thereto).

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of the Lead
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary of the Lead Borrower established, created or acquired after the
Closing Date which becomes a party to the Subsidiaries Guaranty in accordance
with the requirements of this Agreement or the provisions of the Subsidiaries
Guaranty.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

- 42 -



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment (including any 2017 Additional Term Commitment), its Refinancing Term
Loan Commitment, its Extended Term Loan Commitment or its Incremental Term Loan
Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan made
pursuant to Section 2.01(b), each Refinancing Term Loan and each Extended Term
Loan of a given Extension Series.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Lead Borrower (in each case taken as one accounting period).

“Threshold Amount” shall mean $25,000,000.

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment and the Total Incremental Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in
Section 2.15 (collectively, the “Initial Tranches” and, each, an “Initial
Tranche”), and after giving effect to the Extension pursuant to Section 2.14,
shall include any group of Extended Term Loans pursuant to Extended Term Loan
Commitments, extended, directly or indirectly, from the same Initial Tranche and
having the same Maturity Date, interest rate and fees and after giving effect to
any Refinancing Term Loan Amendment pursuant to Section 2.18, shall include any
group of Refinancing Term Loans refinancing, directly or indirectly, the same
Initial Tranche having the same Maturity Date, interest rate and fees; provided
that only in the circumstances contemplated by Section 2.18(b), Refinancing Term
Loans may be made part of a then existing Tranche of Term Loans; provided
further that only in the circumstances contemplated by Section 2.15(c),
Incremental Term Loans may be made part of a then existing Tranche of Term
Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Existing
Credit Agreement Refinancing, (ii) the entering into of the Credit Documents and
the incurrence of Term Loans on the Closing Date, (iii) the entering into the
Second Lien Term Loan Agreement and the incurrence of term loans thereunder,
(iv) entering into the ABL Credit Agreement and the initial borrowings
thereunder (if any), the (v) payment of the Special Dividend and (vi) the
payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings, the Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (v) of the definition of
“Transaction”.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

 

- 43 -



--------------------------------------------------------------------------------

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the present value of the accumulated plan benefits
under the Plan determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01 and (ii) any other Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 9.16 subsequent to the Closing Date, in each
case, except to the extent redesignated as a Restricted Subsidiary in accordance
with such Section 9.16; provided, however, that no Subsidiary Borrower shall be
designated as an Unrestricted Subsidiary.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

- 44 -



--------------------------------------------------------------------------------

1.02 Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof’ and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Sections, paragraphs,
clauses, subclauses, Exhibits and Schedules shall be deemed references to
Sections, paragraphs, clauses and subclauses of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, (a) all references to documents, instruments and
other agreements (including the Credit Documents and organizational documents)
shall be deemed to include all subsequent amendments, restatements, amendments
and restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

1.03 Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio and
Consolidated Total Net Leverage Ratio (and, for the avoidance of doubt, any
financial ratio set forth in Section 2.15(a)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii) determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a), at the time of (or on the basis of the Section 9.01 Financials
for the most recently ended Test Period at the time of) (x) delivery of
irrevocable (which may be conditional) notice with respect to such payment or
prepayment or redemption or acquisition of such Indebtedness or (y) the making
of such voluntary or optional payment or prepayment on or redemption or
acquisition for value of any Indebtedness (the “LCT Test Date”), and if, for the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Lead
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been complied with as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated EBITDA or
Consolidated Total Assets of the Lead Borrower or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction

 

- 45 -



--------------------------------------------------------------------------------

or action, such baskets, tests or ratios will not be deemed to have failed to
have been complied with as a result of such fluctuations. If the Lead Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Dividends, the
making of any Permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Lead Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or irrevocable notice for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

Section 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) (i) On the Closing Date, certain Lenders made Initial Term Loans to the
Borrowers, which Initial Term Loans (i) were incurred by the Borrowers pursuant
to a single drawing on the Closing Date, (ii) were denominated in U.S. Dollars,
(iii) were and shall be, except as hereinafter provided, at the option of the
Lead Borrower, incurred and maintained as, and/or converted into, one or more
Borrowings of Base Rate Term Loans or LIBO Rate Term Loans, provided that except
as otherwise specifically provided in Section 2.10(b), all Initial Term Loans
comprising the same Borrowing shall at all times be of the same Type.

(ii) (a) Subject to and upon the terms and conditions set forth herein, and in
Amendment No. 1, each Lender with an Initial Term Loan Commitment severally
agrees to make an Initial Term Loan or Initial Term Loans to the Borrowers,
which Initial Term Loans (i) shall be incurred by the Borrowers pursuant to a
single drawing on the ClosingAmendment No. 1 Effective Date, (ii) shall be
denominated in U.S. Dollars, (iii) shall except, as hereinafter provided, at the
option of the Lead Borrower, be incurred and maintained as, and/or converted
into, one or more Borrowings of Base Rate Term Loans or LIBO Rate Term Loans,
provided that except as otherwise specifically provided in Section 2.10(b), all
Initial Term Loans comprising the same Borrowing shall at all times be of the
same Type, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial2017 Additional Term Loan
Commitment of such Lender on the ClosingAmendment No. 1 Effective Date (before
giving effect to the termination thereof pursuant to Section 4.02(a)).

Once repaid, Initial Term Loans may not be reborrowed. All Borrowers shall be
jointly and severally liable as borrowers for all Term Loans regardless of which
Borrower receives the proceeds thereof.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time severally agrees to
make term loans (each, an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) to the Borrowers, which Incremental Term Loans
(i) shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars,
(iii) shall, except as hereinafter provided, at the option of the Lead Borrower,
be incurred and maintained as, and/or converted into one or more Borrowings of
Base Rate Term Loans or LIBO Rate Term Loans; provided that all Incremental Term
Loans of a given Tranche made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type, and (iv) shall not exceed
for any such Incremental Term Loan Lender at any time of any incurrence thereof,
the Incremental Term Loan Commitment of such Incremental Term Loan Lender for
such Tranche (before giving effect to the termination thereof on such date
pursuant to Section 4.02(b)). Once repaid, Incremental Term Loans may not be
reborrowed.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than eight (8) Borrowings of LIBO Rate Term
Loans in the aggregate for all Tranches of Term Loans.

 

- 46 -



--------------------------------------------------------------------------------

2.03 Notice of Borrowing. Whenever the Borrowers desire to make a Borrowing of
Term Loans hereunder, the Lead Borrower shall give the Administrative Agent at
its Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Base Rate
Term Loans to be made hereunder and at least three Business Days’ (or such
shorter period as the Administrative Agent shall agree in its sole and absolute
discretion) prior written notice (or telephonic notice promptly confirmed in
writing) of each LIBO Rate Term Loan to be made hereunder, provided that (in
each case) any such notice shall be deemed to have been given on a certain day
only if given before 12:00 Noon (New York City time) on such day (or such later
time as the Administrative Agent shall agree in it its sole and absolute
discretion); provided further that that, except for the Borrowing of the 2017
Additional Term Loans on the Amendment No. 1 Effective Date, if the Borrowers
wish to request LIBO Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to each Lender with a Commitment of the relevant Tranche of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Lead Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by such Lenders. Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.11, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of the Borrowers, in the
form of Exhibit A-1 or such other form as may be approved by the Administrative
Agent including any form on an electronic platform or electronic transmission as
shall be approved by the Administrative Agent, appropriately completed by a
Responsible Officer of the relevant Borrower, appropriately completed to
specify: (i) the aggregate principal amount of the Term Loans to be made
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of Initial
Term Loans, Incremental Term Loans or Refinancing Term Loans, (iv) whether the
Term Loans being made pursuant to such Borrowing are to be initially maintained
as Base Rate Term Loans or LIBO Rate Term Loans and (v) in the case of LIBO Rate
Term Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender of the Tranche specified in
the respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof (determined in accordance with
Section 2.07) and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrowers at the Payment Office the aggregate of the
amounts so made available by the Lenders. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Lead Borrower and the Borrowers shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the Borrowers interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrowers until the date such corresponding amount
is recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking rules on
interbank compensation and (ii) if recovered from the Borrowers, the rate of
interest applicable to the relevant Borrowing, as determined pursuant to
Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any Lender
from its obligation to make Term Loans hereunder or to prejudice any rights
which the Borrowers may have against any Lender as a result of any failure by
such Lender to make Term Loans hereunder.

 

- 47 -



--------------------------------------------------------------------------------

2.05 Notes.

(a) Each Borrower’s obligation to pay the principal of, and interest on, the
Term Loans made by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrowers substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note”).

(b) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrowers’ obligations in respect of
such Term Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Term Loans to
the Borrowers shall affect or in any manner impair the joint and several
obligations of the Borrowers to pay the Term Loans (and all related Obligations)
incurred by the Borrowers which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Term Loans shall in no event be required to make the notations
otherwise described in the preceding clause (d). At any time when any Lender
requests the delivery of a Note to evidence any of its Term Loans, the Borrowers
shall promptly execute and deliver to the respective Lender the requested Note
in the appropriate amount or amounts to evidence such Term Loans.

2.06 Interest Rate Conversions. The Borrowers shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Term Loans of a given Tranche made
pursuant to one or more Borrowings of one or more Types of Term Loans, into a
Borrowing (of the same Tranche) of another Type of Term Loan, provided that
(i) except as otherwise provided in Section 2.11, (x) LIBO Rate Term Loans may
be converted into Base Rate Term Loans only on the last day of an Interest
Period applicable to the Term Loans being converted and no such partial
conversion of LIBO Rate Term Loans, as the case may be, shall reduce the
outstanding principal amount of such LIBO Rate Term Loans, made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount, (ii) unless the
Required Lenders otherwise agree, Base Rate Term Loans may only be converted
into LIBO Rate Term Loans if no Event of Default is in existence on the date of
the conversion, and (iii) no conversion pursuant to this Section 2.06 shall
result in a greater number of Borrowings of LIBO Rate Term Loans than is
permitted under Section 2.02. Such conversion shall be effected by the Lead
Borrower by giving the Administrative Agent at the Notice Office prior to 12:00
Noon (New York City time) at least three Business Days’ prior notice (in the
case of any conversion to or continuation of LIBO Rate Term Loans) or one
Business Day’s notice (in the case of any conversion to Base Rate Term Loans)
(each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Term Loans of a given Tranche to be so
converted, the Borrowing or Borrowings pursuant to which such Term Loans were
incurred and, if to be converted into LIBO Rate Term Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its Term
Loans.

2.07 Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of such Lenders’
Commitments as the case may be. No Lender shall be responsible for any default
by any other Lender of its obligation to make Term Loans hereunder, and each
Lender shall be obligated to make the Term Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Term Loans
hereunder.

 

- 48 -



--------------------------------------------------------------------------------

2.08 Interest.

(a) Each Borrower agrees, jointly and severally, to pay interest in respect of
the unpaid principal amount of each Base Rate Term Loan (including with respect
to any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to
Section 2.06 or 2.09) made to the Borrowers hereunder from the date of Borrowing
thereof (or, in the circumstances described in the immediately preceding
parenthetical, from the date of conversion of the respective LIBO Rate Term Loan
into a Base Rate Term Loan) until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Term Loan to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate, as in effect from time to time.

(b) Each Borrower agrees, jointly and severally, to pay interest in respect of
the unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.

(c) Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 (x) overdue principal and, to the extent permitted by law, overdue
interest in respect of each Term Loan shall bear interest at a rate per annum
equal to (i) for Base Rate Term Loans and associated interest, 2.00% per annum
in excess of the Applicable Margin for Base Rate Term Loans plus the Base Rate,
(ii) for LIBO Rate Term Loans and associated interest, 2.00% per annum in excess
of the Applicable Margin for LIBO Rate Term Loans plus the LIBO Rate and
(y) overdue amounts with respect to fees shall bear interest at a rate per annum
equal to 2.00% per annum in excess of the Applicable Margin for Base Rate Term
Loans plus the Base Rate, each as in effect from time to time, in each case with
such interest to be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto,
(x) the date of any prepayment or repayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify the Lead Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

2.09 Interest Periods. At the time the Lead Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBO Rate Term Loan (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York City time) on the
third Business Day prior to the expiration of an Interest Period applicable to
such LIBO Rate Term Loan (in the case of any subsequent Interest Period), the
Lead Borrower shall have the right to elect the interest period (each, an
“Interest Period”) applicable to such LIBO Rate Term Loan, which Interest Period
shall, at the option of the Lead Borrower be a one, two, three or six month
period, or, if agreed to by all Lenders, a twelve month period, or, if agreed to
by the Administrative Agent a period less than one month; provided that (in each
case):

(i) all LIBO Rate Term Loans comprising a Borrowing shall at all times have the
same Interest Period;

 

- 49 -



--------------------------------------------------------------------------------

(ii) the initial Interest Period for any LIBO Rate Term Loan shall commence on
the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans and each Interest Period occurring thereafter in respect of
such LIBO Rate Term Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

(iii) if any Interest Period for a LIBO Rate Term Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a LIBO Rate Term Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Term Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Term Loan may be selected at any time when a Default or an Event of Default
is then in existence; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date therefor.

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, (a) the initial Borrowing of the 2017 Additional Term Loans on the
Amendment No. 1 Effective Date shall be a LIBO Rate Term Loan and (b) the
Interest Period with respect to such 2017 Additional Term Loans shall commence
on the Amendment No. 1 Effective Date and shall end on June 30, 2017 with the
“LIBO Rate” equal to 1.044670% for such Interest Period.

With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Lead Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by having the Lead Borrower give notice thereof
together with its election of one or more Interest Periods, in each case so long
as each resulting Borrowing (x) has an Interest Period which complies with the
foregoing requirements of this Section 2.09, (y) has a principal amount which is
not less than the Minimum Borrowing Amount applicable to Borrowings of the
respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of any Interest Period applicable to a
Borrowing of LIBO Rate Term Loans, the Lead Borrower has failed to elect, or is
not permitted to elect, a new Interest Period to be applicable to such LIBO
Rate, the Lead Borrower shall be deemed to have elected in the case of LIBO Rate
Term Loans, to convert such LIBO Rate Term Loans into Base Rate Term Loans with
such conversion to be effective as of the expiration date of such current
Interest Period.

2.10 Increased Costs, Illegality, etc..

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Term
Loan because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the

 

- 50 -



--------------------------------------------------------------------------------

introduction of any new law or governmental rule, regulation, order, official
guideline or request, such as, but not limited to: (A) any additional Tax
imposed on any Lender (except Indemnified Taxes or Other Taxes indemnified under
Section 5.04 or any Excluded Taxes) or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the LIBO Rate; or

(iii) at any time, that the making or continuance of any LIBO Rate Term Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Term Loans shall no
longer be available until such time as the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by the Lead Borrower with respect to
LIBO Rate Term Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers agree, jointly and severally, to pay to such
Lender, upon such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice setting forth the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, shall be submitted to the Borrowers by such Lender
and shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law.

(b) At any time that any LIBO Rate Term Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Term Loan affected by the circumstances described in
Section 2.10(a)(iii), the Lead Borrower shall, either (x) if the affected LIBO
Rate Term Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that the Lead Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBO Rate Term Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such LIBO Rate Term Loan into a Base Rate Term Loan, provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital or liquidity requirements, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrowers, jointly
and severally, agree to pay to such Lender, upon its written demand therefor,
such additional documented amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Lead Borrower, which notice shall show in reasonable detail the
basis for calculation of such additional amounts.

 

- 51 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a requirement of law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 2.10).

Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 2.10 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.

2.11 Compensation. The Borrowers, jointly and severally, agree to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and the calculation
of the amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBO Rate Term Loans but excluding loss of anticipated
profits (and without giving effect to the minimum “LIBO Rate”)) which such
Lender may sustain: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of, or conversion from or into, LIBO
Rate Term Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation); (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Term Loans pursuant to
Section 11) or conversion of any of its LIBO Rate Term Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any LIBO Rate Term Loans is not made on any date specified in
a notice of prepayment given by the Lead Borrower; or (iv) as a consequence of
any other default by the Borrowers to repay LIBO Rate Term Loans when required
by the terms of this Agreement or any Note held by such Lender.

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 5.04 or Section 13.01(a)(ii) with respect to such
Lender, it will, if requested by the Lead Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrowers or the right of any Lender provided in Sections 2.10, 5.04 and
13.01(a)(ii).

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 or Section
13.01(a)(ii) with respect to such Lender or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the Lead
Borrower shall have the right, if no Event of Default then exists (or, in the
case of preceding clause (z), will exist immediately after giving effect to such
replacement), to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent (to the extent the Administrative Agent’s consent would be required for an
assignment to such Replacement Lender pursuant to Section 13.04); provided that
(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Lead Borrower, the
Replacement Lender and the Replaced Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Term Loans of, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (I) an amount equal to
the principal of, and all accrued interest on, all outstanding Term Loans of the
respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced and (II) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender

 

- 52 -



--------------------------------------------------------------------------------

pursuant to Section 4.01 and (ii) all obligations of the Borrowers due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 2.13 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrowers, (x) the Replacement Lender shall become a Lender hereunder and
the Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.07 and 13.01), which shall survive as
to such Replaced Lender with respect to facts and circumstances occurring prior
to the effective date of such replacement. In connection with any replacement of
Lenders pursuant to, and as contemplated by, this Section 2.13, each Borrower
hereby irrevocably authorizes Holdings to take all necessary action, in the name
of such Borrower, as described above in this Section 2.13 in order to effect the
replacement of the respective Lender or Lenders in accordance with the preceding
provisions of this Section 2.13.

2.14 Extended Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, the Lead Borrower may at any time and from time to
time when no Event of Default then exists request that all or a portion of the
Initial Term Loans, the Extended Term Loans or any Tranche of Incremental Term
Loans (each, an “Existing Initial Term Loan Tranche,” “Existing Extended Term
Loan Tranche” and “Existing Incremental Term Loan Tranche,” respectively),
together with any related outstandings, be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or any portion
of the principal amount (and related outstandings) of such Initial Term Loans,
Extended Term Loans or Incremental Term Loans (any such Term Loans which have
been so converted, “Extended Initial Term Loans,” “Extended Existing Term Loans”
and “Extended Incremental Term Loans,” respectively) and to provide for other
terms consistent with this Section 2.14. In order to establish any Extended Term
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, an “Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall (x) be
identical as offered to each Lender under the relevant Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and
(y) be identical to the Term Loans under the relevant Existing Term Loan Tranche
from which such Extended Term Loans are to be converted, except that: (i) all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the applicable Extension Amendment (immediately prior to the establishment of
such Extended Term Loans); (iv) Extended Term Loans may have mandatory
prepayment terms which provide for the application of proceeds from mandatory
prepayment events to be made first to prepay the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans have been converted before
applying any such proceeds to prepay such Extended Term Loans; and (v) Extended
Term Loans may have optional prepayment terms (including call protection and
terms which allow Term Loans under the relevant Existing Term Loan Tranche from
which such Extended Term Loans have been converted to be optionally prepaid
prior to the prepayment of such Extended Term Loans) as may be agreed by the
Lead Borrower and the Lenders thereof; provided that no Extended Term Loans may
be optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which such Term Loans were converted) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) in no event shall the final
maturity date of any Extended Term Loans of a given Extension Series at the time
of establishment thereof be earlier than the then Latest Maturity Date of any
other Term Loans hereunder and (B) the Weighted

 

- 53 -



--------------------------------------------------------------------------------

Average Life to Maturity of any Extended Term Loans of a given Extension Series
at the time of establishment thereof shall be no shorter than the remaining
Weighted Average Life to Maturity of any other Tranche of Term Loans then
outstanding. Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series (each, an “Extension Series”) of Extended Term
Loans, as applicable, for all purposes of this Agreement; provided that any
Extended Term Loans converted from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Extension Series with respect to such
Existing Term Loan Tranche.

(b) [Reserved]

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Term Loan Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.14. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche converted into Extended Term Loans pursuant to any
Extension Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to
have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request converted into Extended Term Loans shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). Any Lender that does not
respond to the Extension Request on or prior to the date specified therein shall
be deemed to have rejected such Extension Request. In the event that the
aggregate principal amount of Term Loans under the applicable Existing Term Loan
Tranche exceeds the amount of Extended Term Loans requested pursuant to such
Extension Request, Term Loans of such Existing Term Loan Tranche, subject to
such Extension Elections shall either (i) be converted to Extended Term Loans of
such Existing Term Loan Tranche on a pro rata basis based on the aggregate
principal amount of Term Loans of such Existing Term Loan Tranche included in
such Extension Elections or (ii) to the extent such option is expressly set
forth in the applicable Extension Request, be converted to Extended Term Loans
upon an increase in the amount of Extended Term Loans so that such excess does
not exist.

(d) Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Loan Lender providing an Extended Term Loan
thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Initial Term Loan Commitments so extended shall cease to be a
part of the Tranche they were a part of immediately prior to the Extension.

(e) Extensions consummated by the Borrowers pursuant to this Section 2.14 shall
not constitute voluntary or mandatory payments or prepayments for purposes of
this Agreement. The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14, provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Term Loans incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d)(i), (iv) establish new Tranches or sub-Tranches in

 

- 54 -



--------------------------------------------------------------------------------

respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches or
sub-Tranches, in each case on terms consistent with this Section 2.14, and
(v) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.14, and each Lender hereby expressly authorizes the Administrative
Agent to enter into any such Extension Amendment. In connection with any
Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law.

2.15 Incremental Term Loan Commitments.

(a) The Lead Borrower shall have the right, in consultation and coordination
with the Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Term Loan Commitments to the Borrowers and, subject
to the terms and conditions contained in this Agreement and in the relevant
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Lead Borrower, (ii) any Lender (including any Eligible Transferee
who will become a Lender) may so provide an Incremental Term Loan Commitment
without the consent of any other Lender, (iii) each Tranche of Incremental Term
Loan Commitments shall be denominated in U.S. Dollars, (iv) the amount of
Incremental Term Loan Commitments made available pursuant to a given Incremental
Term Loan Commitment Agreement shall be in a minimum aggregate amount for all
Lenders which provide an Incremental Term Loan Commitment thereunder (including
Eligible Transferees who will become Lenders) of at least $25,000,000, (v) the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
this Section 2.15 after the Closing Date and all Indebtedness incurred pursuant
to Section 10.04(xxvii)(A) shall not exceed the sum of (x) $100,000,000 (the
“First Lien Fixed Dollar Incremental Amount”) less the aggregate amount of
Indebtedness and commitments incurred under the Second Lien Fixed Dollar
Incremental Amount, plus (y) the sum of all voluntary prepayments of Term Loans,
Refinancing Notes and Indebtedness incurred pursuant to Section 10.04(xxvii)
that ranks pari passu with the Term Loans (limited, in the case of any voluntary
prepayment in accordance with the provisions of Section 2.19 or Section 2.20 or
similar provisions in the definitive documentation with respect to such
Refinancing Notes or other Indebtedness, to the cash payment made by any Credit
Party or Restricted Subsidiary therefor) (in each case other than with the
proceeds of long-term Indebtedness (other than Indebtedness under the ABL Credit
Agreement)) in each case prior to the date of incurrence of any such Incremental
Term Loan Commitments plus (z) an unlimited amount so long as the Consolidated
First Lien Net Leverage Ratio, determined on a Pro Forma Basis as of such date
would not exceed 3.50 to 1.00; (vi) the proceeds of all Incremental Term Loans
incurred by the Borrowers may be used for any purpose not prohibited under this
Agreement, (vii) each Incremental Term Loan Commitment Agreement shall
specifically designate, with the approval of the Administrative Agent, the
Tranche of the Incremental Term Loan Commitments being provided thereunder
(which Tranche shall be a new Tranche i.e., not the same as any existing Tranche
of Incremental Term Loans, Incremental Term Loan Commitments or other Term
Loans), unless the requirements of Section 2.15(c) are satisfied), (viii) if to
be incurred as a new Tranche of Incremental Term Loans, such Incremental Term
Loans shall have the same terms as each other Tranche of Term Loans as in effect
immediately prior to the effectiveness of the relevant Incremental Term Loan
Agreement, except as to purpose (which is subject to the requirements of
preceding clause (vi)) and optional prepayment provisions and mandatory
prepayment provisions (which are governed by Section 5.02; provided that each
new Tranche of Incremental Term Loans shall be entitled to share in mandatory
prepayments on a ratable basis with the other Tranches of Term Loans (unless the
holders of the Incremental Term Loans of any Tranche agree to take a lesser
share of any such prepayments)); provided, however, that (I) the maturity and
amortization of such Tranche of Incremental Term Loans may differ, so long as
such Tranche of Incremental Term Loans shall have (a) a Maturity Date of no
earlier than the Latest Maturity Date as of the date such Indebtedness was
incurred and (b) a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Tranche of then
outstanding Term Loans with the then longest Weighted Average Life to Maturity,
(II) the Effective Yield applicable to such Tranche of Incremental Term Loans
may differ from that applicable to the then outstanding Tranches of Term Loans,
with the Effective Yield applicable thereto to be specified in the respective
Incremental Term Loan Commitment Agreement; provided, however, that if the
Effective Yield for any such Incremental Term

 

- 55 -



--------------------------------------------------------------------------------

Loans exceeds the Effective Yield then applicable to any then outstanding
Initial Term Loans by more than 0.50% per annum, the Applicable Margins for all
then outstanding Initial Term Loans shall be increased as of such date in
accordance with the requirements of the definition of “Applicable Margin” and
(III) such Tranche of Incremental Term Loans may have other terms (other than
those described in preceding clauses (I) and (II)) that may differ from those of
other Tranches of Term Loans, including, without limitation, as to the
application of optional or voluntary prepayments among the Incremental Term
Loans and the existing Term Loans and such other differences as may be
reasonably satisfactory to the Administrative Agent, (ix) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) incurred by the
Borrowers shall be Obligations of the Borrowers under this Agreement and the
other applicable Credit Documents and shall be secured by the Security
Agreements, and guaranteed under each relevant Guaranty, on a pari passu basis
with all other Term Loans secured by the Security Agreement and guaranteed under
each such Guaranty, (x) each Lender (including any Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Commitment Agreement as provided in Section 2.01(b) and such Term Loans shall
thereafter be deemed to be Incremental Term Loans under such Tranche for all
purposes of this Agreement and the other applicable Credit Documents and
(xi) all Incremental Term Loan Commitment Requirements are satisfied.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.15, the Borrowers, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon upfront or arrangement fees owing to the Administrative Agent to the extent
it served as the arranger for the Incremental Term Loan Commitments), (y) all
Incremental Term Loan Commitment Requirements are satisfied, and (z) all other
conditions set forth in this Section 2.15 shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time,
(i) Schedule 2.01 shall be deemed modified to reflect the revised Incremental
Term Loan Commitments of the affected Lenders and (ii) to the extent requested
by any Incremental Term Loan Lender, Term Notes will be issued at the Borrowers’
expense to such Incremental Term Loan Lender, to be in conformity with the
requirements of Section 2.05 (with appropriate modification) to the extent
needed to reflect the new Incremental Term Loans made by such Incremental Term
Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement; provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the Incremental Term Loans made pursuant
thereto shall constitute part of, and be added to, an existing Tranche of Term
Loans, in any case so long as the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Borrower, the same Maturity Date and
the same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately; and

 

- 56 -



--------------------------------------------------------------------------------

on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 2.01(b)) on a pro rata basis. To the extent the provisions of preceding
clause (iii) require that Lenders making new Incremental Term Loans add such
Incremental Term Loans to the then outstanding Borrowings of LIBO Rate Term
Loans of such Tranche, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having short Interest Periods i.e., an Interest
Period that began during an Interest Period then applicable to outstanding LIBO
Rate Term Loans of such Tranche and which will end on the last day of such
Interest Period). All determinations by any Lender pursuant to the immediately
preceding sentence shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.16 [Reserved].

2.17 [Reserved]

2.18 Refinancing Term Loans.

(a) The Lead Borrower may from time to time by written notice to the
Administrative Agent elect to request the establishment of one or more
additional Tranches of Term Loans under this Agreement (“Refinancing Term
Loans”), which refinance, renew, replace, defease or refund all or any portion
of one or more Tranches of Term Loans under this Agreement selected by the Lead
Borrower; provided, that such Refinancing Term Loans may not be in an amount
greater than the aggregate principal amount of the Term Loans being refinanced,
renewed, replaced, defeased or refunded plus unpaid accrued interest and premium
(if any) thereon and upfront fees, original issue discount, underwriting
discounts, fees, commissions and expenses incurred in connection with the
Refinancing Term Loans; provided that such aggregate principal amount may also
be increased to the extent such additional amount is capable of being incurred
at such time pursuant to Section 2.15 and such excess incurrence shall for all
purposes hereof be an incurrence under the relevant subclauses of Section 2.15.
Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the Lead Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than three (3) Business Days after the date
on which such notice is delivered to the Administrative Agent; provided that:

(i) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
Loans being refinanced and the Refinancing Term Loans shall not have a final
maturity before the Maturity Date applicable to the Term Loans being refinanced;

(ii) such Refinancing Term Loans shall have pricing (including interest rates,
fees and premiums), amortization, optional prepayment, mandatory prepayment (so
long as such Refinancing Term Loans are not entitled to participate on a greater
than pro rata basis in any mandatory prepayment than the then outstanding Term
Loans) and redemption terms as may be agreed to by the Lead Borrower and the
relevant Refinancing Term Loan Lenders (as defined below);

(iii) such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrowers or a Subsidiary Guarantor;

(iv) in the case of any such Refinancing Term Loans that are secured such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of the Lead Borrower or any of its
Subsidiaries other than the Collateral;

 

- 57 -



--------------------------------------------------------------------------------

(v) all other terms applicable to such Refinancing Term Loans (except as set
forth above) shall (I) be substantially identical to, or (II) (taken as a whole)
be otherwise not materially more favorable to the Refinancing Term Loan Lenders
than those applicable to the then outstanding Term Loans, except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

(b) The Lead Borrower may approach any Lender or any other Person that would be
an Eligible Transferee of Term Loans to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Loan Lender”); provided that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan. Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated a series of Refinancing Term Loans for all purposes of this
Agreement; provided that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Term Loan Amendment and subject to the
restrictions set forth in clause (a) above, be designated as an increase in any
previously established Tranche of Term Loans.

(c) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans on the terms specified by the Lead Borrower) and hereby waive the
requirements of this Agreement or any other Credit Document that may otherwise
prohibit any transaction contemplated by Section 2.18(a). The Refinancing Term
Loans shall be established pursuant to an amendment to this Agreement among
Holdings, the Borrowers and the Refinancing Term Loan Lenders providing such
Refinancing Term Loans (a “Refinancing Term Loan Amendment”) which shall be
consistent with the provisions set forth in Section 2.18(a). Each Refinancing
Term Loan Amendment shall be binding on the Lenders, the Administrative Agent,
the Credit Parties party thereto and the other parties hereto without the
consent of any other Lender and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of
Section 2.18 including such technical amendments as may be necessary or
appropriate in connection therewith and to adjust the amortization schedule in
Section 5.02(a) (insofar as such schedule relates to payments due to Lenders the
Term Loans of which are refinanced with the proceeds of Refinancing Term Loans;
provided that no such amendment shall reduce the pro rata share of any such
payment that would have otherwise been payable to the Lenders, the Term Loans of
which are not refinanced with the proceeds of Refinancing Term Loans). The
Administrative Agent shall be permitted, and each is hereby authorized, to enter
into such amendments with the Borrowers to effect the foregoing.

2.19 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, the Lead Borrower, on behalf of the other Borrowers, may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or another investment bank of recognized standing selected by the Lead Borrower
(with the consent of the Administrative Agent or such other bank or investment
bank) following consultation with the Administrative Agent (in such capacity,
the “Auction Manager”); provided that the Administrative Agent shall have no
obligation to act as the Auction Manager), so long as the following conditions
are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each auction notice and at the time of purchase of Term
Loans in connection with any Auction;

 

- 58 -



--------------------------------------------------------------------------------

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Lead Borrower offers to purchase in any such Auction
shall be no less than $2,500,000 (unless another amount is agreed to by the
Administrative Agent);

(iv) the Lead Borrower shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Lead Borrower shall automatically be
cancelled and retired by the Lead Borrower on the settlement date of the
relevant purchase (and may not be resold);

(vi) no more than one Auction may be ongoing at any one time;

(vii) the Lead Borrower shall make the No Undisclosed Information
Representation; and

(viii) at the time of each purchase of Term Loans through an Auction, the Lead
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with preceding clauses (ii),
(iv) and (vii).

(b) The Lead Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Auction. If the Lead Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction have in fact been satisfied), and if at such
time of commencement the Lead Borrower believes in good faith that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Lead Borrower shall have no liability to any Lender for any termination of such
Auction as a result of its failure to satisfy one or more of the conditions set
forth above which are required to be met at the time which otherwise would have
been the time of purchase of Term Loans pursuant to the such Auction, and any
such failure shall not result in any Default or Event of Default hereunder. With
respect to all purchases of Term Loans made by the Lead Borrower pursuant to
this Section 2.19, (x) the Lead Borrower shall pay on the settlement date of
each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Lead Borrower and the cancellation of
the purchased Term Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 5.01, 5.02 or 13.06. At the time of purchases of Term Loans pursuant to
an Auction, the then remaining Scheduled Repayments shall be reduced by the
aggregate principal amount (taking the face amount thereof) of Term Loans
repurchased pursuant to such Auction, with such reduction to be applied to such
Scheduled Repayments on a pro rata basis (based on the then remaining principal
amount of each such Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by the Lead Borrower contemplated by this
Section 2.19 shall not constitute Investments by the Lead Borrower)) or any
other Credit Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.19. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 12 and Section 13.01 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

 

- 59 -



--------------------------------------------------------------------------------

2.20 Open Market Purchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Lead Borrower or any of its Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such Open Market Purchase;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Lead Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired by the Borrowers on
the settlement date of the relevant purchase (and may not be resold);

(iii) the aggregate principal amount of all Term Loans purchased pursuant to
this Section 2.20 shall not exceed 20% of the original aggregate outstanding
principal amount of the Term Loans;

(iv) the Lead Borrower or any of its Restricted Subsidiaries shall not use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
repurchase;

(v) each Borrower shall make the No Undisclosed Information Representation; and

(vi) at the time of each purchase of Term Loans through Open Market Purchases,
the Lead Borrower shall have delivered to the Administrative Agent an officer’s
certificate of a Responsible Officer certifying as to compliance with preceding
clauses (i), (iv) and (v).

(b) With respect to all purchases of Term Loans made by the Lead Borrower
pursuant to this Section 2.20, (x) the Lead Borrower shall pay on the settlement
date of each such purchase all accrued and unpaid interest, if any, on the
purchased Term Loans up to the settlement date of such purchase (except to the
extent otherwise set forth in the relevant purchase documents as agreed by the
respective selling Lender) and (y) such purchases (and the payments made by the
Lead Borrower and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Open Market
Purchase, with such reduction to be applied to such Scheduled Repayments on a
pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by any Borrower contemplated by this Section 2.20 shall not constitute
Investments by such Borrower)) or any other Credit Document that may otherwise
prohibit any Open Market Purchase by this Section 2.20.

2.21 Sponsor and Affiliate Term Loan Purchases. Notwithstanding anything to the
contrary in this Agreement, the Sponsor and any Affiliate of the Sponsor (other
than Holdings, the Lead Borrower or any Subsidiary) may be an assignee in
respect of Term Loans (and to such extent shall constitute an “Eligible
Transferee”); provided that:

(a) at the time of acquisition thereof, the aggregate principal amount of Term
Loans held by the Sponsor and Affiliates (other than Debt Fund Affiliates),
together with the aggregate principal amount of the Term Loans so acquired,
shall not exceed 25% of the aggregate outstanding principal amount of the Term
Loans at such time;

(b) notwithstanding anything to the contrary in the definition of “Required
Lenders,” or in Section 13.12, the holder of any Term Loans acquired pursuant to
this Section 2.21(b) (other than Debt Fund Affiliates) shall not be entitled to
vote such Term Loans in any “Required Lender” vote pursuant to the terms of this
Agreement or any other Credit Document (it being understood that the holder of
such Term Loans shall have the right to consent to votes requiring the consent
of “all Lenders” or “all Lenders directly and affected thereby” pursuant to
Section 13.12 or otherwise, or any other amendment which treats such Lenders
differently from other Lenders), and for purposes of any such vote such Term
Loans shall be deemed not to be outstanding;

 

- 60 -



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall have occurred and be continuing on the
date of such purchase or would occur as a result of such assignment;

(d) the Sponsor and Affiliates thereof (other than Debt Fund Affiliates) shall
make the No Undisclosed Information Representation;

(e) the Sponsor and Affiliates thereof shall be prohibited from being appointed
as, or succeeding to the rights and duties of, Administrative Agent or
Collateral Agent under this Agreement and the other Credit Documents until such
time (if any) as when all Obligations (other than those held by the Sponsor or
any of its Affiliates) have been paid in full in cash;

(f) by acquiring a Term Loan hereunder, each of the Sponsor and each Affiliate
thereof (other than Debt Fund Affiliates) shall be deemed to have (I) waived its
right to receive information prepared by Administrative Agent or any Lender (or
any advisor, agent or counsel thereof) under or in connection with the Credit
Documents (in each case to the extent not provided to the Credit Parties) and
attend any meeting or conference call with Administrative Agent or any Lender,
(II) agreed that it is prohibited from making or bringing any claim, in its
capacity as a Lender, against Administrative Agent or any Lender with respect to
the duties and obligations of such Persons under the Credit Documents, and (III)
agreed, without limiting its rights as a Lender described in Section 2.21(b),
that it will have no right whatsoever to require Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to this Agreement or any other Credit Document;

(g) the Sponsor or such Affiliate (other than Debt Fund Affiliates) identifies
itself as an Affiliate of the Credit Parties prior to the assignment of Term
Loans to it pursuant to the applicable Assignment and Assumption Agreement;

(h) Term Loans acquired by the Sponsor and Affiliates thereof shall be subject
to the voting limitations set forth in Section 13.04(f); and

(i) notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Term Loans
held by the Sponsor and its Affiliates (including Debt Fund Affiliates) may not
account for more than 49.9% of the Term Loans of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to Section 13.12.

Section 3. [Reserved].

Section 4. Fees; Reductions of Commitment.

4.01 Fees.

(a) The Borrowers shall, jointly and severally, pay to the Administrative Agent
for distribution to each Incremental Term Loan Lender such fees and other
amounts, if any, as are specified in the relevant Incremental Term Loan
Commitment Agreement, with the fees and other amounts, if any, to be payable on
the relevant Incremental Term Loan Borrowing Date.

 

- 61 -



--------------------------------------------------------------------------------

(b) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent such fees as may be agreed to in writing from time to time by Holdings or
the Lead Borrower or any of its Subsidiaries and the Administrative Agent.

(c) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is twelve months after the Closing Date, the
Borrowers, jointly and severally, agree to pay to the Administrative Agent, for
the ratable account of each Lender with outstanding Initial Term Loans that are
repaid or prepaid (and/or converted) pursuant to such Repricing Transaction
(including each Lender that withholds its consent to such Repricing Transaction
and is replaced as a non-consenting Lender under Section 2.13), a fee in an
amount equal to 1.00% of (x) in the case of a Repricing Transaction of the type
described in clause (1) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) by the Borrowers in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction of the type described in clause (2) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding with respect to
the Borrowers on such date that are subject to an effective reduction of the
Applicable Margin pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.

4.02 Mandatory Reduction of Commitments.

(a) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, (i) prior to the Amendment No. 1 Effective Date, the Total Initial
Term Loan Commitment terminated in its entirety on the Closing Date and (ii) the
2017 Additional Term Commitment shall terminate in its entirety on the
ClosingAmendment No. 1 Effective Date (after giving effect to the incurrence of
Initial2017 Additional Term Loans on such date).

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment (after giving effect to the incurrence of the relevant
Incremental Term Loans on such date).

(c) Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this
Section 4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments.

(a) The Borrowers shall have the right to prepay the Term Loans, without premium
or penalty (other than as provided in Section 4.01(c)), in whole or in part at
any time and from time to time on the following terms and conditions: (i) the
Lead Borrower shall give the Administrative Agent at its Notice Office written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay the Term Loans, whether such Term Loans are Initial Term Loans or
Incremental Term Loans of a given Tranche, the amount of the Term Loans to be
prepaid, the Types of Term Loans to be repaid, the manner in which such
prepayment shall apply to reduce the Scheduled Repayments and, in the case of
LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by the Lead Borrower (x) prior to 12:00 Noon
(New York City time) at least one Business Day prior to the date of such
prepayment in the case of Term Loans maintained as Base Rate Term Loans and
(y) prior to 12:00 Noon (New York City time) at least three Business Days prior
to the date of such prepayment in the case of LIBO Rate Term Loans (or, in the
case of clause (x) and (y), such shorter period as the Administrative Agent
shall agree in its sole and absolute discretion), and be promptly transmitted by
the Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent; provided that if any partial prepayment of LIBO Rate Term
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBO Rate Term Loans made pursuant to such

 

- 62 -



--------------------------------------------------------------------------------

Borrowing to an amount less than the Minimum Borrowing Amount, then if such
Borrowing is a Borrowing of LIBO Rate Term Loans, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Term Loans and any
election of an Interest Period with respect thereto given by the Lead Borrower
shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Term Loans made pursuant to a Borrowing shall
be applied pro rata among such Term Loans; provided that it is understood and
agreed that this clause (iii) may be modified as expressly provided in
Section 2.14 in connection with an Extension Amendment; and (iv) each prepayment
of principal of Term Loans of a given Tranche pursuant to this Section 5.01(a)
shall be applied as directed by the Lead Borrower in the applicable notice of
prepayment delivered pursuant to Section 5.01(a) or, if no such direction is
given, in direct order of maturity. Notwithstanding anything to the contrary
contained in this Agreement, any such notice of prepayment pursuant to this
Section 5.01(a) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities, the occurrence of a Change of Control or any similar
event), in which case such notice may be revoked by the Lead Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) In the event (i) of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), or (ii) any Lender becomes a Defaulting
Lender, Borrowers may, upon five Business Days’ prior written notice from the
Lead Borrower to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) repay all
Term Loans, together with accrued and unpaid interest, Fees and other amounts
owing to such Lender in accordance with, and subject to the requirements of,
said Section 13.12(b), so long as the consents, if any, required under
Section 13.12(b) in connection with the repayment pursuant to clause (b) have
been obtained. Each prepayment of any Term Loan pursuant to this Section 5.01(b)
shall reduce the then remaining Scheduled Repayments of the applicable Tranche
of Term Loans on a pro rata basis (based upon the then remaining unpaid
principal amounts of Scheduled Repayments of the respective Tranche after giving
effect to all prior reductions thereto).

5.02 Mandatory Repayments.

(a) In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrowers, jointly and severally, shall be required to repay to the
Administrative Agent for the ratable account of the Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of the first full fiscal quarter after the Closing Date,June
30, 2017, an aggregate principal amount of Initial Term Loans equal to 1.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date$7,452,532.00 and (ii) on the Initial Maturity Date for Initial Term
Loans, the aggregate principal amount of all Initial Term Loans outstanding on
such date (each such repayment described in clauses (i) and (ii), as the same
may be reduced as provided in this Agreement, including in Section 2.19, 2.20,
5.01 or 5.02(g), or as a result of the application of prepayments in connection
with any Extension as provided in Section 2.14, a “Scheduled Repayment”).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrowers shall be required to make, with respect to each new Tranche (i.e.,
other than Initial Term Loans, which are addressed in the preceding clause (a))
of Term Loans to the extent then outstanding, scheduled amortization payments of
such Tranche of Term Loans to the extent, and on the dates and in the principal
amounts, set forth in the Incremental Term Loan Commitment Agreement,
Refinancing Term Loan Amendment or Extension Amendment applicable thereto.

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Lead Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Refinancing Term Loans and Refinancing Notes, an amount equal to 100% of the Net
Debt Proceeds therefrom shall be applied as a mandatory repayment in accordance
with the requirements of Sections 5.02(g) and (h).

 

- 63 -



--------------------------------------------------------------------------------

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Lead Borrower or any of its Restricted Subsidiaries receives any Net
Sale Proceeds from any Asset Sale, an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however, with respect to
no more than $10,000,000 in the aggregate of such Net Sale Proceeds received by
the Lead Borrower and its Restricted Subsidiaries in any fiscal year of the Lead
Borrower, such Net Sale Proceeds shall not be required to be so applied or used
to make mandatory repayments of Term Loans if no Event of Default then exists.
Notwithstanding the foregoing, the Lead Borrower may apply all or a portion of
such Net Sale Proceeds (i) in the case of ABL Collateral (as defined in the ABL
Intercreditor Agreement), to prepay Indebtedness under the ABL Credit Agreement
or any other Indebtedness secured by Liens ranking senior to the Liens securing
the Indebtedness hereunder on such ABL Collateral (as defined in the
Intercreditor Agreement) and in the case of revolving borrowings, to the extent
accompanied by permanent reductions in commitments with respect thereto or (ii)
to reinvest in the purchase of assets useful in the business of the Lead
Borrower and its Restricted Subsidiaries within 12 months following the date of
receipt of such Net Sale Proceeds (or, if within such 12-month period, the Lead
Borrower or any of its Restricted Subsidiaries enters into a binding commitment
to so reinvest such Net Sale Proceeds, within 180 days following such 12-month
period during which the Lead Borrower so committed to such plan of
reinvestment); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by the Lead Borrower or its
Restricted Subsidiaries of such Net Sale Proceeds, the Lead Borrower or its
Restricted Subsidiaries have not so used all or a portion of such Net Sale
Proceeds otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Net Sale Proceeds shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all
(x) voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness
incurred pursuant to Section 10.04(xxvii) that rank pari passu with the Term
Loans (limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other Indebtedness secured by a Lien on the Collateral ranking
pari passu with the Lien on the Collateral securing the ABL Credit Agreement or
senior or pari passu with the Lien on the Collateral securing the Indebtedness
hereunder, in each case, to the extent accompanied by a permanent reduction in
commitments therefor and not financed with the incurrence of other long-term
Indebtedness (other than Indebtedness under the ABL Credit Agreement), during
such Excess Cash Flow Payment Period shall be applied as a mandatory repayment
in accordance with the requirements of Sections 5.02(g) and (h).

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which the
Lead Borrower or any of its Restricted Subsidiaries receives any Net Insurance
Proceeds from any Recovery Event, an amount equal to 100% of the Net Insurance
Proceeds from such Recovery Event shall be applied as a mandatory repayment in
accordance with the requirements of Section 5.02(g) and (h); provided, however,
with respect to no more than $10,000,000 in the aggregate of such Net Insurance
Proceeds received by the Lead Borrower and its Restricted Subsidiaries in any
fiscal year of the Lead Borrower, such Net Insurance Proceeds shall not give
rise to a mandatory repayment if no Event of Default then exists.
Notwithstanding the foregoing, the Lead Borrower may apply such Net Insurance
Proceeds (i) in the case of ABL Collateral (as defined in the ABL Intercreditor
Agreement), to prepay Indebtedness under the ABL Credit Agreement or any other
Indebtedness secured by Liens ranking senior to the Liens securing the
Indebtedness hereunder on such ABL Collateral (as defined in the Intercreditor
Agreement) and in the case of revolving borrowings, to the extent accompanied by
permanent reductions in commitments with respect thereto or (ii) to reinvest in
the purchase of assets useful in the business of the Lead Borrower and its
Restricted Subsidiaries within 12 months following the date of receipt of such
proceeds (or, if within such 12-month period, the Lead Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Sale Proceeds, within 18 months following the date of receipt of such
proceeds) (and, in connection therewith, shall thereafter promptly provide such
other information with respect to such reinvestment as the Administrative Agent
may from time to time reasonably request); provided, further, that if within 12
months (or, to the extent applicable, 18 months) after the

 

- 64 -



--------------------------------------------------------------------------------

date of receipt by the Lead Borrower or any of its Restricted Subsidiaries of
such Net Insurance Proceeds, the Lead Borrower or any of its Restricted
Subsidiaries have not so used all or a portion of such Net Insurance Proceeds
otherwise required to be applied as a mandatory repayment pursuant to this
sentence, the remaining portion of such Net Insurance Proceeds shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period, as the case may be.

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d),
(e) and (f) in accordance with this Section 5.02(g) shall be applied to repay
the outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay Term Loans in
accordance with clause (d) or (f) above, up to a pro rata portion (based on the
aggregate principal amount of Term Loans and such pari passu secured
Indebtedness then outstanding) of such Net Sale Proceeds or Net Insurance
Proceeds may be applied to prepay or repurchase such pari passu secured
Indebtedness in lieu of prepaying Term Loans as provided above. Prepayments
pursuant to Section 5.02(c) shall be applied to the Tranche or Tranches of Term
Loans selected by the Lead Borrower. Except as otherwise provided below, all
repayments of outstanding Term Loans of a given Tranche pursuant to Sections
5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g)) shall be
applied to reduce the Scheduled Repayments of the applicable Tranche in direct
order of maturity of such Scheduled Repayments.

(h) With respect to each repayment of Term Loans required by this Section 5.02,
the Lead Borrower may (subject to the priority payment requirements of
Section 5.02(g)) designate the Types of Term Loans of the applicable Tranche
which are to be repaid and, in the case of LIBO Rate Term Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such LIBO
Rate Term Loans were made, provided that: (i) repayments of LIBO Rate Term Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and
(ii) each repayment of any Term Loans made pursuant to a Borrowing shall be
applied pro rata among such Term Loans. In the absence of a designation by the
Lead Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j) Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the United States, the portion of such Net
Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Initial Term Loans at the times provided in
this Section 5.02 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to the United
States (the relevant Borrower hereby agreeing to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize any such costs of prepayment and/or use the other cash sources of such
Borrower and its Restricted Subsidiaries to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow is permitted under the
applicable local law or applicable organizational documents of such Foreign
Subsidiary, such repatriation will be immediately effected and such repatriated
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Initial Term Loans pursuant to this Section 5.02 or (ii) to the extent that such
Borrower has reasonably determined in good faith that repatriation of any of or
all the Net Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of
any Foreign Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow, such Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected may be retained
by the applicable Foreign Subsidiary.

 

- 65 -



--------------------------------------------------------------------------------

(k) The Lead Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(d) or (f) at least three Business Days prior to the date of such
repayment. Each such notice shall specify the date of such repayment and provide
the amount of such repayment. The Administrative Agent will promptly notify the
Lenders of the contents of the Lead Borrower’s repayment notice and of such
Lender’s pro rata share of any repayment. Each Lender may reject all or a
portion of its pro rata share of any mandatory repayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to
Section 5.02(d), (e) or (f) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Lead Borrower no later than 5:00
P.M. (New York City time) on the Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such repayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans to which such Lender is otherwise entitled. Any Declined Proceeds must
first be offered to prepay Indebtedness under the Second Lien Credit Agreement
in accordance with the terms thereof and, if further declined, may be retained
by the Lead Borrower in accordance with this Agreement (“Retained Declined
Proceeds”).

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent or the account of the Lender or Lenders entitled
thereto not later than 2:00 pm (New York City time) on the date when due and
shall be made in U.S. Dollars in immediately available funds at the Payment
Office of the Administrative Agent shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
payment received after such time on such date shall, at the option of the
Administrative Agent, be deemed to have been received on the next Business Day.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

5.04 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Indemnified Taxes or Other Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Credit Parties jointly and severally agree to indemnify and
hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent and each Lender, within 10 days of written request
therefor, for the amount of any Indemnified Taxes (including any Indemnified
Taxes imposed on amounts payable under this Section 5.04) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any Other Taxes, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

 

- 66 -



--------------------------------------------------------------------------------

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent, certifying as to any entitlement of such Lender to
an exemption from, or a reduced rate of, withholding Tax. In addition, each
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.04(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its inability to do so.

(c) Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete signed copies of Internal
Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party or Form W-8ECI (or successor form), or (ii) in the case
of a Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest, “a certificate substantially in the form of Exhibit C (any such
certificate, a “U.S. Tax Compliance Certificate”) and two accurate and complete
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or
W-8BEN-E (or successor form) certifying to such Lender’s entitlement as of such
date to a complete exemption from U.S. withholding tax with respect to payments
of interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete signed copies
of Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.04(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners); (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to the Lead Borrower and the Administrative Agent, at the times
specified in Section 5.04(b), two accurate and complete signed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, if necessary, the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.04(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date.

 

- 67 -



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.04(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses, including any Taxes, of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this
Section 5.04(d), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this
Section 5.04(d) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

Section 6. Conditions Precedent to Credit Events on the Closing Date.

The obligation of each Lender to make Term Loans on the Closing Date is subject
at the time of the making of such Term Loans to the satisfaction or waiver of
the following conditions:

6.01 Closing Date; Credit Documents; Notes. On or prior to the Closing Date,
Holdings, each Borrower, the Administrative Agent and each Lender on the date
hereof shall have signed a counterpart of this Agreement (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.

6.02 [Reserved].

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received the executed opinions of (i) Latham & Watkins LLP, counsel to the
Credit Parties, (ii) Bean Kinney & Korman, P.C., special Virginia counsel to the
Credit Parties, and (iii) Downey Brand LLP, special Nevada counsel to the Credit
Parties, which, in each case, shall be in form and substance reasonably
satisfactory to the Administrative Agent.

6.04 Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or the Lead Arranger reasonably
may have requested, certified by proper Governmental Authorities.

6.05 Termination of Existing Credit Agreement; Refinancing. The Lead Borrower
and its Subsidiaries shall have repaid in full all Indebtedness outstanding
under the Existing Credit Agreement, together with all accrued but unpaid
interest, fees and other amounts owing thereunder (other than contingent
indemnification obligations not yet due and payable) and (i) all commitments to
lend or make other extensions of credit thereunder shall have been terminated
and (ii) all security interests in respect of, and Liens securing, the
Indebtedness and other obligations

 

- 68 -



--------------------------------------------------------------------------------

thereunder created pursuant to the security documentation relating thereto shall
have been terminated and released (or arrangements therefor reasonably
satisfactory to the Administrative Agent shall have been made), and the
Administrative Agent shall have received all such releases as may have been
reasonably requested by the Administrative Agent, which releases shall be in
form and substance reasonably satisfactory to Administrative Agent, including,
without limiting the foregoing, (a) proper termination statements (Form UCC-3 or
the appropriate equivalent) for filing under the UCC or equivalent statute or
regulation of each jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent) was filed with respect
to Holdings or any of its Subsidiaries in connection with the security interests
created with respect to the Existing Credit Agreement and (b) terminations or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of Holdings or any of its Subsidiaries. The
Borrowers or the relevant parent company thereof shall have satisfied and
discharged all Indebtedness contemplated under the definition of “Existing
Credit Agreement Refinancing”.

6.06 No Default. No Default or Event of Default shall exist on the Closing Date
after giving effect to the Transaction.

6.07 Intercreditor Agreements. On the Closing Date, the Administrative Agent
shall have received executed copies of (i) the ABL Intercreditor Agreement,
executed by each of the Collateral Agent, the Second Lien Collateral Agent and
the ABL Collateral Agent and acknowledged by each Credit Party and (ii) the
First Lien/Second Lien Intercreditor Agreement, executed by each of the
Collateral Agent, the ABL Collateral Agent and the Second Lien Collateral Agent
and acknowledged by each Credit Party.

6.08 Pledge Agreement. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered the Pledge Agreement to the Collateral Agent
substantially in the form of Exhibit F (as amended, modified, restated and/or
supplemented from time to time, the “Pledge Agreement”) and shall have delivered
to the Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement
Collateral (in the case of Equity Interests), if any, referred to therein and
then owned by such Credit Party together with executed and undated endorsements
for transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary, to
perfect (to the extent required in the Pledge Agreement) the security interests
in Equity Interests purported to be created by the Pledge Agreement have been
taken.

6.09 Security Agreements. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered to the Collateral Agent the Security
Agreement substantially in the form of Exhibit G (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”) covering all of
such Credit Party’s present and future Collateral referred to therein, and shall
have delivered to the Collateral Agent:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement;

(ii) (x) certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name Holdings, the Lead Borrower or any other Credit
Party as debtor and that are filed in the jurisdictions referred to in clause
(i) above, together with copies of such other financing statements that name
Holdings, the Lead Borrower or any other Credit Party as debtor (none of which
shall cover any of the Collateral except to the extent evidencing Permitted
Liens, (y) United States Patent and Trademark Office and United States Copyright
Office searches reasonably requested by the Administrative Agent and (z) reports
as of a recent date listing all effective tax and judgment liens with respect to
Holdings, the Lead Borrower or any other Credit Party in each jurisdiction as
the Agents may reasonably require; and

(iii) a duly authorized and executed Perfection Certificate.

 

- 69 -



--------------------------------------------------------------------------------

6.10 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor shall
have duly authorized, executed and delivered to the Administrative Agent the
Subsidiaries Guaranty substantially in the form of Exhibit H (as amended,
modified or supplemented from time to time, the “Subsidiaries Guaranty”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein.

6.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and the Lenders shall have received (i) unaudited
consolidated balance sheets and related statements of income and cash flows for
the Lead Borrower and its consolidated Subsidiaries for each fiscal quarter of
Lead Borrower and its consolidated Subsidiaries ended after the close of its
June 30, 2016 fiscal quarter and at least 45 days prior to the Closing Date and
(ii) a pro forma consolidated balance sheet of Lead Borrower and its
consolidated Subsidiaries as of the last day of the most recently ended fiscal
quarter ended at least 45 days prior to the Closing Date (after giving effect to
the Transaction), and related pro forma consolidated income statement for Lead
Borrower and its consolidated Subsidiaries for the most recently ended four
fiscal quarter periods ended at least 45 days prior to the Closing Date prepared
as if the Transaction had occurred at the beginning of such period, which pro
forma financial statements need not meet the requirements of Regulation S-X of
the Securities Act.

6.12 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer or
treasurer of the Lead Borrower substantially in the form of Exhibit I.

6.13 Fees, etc. On the Closing Date, the Borrowers shall have paid to the Agents
and each Lender all costs, fees and expenses (including, without limitation,
legal fees and expenses) to the extent invoiced at least three Business Days
prior the Closing Date and other compensation payable to the Agents or such
Lender or otherwise payable in respect of the Transaction to the extent then
due.

6.14 Representation and Warranties. The representations and warranties contained
in Section 8 of this Agreement and in each other Credit Document shall be true
and correct in all material respects on the Closing Date (in each case, any
representation or warranty that is qualified as to “materiality” or similar
language shall be true and correct in all respects on the Closing Date).

6.15 Patriot Act. The Agents shall have received from the Credit Parties, at
least five Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least 10 Business Days
prior to the Closing Date.

6.16 Borrowing Notice. Prior to the making of the Initial Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

6.17 Officer’s Certificate. On the Closing Date, the Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Lead Borrower certifying as to the satisfaction of the conditions in
Section 6.06, Section 6.14 and Section 6.18.

6.18 Material Adverse Effect. Since December 31, 2015, there has occurred no
fact, event of circumstance which has had or would reasonably be expected to
have a Material Adverse Effect.

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in
Section 2.15 or Section 2.18, as applicable.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, each of
Holdings and each Borrower, as applicable, makes the following representations,
warranties and agreements, in each case after giving effect to the Transaction.

8.01 Organizational Status. Each of Holdings, the Lead Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the corporate, partnership, limited liability
company or unlimited holding company power and

 

- 70 -



--------------------------------------------------------------------------------

authority, as the case may be, to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except,
in the case of clauses (ii) and (iii) hereof, for failures to be so qualified
which, individually and in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except for Permitted Liens) upon any
of the property or assets of any Credit Party or any of its Restricted
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its respective
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of preceding
clauses (i) and (ii), other than in the case of any contravention, breach,
default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.

8.04 Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of the Lead Borrower and its
consolidated Subsidiaries for the fiscal period ended December 31, 2015, and the
related consolidated statements of income, cash flows and retained earnings of
the Lead Borrower and its consolidated Subsidiaries for each such fiscal year
present fairly in all material respects the consolidated financial position of
the Lead Borrower and its consolidated Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of the Lead Borrower and
its consolidated Subsidiaries for the periods covered thereby. All of the
foregoing historical financial statements have been audited by Ernst & Young LLP
and prepared in accordance with U.S. GAAP consistently applied.

(ii) All unaudited financial statements of the Lead Borrower and its
Subsidiaries furnished to the Lenders on or prior to the Closing Date pursuant
to clause (i) of Section 6.11, have been prepared in accordance with U.S. GAAP
consistently applied by the Lead Borrower, except as otherwise noted therein,
subject to normal year-end audit adjustments (all of which are of a recurring
nature and none of which, individually or in the aggregate, would be material)
and the absence of footnotes.

 

- 71 -



--------------------------------------------------------------------------------

(iii) The pro forma consolidated balance sheet of the Lead Borrower furnished to
the Lenders pursuant to clause (ii) of Section 6.11 has been prepared as of
June 30, 2016 as if the Transaction and the financing therefor had occurred on
such date. Such pro forma consolidated balance sheet presents a good faith
estimate of the pro forma consolidated financial position of the Lead Borrower
as of June 30, 2016. The pro forma consolidated income statement of the Lead
Borrower furnished to the Lenders pursuant to clause (ii) of Section 6.11 has
been prepared for the four fiscal quarters ended June 30, 2016, as if the
Transaction and the financing therefor had occurred on the first day of such
four-quarter period. Such pro forma consolidated income statement presents a
good faith estimate of the pro forma consolidated income statement of the Lead
Borrower as if the Transaction and the financing therefor had occurred on the
first day of such four-quarter period.

(b) On the Closing Date, Holdings, the Lead Borrower and its Subsidiaries, on a
consolidated basis, are Solvent after giving effect to the consummation of the
Transaction and the related financing transactions (including the incurrence of
all Term Loans).

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.

(d) Since December 31, 2015 there has been no Material Adverse Effect, and there
has been no change, event or occurrence that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings or, to the knowledge
of any Credit Party, governmental investigations pending or, to the knowledge of
any Credit Party, threatened (i) with respect to the Transaction or any Credit
Document or (ii) that either individually or in the aggregate, have had, or
would reasonably be expected to have, a Material Adverse Effect.

8.07 True and Complete Disclosure.

(a) All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including,
without limitation, all such written information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein does not, and
all other such written information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will not, on the date as of which such written information is dated or
certified and on the Closing Date, contain any material misstatement of fact or
omit to state any material fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such written information was provided.

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof (it being understood and agreed that projections are not to
be viewed as facts, projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, no
assurances can be given that any particular projection will be realized and that
actual results during the period or periods covered by such projections may
differ from projected results, and such differences may be material).

 

- 72 -



--------------------------------------------------------------------------------

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Term Loans incurred on the Closing Date will be used by
the Borrowers, in part, (x) to finance the Transaction and (y) for the
performance of Government Contracts. All proceeds of the 2017 Additional Term
Loans incurred on the Amendment No. 1 Effective Date will be used by the
Borrowers to finance the 2017 Amendment Transactions.

(b) All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.15(a).

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

(d) The Lead Borrower will not request any Borrowing, and the Borrowers shall
not use, and shall procure that their respective Subsidiaries and each of their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

8.09 Tax Returns and Payments. Except, in each case, as would not reasonably be
expected to result in a Material Adverse Effect, since April 4, 2011, (i) the
Lead Borrower and each of its Restricted Subsidiaries has timely filed or caused
to be timely filed with the appropriate taxing authority all Tax returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, the Lead Borrower
and/or any of its Restricted Subsidiaries, and (ii) the Lead Borrower and each
of its Restricted Subsidiaries have paid all Taxes payable by them, other than
those that are being contested in good faith by appropriate proceedings and
fully provided for as a reserve on the financial statements of the Lead Borrower
and its Restricted Subsidiaries in accordance with U.S. GAAP.

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred by the Lead Borrower and its
Restricted Subsidiaries would not reasonably be expected to have a Material
Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

 

- 73 -



--------------------------------------------------------------------------------

(e) The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreement), and upon (i) the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York UCC) with
respect to any deposit account, (iv) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the
United States Patent and Trademark Office and (v) the Copyright Security
Agreement, if applicable, in the form attached to the Security Agreement with
the United States Copyright Office, the Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the Security Agreement) a
fully perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

(b) The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Pledge Agreement), upon the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and
Collateral Agent, as secured creditor, in the secretary of state’s office (or
other similar governmental entity) of the jurisdiction of organization of such
Credit Party, the security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreement) security
interests in the Collateral (as described in the Pledge Agreement (other than
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or by the taking of the
foregoing actions), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions.

(c) Upon delivery in accordance with Section 9.12 or 9.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and, upon recordation in the appropriate recording office, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except as may exist pursuant to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

 

- 74 -



--------------------------------------------------------------------------------

8.12 Properties. All Material Real Property owned by any Credit Party as of the
Closing Date is correctly set forth in Schedule 8.12. Except as would not
reasonably be expected to have a Material Adverse Effect, each of the Lead
Borrower and each of its Subsidiaries has good and marketable title or valid
leasehold interest in the case of Real Property, and good and valid title in the
case of tangible personal property, to all material tangible properties owned by
it, including all material property reflected in the most recent historical
balance sheets referred to in Section 8.05(a) (except as sold or otherwise
disposed of since the date of such balance sheet in the ordinary course of
business or as permitted by the terms of this Agreement), free and clear of all
Liens, other than Permitted Liens.

8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. All outstanding shares of
capital stock of each Subsidiary Borrower are owned directly or indirectly by
the Lead Borrower. The Lead Borrower does not have outstanding any capital stock
or other securities convertible into or exchangeable for its capital stock or
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock.

8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) Holdings has no direct Subsidiaries other
than the Lead Borrower and (ii) the Lead Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of the Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15 Anti-Corruption Laws; Sanctioned Persons. The Lead Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Lead Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Holdings and its Subsidiaries and their respective officers and employees, and
to the knowledge of the Lead Borrower, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Holdings, any of its Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of
Holdings, any agent of Holdings or any of its Subsidiaries that will act in any
capacity in connection with or benefit from any credit facility established
hereby, is a Sanctioned Person. No Borrowing or use of proceeds thereof will be
used for a purpose that would violate Anti-Corruption Laws or applicable
Sanctions.

8.16 Investment Company Act. None of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17 [Reserved].

8.18 Environmental Matters.

(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. To the knowledge of any Credit Party,
there are no pending or threatened Environmental Claims against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Lead Borrower or any of its Restricted Subsidiaries of any Real Property
formerly owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or to the knowledge of any Credit Party,
any Real Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries (including any Real Property formerly owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries but no
longer owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries) that would be reasonably expected (i) to form the basis of an
Environmental

 

- 75 -



--------------------------------------------------------------------------------

Claim against the Lead Borrower or any of its Restricted Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by the Lead Borrower or any of
its Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by the Lead Borrower
or any of its Restricted Subsidiaries under any applicable Environmental Law.

(b) To the knowledge of any Credit Party, except as would not reasonably be
expected to have a Material Adverse Effect, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same, either individually or in the aggregate, had and would not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against the Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of each
Credit Party, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions
concerning union representation with respect to the Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of the Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of each Credit Party, no wage and hour department investigation has been made of
the Lead Borrower or any of its Restricted Subsidiaries.

8.20 Intellectual Property. Each of the Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type and other
intellectual property, whether or not written (including, but not limited to,
rights in computer programs and databases) (collectively, “Intellectual
Property”), used or held for use in or otherwise necessary for the present
conduct of its business, without any known conflict with, infringement or
violation of the Intellectual Property rights of others, except for such
failures to own or have the right to use and/or conflicts, infringements or
violations as have not had, and would not reasonably be expected to have, a
Material Adverse Effect.

8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party,
as of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the
type of organization of such Credit Party, (iii) the jurisdiction of
organization of such Credit Party, (iv) such Credit Party’s Location and (v) the
organizational identification number (if any) of such Credit Party. To the
extent that such Credit Party does not have an organizational identification
number on the Closing Date and later obtains one, such Credit Party shall
promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents fully perfected and in full force and effect.

 

- 76 -



--------------------------------------------------------------------------------

Section 9. Affirmative Covenants. Each Borrower and each of its Restricted
Subsidiaries (and solely with respect to Section 9.05, Holdings) hereby
covenants and agrees that on and after the Closing Date and until the Term Loans
and Notes (in each case together with interest thereon), Fees and all other
Obligations (other than any indemnification obligations arising hereunder which
are not then due and payable and obligations in respect of Interest Rate
Protection Agreements, Other Hedging Agreements or Treasury Services Agreements)
incurred hereunder and thereunder, are paid in full.

9.01 Information Covenants. The Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Lead
Borrower (and within 60 days for the fiscal quarter ending September 30, 2016),
(i) the consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of operations and of changes in shareholder’s equity (deficit) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable forecasted
figures for such quarterly accounting period based on the corresponding
forecasts delivered pursuant to Section 9.01(d), all of which shall be certified
by the chief financial officer of the Lead Borrower that they fairly present in
all material respects in accordance with U.S. GAAP the financial condition of
the Lead Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. If the Lead Borrower has filed (within the time
period required above) a Form 10-Q with the SEC for any fiscal quarter described
above, then to the extent that such quarterly report on Form 10-Q contains any
of the foregoing items, the Lenders shall accept such Form 10-Q in lieu of such
items.

(b) Annual Financial Statements. Within 120 days after the close of each fiscal
year of the Lead Borrower, (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and of changes in shareholder’s equity
(deficit) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and comparable forecasted
figures for such fiscal year based on the corresponding forecasts delivered
pursuant to Section 9.01(d) and certified, in the case of consolidated financial
statements, by Ernst & Young LLP or any one of the “Big 4” public accounting
firms or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than as a result of an upcoming
maturity date under the any Tranche of Term Loans under this Agreement or the
Maturity Date (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement or the Maturity Date (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement occurring within one year from the time
such opinion is delivered or any potential inability to satisfy the financial
covenants set forth in Section 10.11 of the ABL Credit Agreement on a future
date or in a future period)) which demonstrates that such statements fairly
present in all material respects in accordance with U.S. GAAP the financial
condition of Holdings and its Subsidiaries as of the date indicated and the
results of their operations and changes in their cash flows for the periods
indicated, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year. If the Borrower
has filed (within the time period required above) a Form 10-K with the SEC for
any fiscal year described above, then to the extent that such annual report on
Form 10-K contains any of the foregoing items, the Lenders shall accept such
Form 10-K in lieu of such items.

(c) [Reserved].

(d) Forecasts. Within 120 days after the close of each fiscal year of the Lead
Borrower, a forecast in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets for the Lead Borrower and its Subsidiaries on a consolidated basis) for
each of the twelve months of such fiscal year prepared in detail, with
appropriate discussion, the principal assumptions upon which such forecast is
based.

 

- 77 -



--------------------------------------------------------------------------------

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) if delivered with the financial
statements required by Section 9.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the applicable Excess Cash Flow Payment Period, and (ii) certify that
there have been no changes to Schedules 1(a), 2(b), 9, 11(a), 11(b), 12, 13 and
14 of the Perfection Certificate, in each case since the Closing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and whether the Lead
Borrower and the other Credit Parties have otherwise taken all actions required
to be taken by them pursuant to such Security Documents in connection with any
such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the ABL Credit
Agreement, the Second Lien Credit Agreement or any refinancing thereof, any
Permitted Pari Passu Notes Documents or any Permitted Junior Debt or other debt
instrument in excess of the Threshold Amount, (ii) any litigation, or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of (i) all financial information, proxy materials and reports, if any,
which Holdings or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”),
(ii) reports or other information furnished to, or notices received from,
holders of Indebtedness the aggregate principal amount of which is equal to or
in excess of the Threshold Amount, solely to the extent that substantially
similar information has not been provided to the Lenders and (iii) with
reasonable promptness, such other information or documents (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time.

(h) Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Lead Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

 

- 78 -



--------------------------------------------------------------------------------

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.

(i) Notices to Holders. Promptly after the sending, filing or receipt thereof,
the Lead Borrower will provide to the Administrative Agent any material notices
provided to, or received from, holders of (I) the indebtedness evidenced by the
Second Lien Credit Agreement or any refinancing thereof, (II) Refinancing Notes,
Permitted Pari Passu Notes, Permitted Junior Debt or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount or (III) the indebtedness evidenced by the ABL Credit Agreement
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

Documents required to be delivered pursuant to Section 9.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Lead Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Lead Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Lead Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or its their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Public Side Information, they shall be treated as set forth in Section 13.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

- 79 -



--------------------------------------------------------------------------------

9.02 Books, Records and Inspections; Conference Calls.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity with U.S. GAAP and all material Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities. The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Lead Borrower or such Restricted Subsidiary, any of the
properties of the Lead Borrower or such Restricted Subsidiary, and to examine
the books of account of the Lead Borrower or such Restricted Subsidiary and
discuss the affairs, finances and accounts of the Lead Borrower or such
Restricted Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
the Administrative Agent shall give the Lead Borrower an opportunity to
participate in any discussions with its accountants; provided further that in
the absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 9.02 and (ii) the Administrative Agent
shall not exercise its inspection rights under this Section 9.02 more often than
two times during any fiscal year and only one such time shall be at the Lead
Borrower’s expense; provided, further, however, that when an Event of Default
exists, the Administrative Agent or any Lender and their respective designees
may do any of the foregoing at the expense of the Lead Borrower at any time
during normal business hours and upon reasonable advance notice.

(b) The Lead Borrower will, within 30 days after the date of the delivery (or,
if later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by the Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of the Lead Borrower (it being understood that any such call
may be combined with any similar call held for any of the Borrowers’ other
lenders or security holders).

9.03 Maintenance of Property; Insurance.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of and owned by the
Lead Borrower and its Restricted Subsidiaries in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Lead Borrower and
its Restricted Subsidiaries, and (iii) furnish to the Administrative Agent, upon
its request therefor, full information as to the insurance carried. The
provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Lead Borrower shall, or
shall cause the applicable Credit Party to maintain, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.

(c) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Lead Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured), (ii) if agreed by the insurer (which agreement the Lead
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with

 

- 80 -



--------------------------------------------------------------------------------

respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(c) shall not apply to (x) insurance policies covering
(1) directors and officers, fiduciary or other professional liability,
(2) employment practices liability, (3) workers compensation liability,
(4) automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as the Collateral
Agent may approve; and (y) self-insurance programs and (iii) shall be deposited
with the Collateral Agent.

(d) If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance, and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

9.04 Existence; Franchises. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, in the case of the
Lead Borrower and its Restricted Subsidiaries, its and their franchises,
licenses and permits in each case to the extent material; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Lead Borrower or any of its Restricted Subsidiaries in
accordance with Section 10.02, (ii) the abandonment by the Lead Borrower or any
of its Restricted Subsidiaries of any franchises, licenses or permits that the
Lead Borrower reasonably determines are no longer material to the operations of
the Lead Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Lead Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.05 Compliance with Statutes, etc. Holdings will, and will cause each
Subsidiary to, comply with all contractual obligations (excluding Indebtedness),
including, without limitation, any contracts with Governmental Authorities or
any other government department or agency, applicable laws, statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, (including laws with respect to
embargoed persons, anti-money laundering and anti-terrorism laws and, with
respect to any real property subject to a Mortgage, the National Flood Insurance
Reform Act of 1994) and writs injunctions, decrees and judgments, in respect of
the conduct of its business and the ownership of its property, other than those
the non-compliance with which could not reasonably be expected to have a
Material Adverse Effect.

9.06 Compliance with Environmental Laws.

(a) The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Lead Borrower).
Except as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the Lead
Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a) or (iii) at any time when an Event of Default is in existence,
the Credit Parties will (in each

 

- 81 -



--------------------------------------------------------------------------------

case) jointly and severally provide, at the written request of the
Administrative Agent, an environmental site assessment report concerning any
Mortgaged Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries (in the event of (i) or (ii) that is the subject of or
could reasonably be expected to be the subject of such notice or noncompliance),
prepared by an environmental consulting firm reasonably approved by the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the reasonable worst case cost of any removal or remedial action in
connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Lead Borrower, and the Credit
Parties shall grant and hereby grant to the Administrative Agent and the Lenders
and their respective agents access to such Mortgaged Property and specifically
grant the Administrative Agent and the Lenders an irrevocable non-exclusive
license to undertake such an assessment at any reasonable time upon reasonable
notice to the Lead Borrower, all at the sole expense of the Credit Parties (who
shall be jointly and severally liable therefor).

9.07 ERISA. As soon as possible and, in any event, within ten (10) Business Days
after the Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows
of the occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent a notice setting forth the full details as to such
occurrence and the action, if any, that the Lead Borrower or any Restricted
Subsidiary is required or proposes to take, together with any notices required
or proposed to be given or filed by the Lead Borrower or any Restricted
Subsidiary or, to the knowledge of the Lead Borrower, the Plan administrator or
any ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan participant (other than notices relating to an individual participant’s
benefits) and any notices received by the Lead Borrower or any Restricted
Subsidiary from the PBGC or any other Governmental Authority, or a Plan
participant (other than notices relating to an individual participant’s
benefits) with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the withdrawal liability under Section 4201 of ERISA
that would be incurred by the Lead Borrower or any Restricted Subsidiary, if the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans
which is reasonably expected to result in a Material Adverse Effect, (d) the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect, (e) a
contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material
Adverse Effect; or (f) a Foreign Pension Plan has been or is reasonably expected
to be terminated, reorganized, partitioned or declared insolvent and such event
is reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary.

9.08 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will cause (i) its,
and each of its Restricted Subsidiaries’ fiscal years to end on or near
December 31 of each year and (ii) each of its, and each of its Restricted
Subsidiaries’ fiscal quarters to end on or near March 31, June 30, September 30
and December 31.

9.09 Debarment/Suspension Event. Promptly, and in any event within five Business
Days after Holdings or the Lead Borrower obtains knowledge thereof, the Lead
Borrower shall notify the Administrative Agent and the Agents of the occurrence
of any Debarment/Suspension Event and, during the continuation of any
Debarment/Suspension Event, shall promptly (a) deliver or otherwise provide to
the Administrative Agent all information relating to such debarment or
suspension (including, without limitation, certain financial information) as the
Administrative Agent may reasonably request and (b) upon request of the
Administrative Agent, provide reasonable access to the Administrative Agent to
senior management of the Credit Parties and regulatory counsel to the Credit
Parties that is engaged with respect to such debarment or suspension for
purposes of discussing such debarment or suspension; provided that none of
Holdings, any Borrower or any other Subsidiary will be required to disclose or
permit the discussion of any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) is prohibited by law or any
contractual obligation or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

 

- 82 -



--------------------------------------------------------------------------------

9.10 Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Lead Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material Taxes imposed
upon it or upon its income or profits or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all material lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Lead Borrower or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither the Lead Borrower nor any of its
Subsidiaries shall be required to pay any such Tax which is being contested in
good faith and by appropriate proceedings if it has maintained adequate reserves
with respect thereto in accordance with U.S. GAAP.

9.11 Use of Proceeds. Each Borrower will use the proceeds of the Term Loans only
as provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc.

(a) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests and Mortgages
in such assets and properties (in the case of Real Property, limited to Material
Real Property) of the Lead Borrower and such other Credit Parties that are
Restricted Subsidiaries of the Lead Borrower as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, as may be amended,
modified or supplemented from time to time, the “Additional Security
Documents”); provided that (i) the pledge of the outstanding capital stock of
any FSHCO or Foreign Subsidiary directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interests of such
FSHCO or Foreign Subsidiary that is a CFC, (ii) security interests and Mortgages
shall not be required with respect to any Real Property that is not Material
Real Property and (iii) security interests and Mortgages shall not be required
with respect to any assets or properties to the extent that such security
interests or Mortgages would result in a material adverse tax consequence to the
Lead Borrower or its Restricted Subsidiaries, as reasonably determined by the
Lead Borrower and notified in writing to the Administrative Agent. All such
security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
shall constitute, upon taking all necessary perfection action (which the Credit
Parties agree to promptly take) valid and enforceable perfected security
interests and Mortgages (except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law),
subject to the ABL Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. With respect
to any Material Real Property not covered by the original Security Documents,
the Lead Borrower will provide at least 45 days prior written notice prior to
pledging any Material Real Property and will not execute any Mortgage on such
Material Real Property until confirmation from all Secured Creditors that flood
insurance due diligence and flood insurance as required by Section 9.03 hereto
is complete. The Additional Security Documents or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are reasonably acceptable to the Administrative Agent) the Liens
in favor of the Collateral Agent required to be granted pursuant to the
Additional Security Documents and all Taxes, fees and other charges payable in
connection therewith shall be paid in full. Notwithstanding any other provision
in this Agreement or any other Credit Document, no FSHCO, Foreign Subsidiary, or
Subsidiary of a CFC or FSHCO shall be required to pledge any of its assets to
secure any obligations of the Borrowers under the Credit Documents or guarantee
the obligations of the Borrowers under the Credit Documents.

(b) Subject to the terms of the ABL Intercreditor Agreement and the First
Lien/Second Lien Intercreditor Agreement, with respect to any person that is or
becomes a Restricted Subsidiary after the Closing Date, promptly (i) deliver to
the Collateral Agent the certificates, if any, representing all (or such lesser
amount as is

 

- 83 -



--------------------------------------------------------------------------------

required) of the Equity Interests of such Subsidiary, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Credit Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Credit Party (to the extent required pursuant to the
Security Agreement), (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Subsidiaries Guaranty, a
joinder agreement to each applicable Security Document, substantially in the
form annexed thereto, and a certificate attested to by the Secretary or any
Assistant Secretary of such Credit Party, in the form of Exhibit E with all
appropriate insertions and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent and
(iii) at the request of the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(b) as the
Administrative Agent may reasonable request.

(c) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, at the expense of the Lead
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents, including opinions of
counsel, or otherwise deemed by the Administrative Agent or the Collateral Agent
reasonably necessary for the continued validity, perfection and priority
(subject to the ABL Intercreditor Agreement) of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Lead Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) the Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that, in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

(f) Upon request from the Administrative Agent, the Lead Borrower shall provide
the Administrative Agent with evidence of flood insurance in accordance with
Section 9.03 and any additional information necessary to ensure compliance with
the Flood Insurance Laws.

9.13 Post-Closing Actions. The Lead Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Event of Default shall have

 

- 84 -



--------------------------------------------------------------------------------

occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto and (ii) at the
time of the consummation of any Permitted Acquisition, the Consolidated Total
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered, does not exceed 5.25 to 1.00; provided that the
aggregate consideration paid by the Lead Borrower and its Restricted
Subsidiaries in connection with Permitted Acquisitions consummated from and
after the Closing Date where the Acquired Entity or Business does not become a
Credit Party or owned by a Credit Party, shall not exceed the sum of (x) the
greater of $25,000,000 and 2.5% of Consolidated Total Assets (measured at the
time of such Permitted Acquisition is consummated), plus (y) the Available
Amount.

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary that is a CFC directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interest of such
FSHCO or Foreign Subsidiary that is a CFC; provided that for the avoidance of
doubt, no FSHCO, Foreign Subsidiary that is a CFC, or Subsidiary of a CFC shall
be required to pledge any of its assets in connection with any such Permitted
Acquisition.

(c) Each Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent required by, Section 9.12, to the reasonable satisfaction
of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Borrower that the certifications pursuant to
this Section 9.14 are true and correct in all material respects and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.

(e) Notwithstanding anything to the contrary contained herein, if the Lead
Borrower has made a LCT Election pursuant to Section 1.03 in respect of a
Permitted Acquisition, then any determination of compliance with the provisions
of Section 9.14(a)(i) and 9.14(d) shall be made effective as of the date of
entering the definitive agreement for such Permitted Acquisition.

9.15 Credit Ratings. The Lead Borrower shall use commercially reasonable efforts
to maintain a corporate credit rating from S&P and a corporate family rating
from Moody’s, in each case, with respect to the Lead Borrower, and a credit
rating from S&P and Moody’s with respect to the Indebtedness incurred pursuant
to this Agreement, in all cases, but not a specific rating.

9.16 Designation of Subsidiaries. The Lead Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the Lead Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing, (ii) immediately after giving effect to such
designation, the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered, does not exceed
5.25 to 1.00, (iii) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the sum of (x) the
fair market value of the Subsidiary designated immediately prior to such
designation (such fair market value to be calculated without regard to any
Obligations of such Subsidiary under the Subsidiaries Guaranty) and (y) the
aggregate principal amount of any Indebtedness owed by the Subsidiary to the
Lead Borrower or any of its Subsidiaries immediately prior to such designation,
all calculated, except as set forth in the parenthetical to clause (x) above, on
a consolidated basis in accordance with U.S. GAAP), and such Investment shall be
permitted under Section 10.05, (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary”

 

- 85 -



--------------------------------------------------------------------------------

for the purpose of (I) the ABL Credit Agreement, (II) the Second Lien Credit
Agreement or (III) any Refinancing Notes Indenture, any Permitted Pari Passu
Notes Document, any Permitted Junior Notes Document or other debt instrument, in
each case of this clause (III), with a principal amount in excess of the
Threshold Amount, (v) immediately after giving effect to the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the Lead Borrower shall
comply with the provisions of Section 9.12 with respect to such designated
Restricted Subsidiary, (vi) no Restricted Subsidiary may be a Subsidiary of an
Unrestricted Subsidiary, (vii) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, no recourse whatsoever (whether by contract or by
operation of law or otherwise) may be had to the Lead Borrower or any of its
Restricted Subsidiaries or any of their respective properties or assets for any
obligations of such Unrestricted Subsidiary, and (viii) the Lead Borrower shall
have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer or treasurer, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clauses (i) through (vii), inclusive, and containing the calculations (in
reasonable detail) required by the preceding clause (ii). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Lead Borrower in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Lead Borrower’s Investment in such Subsidiary.

Section 10. Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and until the Term Loans and Notes (in
each case, together with interest thereon), Fees and all other Obligations
(other than any indemnification obligations arising hereunder which are not then
due and payable and obligations in respect of Interest Rate Protection
Agreements, Other Hedging Agreements or Treasury Services Agreements) incurred
hereunder and thereunder, are paid in full:

10.01 Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Lead Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or sell accounts receivable with recourse to
the Lead Borrower or any of its Restricted Subsidiaries) or authorize the filing
of any financing statement under the UCC with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii) (or to the extent not listed
on such Schedule 10.01(iii), where the fair market value of all property to
which such Liens under this clause (iii) attach is less than $5,000,000 in the
aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;

 

- 86 -



--------------------------------------------------------------------------------

(iv) (w) Liens created pursuant to the Credit Documents, (x) Liens securing
Obligations (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement and the credit documents related thereto (including any obligations
secured ratably thereunder), in each case as in effect on the date hereof, (y)
Liens securing Obligations (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement and the credit documents related thereto,
in each case as in effect on the date hereof, and in each case with respect to
clause (x) and (y) incurred pursuant to Section 10.04(i)(y); provided that in
the case of Liens securing such Indebtedness under the ABL Credit Agreement
and/or the Second Lien Credit Agreement, the ABL Collateral Agent (or other
applicable representative thereof on behalf of the holders of such Indebtedness)
and/or the Second Lien Collateral Agent (or other applicable representative
thereof on behalf of the holders of such Indebtedness) shall have entered into
with the Administrative Agent and/or the Collateral Agent the ABL Intercreditor
Agreement and/or First Lien/Second Lien Intercreditor Agreement, and (z) Liens
under the credit documents securing any Refinancing Term Loans and Refinancing
Notes or Interest Rate Protection Agreement, Other Hedging Agreements or
Treasury Services Agreements (other than Excluded Swap Obligations) expressly
secured ratably therewith in accordance with Section 2.18(a);

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Lead Borrower or any of its Restricted Subsidiaries and placed at the
time of the acquisition or construction thereof by the Lead Borrower or such
Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other fixed
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Lead Borrower or such
Restricted Subsidiary; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender on customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which in the aggregate do not materially interfere with the
conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

 

- 87 -



--------------------------------------------------------------------------------

(xi) statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and

(ii) those required or requested by any Governmental Authority other than
letters of credit) incurred in the ordinary course of business;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary of the Lead Borrower in
existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition, provided that (x) any Indebtedness that is secured by
such Liens is permitted to exist under Section 10.04, and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Lead Borrower
or any of its Restricted Subsidiaries; and any extensions, renewals and
replacements thereof so long as the aggregate principal amount of the
Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such extension, renewal or replacement, plus
accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Lead Borrower or any of its Restricted Subsidiaries other than the proceeds
of the assets subject to such Lien;

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04;

(xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Permitted Joint
Venture expressly permitted by the terms of this Agreement arising pursuant to
the agreement evidencing such Permitted Joint Venture;

(xx) Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

 

- 88 -



--------------------------------------------------------------------------------

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xlii), to the extent attaching
to properties and assets with an aggregate fair market value not in excess of,
and securing liabilities not in excess of the greater of $35,000,000 and 3.0% of
Consolidated Total Assets in the aggregate at any time outstanding;

(xxx) (i) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Pari Passu Notes, Permitted Junior
Loans, Permitted Junior Notes, Refinancing Notes and Refinancing Term Loans that
are secured as provided in the definitions thereof, or

(ii) Liens on assets of non-Credit Parties securing obligations of non-Credit
Parties under Permitted Junior Loans and Permitted Junior Notes to the extent
permitted by Section 10.04(xxix);

(xxxi) cash deposits with respect to any Refinancing Notes, Permitted Pari Passu
Notes or any Permitted Junior Debt or any other Indebtedness, in each case to
the extent permitted by Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

- 89 -



--------------------------------------------------------------------------------

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$7,500,000 securing any Interest Rate Protection Agreement or Other Hedging
Agreement permitted hereunder;

(xxxix) [reserved];

(xl) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

(xli) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries; and

(xlii) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Junior Debt or any Permitted Pari Passu Notes.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions of any Person, except that:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii) the Lead Borrower and its Restricted Subsidiaries may sell assets, so long
as (x) each such sale is on terms and conditions not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be), (y) in the case of any single transaction that
involves assets or Equity Interests having a fair market value of more than
$10,000,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-cash Consideration (taking into
account

 

- 90 -



--------------------------------------------------------------------------------

the amount of cash and Cash Equivalents, the principal amount of any promissory
notes and the fair market value, as determined by the Lead Borrower or such
Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Lead Borrower and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-cash
Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(A) $25,000,000 and (B) 2.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) and (z) the
Net Sale Proceeds therefrom are applied as (and to the extent) required by
 Section 5.02(d);

(iii) each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));

(iv) each of the Lead Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(v) each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;

(vi) (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any other Credit Party (so long as
the surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Wholly-Owned Domestic Subsidiary of the Lead Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Borrower or Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Foreign Subsidiary or Excluded Subsidiary
of the Lead Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any Wholly-Owned Foreign Subsidiary of the Lead Borrower
or any Wholly-Owned Domestic Subsidiary of the Lead Borrower that is an Excluded
Subsidiary, so long as such Wholly-Owned Foreign Subsidiary or such Excluded
Subsidiary, as applicable, is the surviving corporation of such merger,
consolidation, dissolution, amalgamation or liquidation and (y) any Foreign
Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant to
this clause (y), so long as (I) no Default and no Event of Default then exists
or would exist immediately after giving effect thereto and (II) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors in the assets (and Equity Interests) of any such Person subject to any
such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation or liquidation);

 

- 91 -



--------------------------------------------------------------------------------

(vii) [reserved];

(viii) each of the Lead Borrower and its Restricted Subsidiaries may make sales
or leases of (A) inventory, (B) goods held for sale and (C) immaterial assets
with a fair market value, in the case of this clause (C), of less than
$10,000,000 in the ordinary course of business;

(ix) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;

(x) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition so long
as (w) such assets are not used or useful to the core or principal business of
the Lead Borrower and its Restricted Subsidiaries, (x) such assets have a fair
market value not in excess of $7,500,000, (y) the aggregate proceeds (determined
in a manner consistent with clause (x) above) received by the Lead Borrower or
such Restricted Subsidiary) from all such sales, transfers or dispositions
relating to a given Permitted Acquisition shall not exceed 30% of the aggregate
consideration paid for such Permitted Acquisition, and (z) such assets are sold,
transferred or disposed of on or prior to the first anniversary of the relevant
Permitted Acquisition;

(xi) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii) each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property; provided that any
the excess of Net Sale Proceeds received by the Lead Borrower or any of its
Restricted Subsidiaries from any such Sale-Leaseback Transaction from and after
such time as when the Lead Borrower and its Restricted Subsidiaries shall have
received Net Sale Proceeds of at least $20,000,000 from all Sale-Leaseback
Transactions occurring after the Closing Date shall be applied as (and to the
extent) required by Section 5.02(d);

(xiii) [reserved];

(xiv) each of the Lead Borrower and its Restricted Subsidiaries may issue or
sell Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(xv) each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;

(xvi) each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii) each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Interest Rate Protection Agreements, Other
Hedging Agreements and Treasury Services Agreements;

(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;

 

- 92 -



--------------------------------------------------------------------------------

(xix) each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;

(xx) each of the Lead Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents to make payments that are otherwise permitted under Sections
10.03 and 10.07;

(xxi) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party, provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05.

(xxiii) dispositions of Investments (including Equity Interests) in, and
issuances of Equity Interests by, any Permitted Joint Venture or any Subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to customary buy/sell arrangements between the parties to such
Permitted Joint Venture or equityholders of such Subsidiary set forth in, the
joint venture agreement, operating agreement, shareholders agreement or similar
agreement governing such Permitted Joint Venture or such Subsidiary;

(xxiv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

10.03 Dividends. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Lead Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Lead Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Lead Borrower or to other Restricted Subsidiaries of the
Lead Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

 

- 93 -



--------------------------------------------------------------------------------

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends to any other Parent Company to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of such
Parent Company from current or former members of management, employees,
consultants, officers and directors (and their successors and assigns) of the
Lead Borrower and its Restricted Subsidiaries; provided that (A) the aggregate
amount of Dividends made by the Lead Borrower to Holdings pursuant to this
clause (iii), and the aggregate amount paid by Holdings in respect of all such
Equity Interests so redeemed or repurchased shall not (net of any cash proceeds
received by Holdings (but in no event from any Initial Public Offering) from
issuances of its Equity Interests (other than to the extent included in the
Available Amount) and contributed to the Lead Borrower in connection with such
redemption or repurchase), in either case, exceed during any fiscal year of the
Lead Borrower, $10,000,000 (provided that the amount of cash Dividends permitted
to be, but not, paid in any fiscal year pursuant to this clause (iii) shall
increase the amount of cash Dividends permitted to be paid in the succeeding two
fiscal years pursuant to this clause (iii)); (B) such amount in any calendar
year may be increased by an amount not to exceed: (I) the cash proceeds of key
man life insurance policies received by the Lead Borrower or any of its
Restricted Subsidiaries after the Closing Date; plus (II) the net proceeds from
the sale of Equity Interests of Holdings, in each case to members of management,
managers, directors or consultants of any Parent Company or any of its
Subsidiaries that occurs after the Closing Date, where the net proceeds of such
sale are received by or contributed to the Lead Borrower; provided that the
amount of any such net proceeds that are utilized for any Dividend under this
clause (iii) will not be considered to be net proceeds of Equity Interests for
purposes of clause (b)(x)(ii) of the definition of “Available Amount”; less
(III) the amount of any Dividends previously made with the cash proceeds
described in the preceding clause (I); and (C) cancellation of Indebtedness
owing to the Lead Borrower from current or former members of management,
officers, directors, employees of the Lead Borrower or any of its Subsidiaries
in connection with a repurchase of Equity Interests of any Parent Company will
not be deemed to constitute a Dividend for purposes of this Agreement;

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

 

- 94 -



--------------------------------------------------------------------------------

(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:

(A) franchise Taxes (and other fees and expenses) required to maintain their
existence;

(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company or other entity is the common parent, federal, state
and local income Taxes (including minimum Taxes) (or franchise and similar Taxes
imposed in lieu of such minimum Taxes) that are attributable to the taxable
income of the Lead Borrower and its Subsidiaries; provided that for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to the
Lead Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C) customary salary, bonus and other compensation and benefits payable to
current and former officers, directors, consultants and employees of any Parent
Company to the extent such salaries, bonuses and other compensation and benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;

(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;

(F) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchaser or other acquisition;

(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

(vii) reasonable and customary indemnities to directors, officers and employees
of any Parent Company in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
its Restricted Subsidiaries;

 

- 95 -



--------------------------------------------------------------------------------

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for payment of (x) obligations under or in respect of
director and officer insurance policies to the extent reasonably attributable to
the ownership or operation of the Lead Borrower and its Restricted Subsidiaries
or (y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Advisory Agreement (as in effect on the Closing Date;

(ix) any Dividend used to fund the Transaction, including Transaction Costs and
the Special Dividend, and any Dividend from proceeds received in connection with
any working capital adjustment pursuant to the Acquisition Agreement;

(x) the Lead Borrower may pay cash Dividends to Holdings (who may subsequently
pay cash Dividends to any other Parent Company) so long as the proceeds thereof
are used to pay the Sponsor or Sponsor Affiliate fees, expenses and
indemnification payments that are then permitted to be paid pursuant to Sections
10.06(v) and 10.06(vii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or the settlement or vesting of other equity incentive
awards;

(xii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Lead Borrower from any such Initial
Public Offering;

(xiii) on a Pro Forma Basis, if the Consolidated First Lien Net Leverage Ratio
does not exceed 3.00 to 1.00 and the Consolidated Total Net Leverage Ratio does
not exceed 4.25 to 1.00, any Dividends to the extent the same are made solely
with the Available Amount, so long as at the time of, and after giving effect to
such Dividend, no Event of Default shall have occurred and be continuing;

(xiv) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to
Section 10.05(xvii), shall not exceed $5,000,000;

(xv) the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed $35,000,000;

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;

(xvii) the Lead Borrower may make payments with the cash proceeds contributed to
its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom;
provided that the amount of any such cash proceeds that are utilized for any
Dividend under this clause (iii) will not be considered to be cash proceeds of
Equity Interests for purposes of clause (b)(x)(ii) of the definition of
“Available Amount”;

(xviii) the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03; and

(xix) any Dividends, so long as (x) at the time of, and after giving effect to
such Dividend, no Event of Default shall have occurred and be continuing and
(y) on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not
exceed 3.25 to 1.00.

 

- 96 -



--------------------------------------------------------------------------------

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid to
Holdings to the extent provided in said Section 10.05(vi).

10.04 Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents; (y) Indebtedness incurred pursuant to the Second Lien Credit
Agreement and the other Second Lien Credit Documents in an amount not to exceed
$210,000,000 plus any amounts incurred under Section 2.15(a) of the Second Lien
Credit Agreement (as in effect on the date hereof) and (z) Indebtedness incurred
pursuant to the ABL Credit Agreement, including any increases in Commitments (as
that term is defined in the ABL Credit Agreement) in an amount not to exceed
$125,000,000150,000,000 ;

(ii) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings); provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date permitted by this clause (iii) exceed the greater of
$20,000,000 and 1.5% of Consolidated Total Assets at any one time outstanding;

(iv) (A) Indebtedness in the form of any indemnification, adjustment of purchase
price, earn-out, non-compete, consulting, deferred compensation and similar
obligations of the Lead Borrower or its Restricted Subsidiaries and
(B) Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in any disposition permitted hereby under agreements providing for
earn-outs or the adjustment of the purchase price or similar adjustments, in
each case, in an aggregate amount not exceeding $20,000,000 at any time
outstanding;

(v) Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 5.25 to 1.00;

(vi) intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);

(vii) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(“Existing Indebtedness”) and any subsequent extension, renewal or refinancing
thereof; provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such renewal, replacement or extension; provided, however, that
such refinancing Indebtedness: (x) has a Weighted Average Life to Maturity at
the time such refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness being extended,
renewed or refinanced; (y) to the extent such refinancing Indebtedness extends,
renews or refinances Indebtedness subordinated or pari passu to the Term Loans,
such refinancing Indebtedness is subordinated or pari passu to the Term Loans at
least to the same extent as the Indebtedness being extended, renewed or
refinanced; and (z) shall not include Indebtedness of a Subsidiary of the Lead
Borrower that is not a Subsidiary Guarantor that refunds, refinances, replaces,
renews, extends or defeases Indebtedness of the Lead Borrower or a Subsidiary
Guarantor;

 

- 97 -



--------------------------------------------------------------------------------

(viii) [reserved];

(ix) Indebtedness in respect of letters of credit or bonds backing obligations
under insurance policies or related to self-insurance obligations or consisting
of the financing of insurance premiums, in an aggregate amount not exceeding
$15,000,000 at any time outstanding;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii) Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;

(xiii) [reserved];

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above, provided that the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and is on
terms not less favorable in any material respect to the Lenders;

(xv) additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $20,000,000 and 1.75% of Consolidated
Total Assets in aggregate principal amount outstanding at any time;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with Section 10.04, or any refinancing thereof pursuant to Section 10.04;
provided that such guarantees may only be made by Restricted Subsidiaries who
were guarantors of the Indebtedness originally acquired or assumed pursuant to
Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;

 

- 98 -



--------------------------------------------------------------------------------

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers, consultants and
employees of the Lead Borrower or any of its Restricted Subsidiaries in respect
of expenses of such Persons in connection with relocations and other ordinary
course of business purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a Permitted
Joint Venture, provided that the aggregate principal amount of any Indebtedness
so guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under clause (xix) of Section 10.05,
shall not exceed the greater of $20,000,000 and 1.75% of Consolidated Total
Assets;

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former officers, employees, consultants and
directors of the Lead Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business, (y) Indebtedness representing deferred compensation
or equity-based compensation to current and former officers, employees,
consultants and directors of the Lead Borrower and the Restricted Subsidiaries
and (z) Indebtedness consisting of promissory notes issued by any Credit Party
to current or former officers, directors, consultants and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of any Parent Company permitted by Section 10.03;

(xxvii) (A) Permitted Pari Passu Notes or Permitted Junior Debt in an amount not
to exceed the then remaining aggregate principal amount of Incremental Term
Loans that could be incurred at such time pursuant to Section 2.15 so long as
(i) all such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Pari Passu Notes,” “Permitted Junior Notes” or
“Permitted Junior Loans”, as the case may be and (ii) no Event of Default then
exists or would result therefrom (provided, that with respect to any such
Indebtedness incurred to finance a Limited Condition Transaction, such
requirement shall be limited to the absence of an Event of Default pursuant to
Section 11.01 or Section 11.05); and (B) Permitted Refinancing Indebtedness in
respect of Indebtedness incurred pursuant to subclause (A);

(xxviii) (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(xxix) Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the Net Debt Proceeds therefrom shall be used for working capital
or other general corporate purchases (including without limitation, to finance
one or more Permitted Acquisitions and to pay fees in connection therewith, (iv)
the aggregate principal amount of secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered, to exceed 5.25 to 1.00, (v) the aggregate principal
amount of unsecured Permitted

 

- 99 -



--------------------------------------------------------------------------------

Junior Debt issued or incurred after the Closing Date shall not cause the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which Section 9.01
Financials were required to have been delivered, to exceed 5.25 to 1.00 and
(vi) the Lead Borrower shall have furnished to the Administrative Agent a
certificate from a Responsible Officer certifying as to compliance with the
requirements of preceding clauses (i), (ii), (iii), (iv) and (v) and containing
the calculations required by preceding clauses (iv) and (v); provided that the
amount of Permitted Junior Debt which may be incurred pursuant to this clause
(xxix) by non-Credit Parties shall not exceed $20,000,000;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) Indebtedness under Refinancing Notes and Refinancing Term Loans, 100% of
the Net Debt Proceeds of which are applied to repay outstanding Term Loans in
accordance with Section 5.02(c);

(xxxii) obligations in respect of deposits and progress or similar payments
arising in the ordinary course of business with respect to capital equipment and
construction projects; and

(xxxiii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxii) above.

10.05 Advances, Investments and Loans. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or designate a Subsidiary as an Unrestricted Subsidiary
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Lead Borrower and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted:

(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;

(iii) the Lead Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Lead Borrower and its Restricted Subsidiaries may enter into Interest
Rate Protection Agreements to the extent permitted by Section 10.04(ii), and
Other Hedging Agreements to the extent permitted by Section 10.04(xii);

 

- 100 -



--------------------------------------------------------------------------------

(vi) (a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03), so long as, after giving effect thereto,
the security interest of the Collateral Agent for the benefit of the Secured
Creditors in the Collateral, taken as a whole, is not materially impaired,
(b) any Foreign Subsidiary may make intercompany loans to and other investments
in any the Lead Borrower or any of its Restricted Subsidiaries so long as in the
case of such intercompany loans to Credit Parties (other than Holdings), all
payment obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments in, Permitted Joint Ventures and
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (c) does not exceed the greater of $15,000,000 and 1.5% of
Consolidated Total Assets, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties (other than Holdings, unless otherwise
permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and its Restricted Subsidiaries
to officers, directors, consultants and employees of the Lead Borrower and its
Restricted Subsidiaries in an aggregate amount not exceeding $10,000,000 at any
time outstanding in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix) advances of compensation to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);

(xi) additional Restricted Subsidiaries of the Lead Borrower may be established
or created if the Lead Borrower and such Subsidiary comply with the requirements
of Section 9.12, if applicable; provided that to the extent any such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 10.05, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

 

- 101 -



--------------------------------------------------------------------------------

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;

(xvii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to
Section 10.03(xiv), shall not exceed $5,000,000;

(xviii) so long as no Event of Default shall have occurred and be continuing at
the time of the proposed Investment or immediately after giving effect thereto,
Investments to the extent same are made solely with the Available Amount;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through

(xxxiv) of this Section 10.05, the Lead Borrower and its Restricted Subsidiaries
may make additional loans, advances and other Investments to or in a Person
(including a Permitted Joint Venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to
exceed, when added to the aggregate amount then guaranteed under clause
(xxiii) of Section 10.04 and all unreimbursed payments theretofore made in
respect of guarantees pursuant to clause (xxiii) of Section 10.04, the greater
of $15,000,000 and 1.5% of Consolidated Total Assets plus the amount of cash
common equity contributions to Holdings and by Holdings to the Lead Borrower
made at any time after the Closing Date through such time;

(xx) the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings (or any Equity Interests of any other
Parent Company) to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(xxv) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

 

- 102 -



--------------------------------------------------------------------------------

(xxvi) Investments by Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii) guaranties made in the ordinary course of business of obligations owed
to landlords, suppliers, customers, franchisees and licensees of the Lead
Borrower or its Subsidiaries;

(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix) Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed $15,000,000, at any one time outstanding;

(xxx) Investments by the Lead Borrower or any Restricted Subsidiary in Permitted
Joint Ventures in an aggregate amount outstanding at any time (valued at cost
and net of any return representing return of (but not return on) any such
investment) not to exceed the greater of $15,000,000 and 1.5% of Consolidated
Total Assets;

(xxxi) Investments by the Lead Borrower in (i) Landmarc Support Services
Limited, (ii) Computer Sciences Raytheon or (iii) Aerospace Testing Alliance, in
each case to fund or reimburse payments by such Permitted Joint Venture in
respect of its pension obligations solely to the extent the Lead Borrower or any
other Credit Party either received an amount equal to such Investment from a
third party for the purposes of funding such pension obligations or is entitled
to reimbursement for such amount from a third party;

(xxxii) deposits and progress or similar payments made in the ordinary course of
business with respect to capital equipment and construction projects;

(xxxiii) [reserved]; and

(xxxiv) any Investments, so long as, on the date of such Investment, (i) no
Event of Default has occurred and is continuing and(ii) on a Pro Forma Basis,
the Consolidated Total Net Leverage Ratio does not exceed 3.25 to 1.00.

10.06 Transactions with Affiliates. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Lead Borrower or any of
its Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of the Lead Borrower (or any committee thereof) to be not
less favorable to the Lead Borrower or such Restricted Subsidiary as would
reasonably be obtained by the Lead Borrower or such Restricted Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans and other transactions among Holdings, the Lead Borrower and its
Restricted Subsidiaries (and any Parent Company) may be made to the extent
otherwise expressly permitted under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Lead Borrower and the other Restricted Subsidiaries, to any
other Parent Company);

(iv) Holdings, the Lead Borrower and its Restricted Subsidiaries may enter into,
and may make payments under, employment or other service-related agreements,
employee benefits plans, incentive plans, indemnification provisions, stay
bonuses, severance and other similar compensatory arrangements with current and
former officers, employees, consultants and directors of Holdings, the Lead
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

- 103 -



--------------------------------------------------------------------------------

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Sections 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $5,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement as
in effect on the Closing Date; provided further that upon the occurrence and
during the continuance of Event of Default under Sections 11.01 or 11.05, such
amounts may accrue on a subordinated basis, but not be payable in cash during
such period, but all such accrued amounts (plus accrued interest, if any, with
respect thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any of its Restricted Subsidiaries shall
be permitted (including equity issuances); the Lead Borrower may make payments
(or make dividends to a Parent Company to make payments) to reimburse the
Sponsor or the Sponsor Affiliates for its reasonable out-of-pocket expenses, and
to indemnify it, pursuant to the terms of the Advisory Agreement entered into in
connection with the Transaction, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect;

(viii) transactions described on Schedule 10.06(x) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix) Investments in the Lead Borrower’s Subsidiaries and Permitted Joint
Ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such Permitted Joint Venture is only an Affiliate as a result of
Investments by Holdings and the Restricted Subsidiaries in such Subsidiary or
Permitted Joint Venture) to the extent otherwise permitted under Section 10.05;

(x) any payments required to be made pursuant to the Acquisition Agreement;

(xi) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person;

(xii) payments by the Lead Borrower or any of its Restricted Subsidiaries to the
Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with the acquisitions
or divestitures, which payments are approved by a majority of the board of
directors of the Lead Borrower in good faith;

(xiii) [reserved]; and

(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock or phantom equity to the Sponsor or any Parent Company, or to
any current or former director, officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this
Section 10.06.

 

- 104 -



--------------------------------------------------------------------------------

10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The Lead Borrower will not, and will not permit any of
its Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Refinancing Notes (other than Refinancing Notes secured by Liens
ranking pari passu with the Liens securing the Indebtedness under this
Agreement), except that (A) the Lead Borrower may consummate the Transaction,
and (B) so long as no Default under Section 11.01 or 11.05 and no Event of
Default then exists or would exist immediately after giving effect to the
respective repayment, redemption or repurchase, such Refinancing Notes may be
repaid, redeemed, repurchased or defeased (so long as then retired or the
required deposit under the applicable indenture is then made) or the applicable
indenture is discharged (so long as any such Refinancing Notes will be paid in
full within the time period set forth in the applicable indenture) with, (i) if
(x) no Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed repayment or prepayment or immediately after giving
effect thereto and (y) the Consolidated First Lien Net Leverage Ratio shall not
exceed 3.00 to 1.00 and the Consolidated Total Net Leverage Ratio shall not
exceed 4.25 to 1.00, each determined on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which Section 9.01 Financials were
required to have been delivered, the Available Amount, (ii) amounts not to
exceed $35,000,000, less any amounts used under Section 10.07(b)(ii), and
(iii) any amount, so long as on a Pro Forma Basis, the Consolidated Total Net
Leverage Ratio does not exceed 3.25 to 1.00; provided that nothing in this
clause (a) shall be deemed to limit the ability to consummate the Transaction;

(b) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase, Permitted Junior Debt may be repaid, redeemed, repurchased or
defeased (so long as then retired or the required deposit under the applicable
indenture is then made) or the applicable indenture is discharged (so long as
the Permitted Junior Debt will be paid in full within the time period set forth
in the applicable indenture) with, (i) if (x) no Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
repayment or prepayment or immediately after giving effect thereto and (y) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which Section 9.01
Financials were required to have been delivered, shall not exceed 4.25 to 1.00,
the Available Amount, (ii) amounts not to exceed $35,000,000, less any amounts
used under Section 10.07(a)(B)(ii) and (iii) any amount, so long as on a Pro
Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed 3.25 to
1.00;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Second Lien Credit Document or Refinancing Note Document (after the
entering into thereof) other than any amendment or modification that is not
adverse to the interests of the Lenders in any material respect;

(d) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or

(e) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (e) could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders.

 

- 105 -



--------------------------------------------------------------------------------

10.08 Limitation on Certain Restrictions on Subsidiaries. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
the Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or
advances to the Lead Borrower or any of its Restricted Subsidiaries or
(c) transfer any of its properties or assets to the Lead Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents, the ABL Credit Agreement,
the Second Lien Credit Agreement, and the other definitive documentation entered
into in connection therewith;

(iii) any Refinancing Term Loans and Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
or other contract entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

 

- 106 -



--------------------------------------------------------------------------------

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, the Permitted Junior Debt
Documents, the Permitted Pari Passu Notes Documents and the Refinancing Note
Documents;

(xv) customary restrictions in respect of intellectual property contained in
licenses or sublicenses of, or other grants of rights to use or exploit, such
intellectual property; and

(xvi) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

10.09 Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement and the
Advisory Agreement, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, and (xii) the making of loans to or
other Investments in, or incurrence of Indebtedness from, the Lead Borrower or
in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary which is a Subsidiary Guarantor) as and to the extent not prohibited
by this Agreement.

10.10 Negative Pledges. The Lead Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, agree or covenant with any Person to restrict in
any way its ability to grant any Lien on its assets in favor of the Lenders,
other than pursuant to the ABL Intercreditor Agreement, the First Lien/Second
Lien Intercreditor Agreement, any Additional Intercreditor Agreement, any Pari
Passu Intercreditor Agreement or any other intercreditor agreement contemplated
by this agreement, and except that this Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the ABL Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;

 

- 107 -



--------------------------------------------------------------------------------

(iii) the covenants contained in the Second Lien Credit Agreement, any
Refinancing Term Loans, any Refinancing Note Documents, any Permitted Junior
Debt or any Permitted Pari Passu Notes Documents (in each case so long as same
do not restrict the granting of Liens to secure Indebtedness pursuant to this
Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Term Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Term Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

 

- 108 -



--------------------------------------------------------------------------------

11.02 Representations, etc.. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent, the Collateral Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.01(f)(i) (solely with respect
to any notice of Default or Event of Default under this Agreement), 9.04 (as to
the Lead Borrower), 9.08, 9.11, 9.14(a) or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or any of
its Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity or (ii) any Indebtedness (other than the
Obligations) of Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that (A) it shall not be a
Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least equal to the Threshold Amount, (B) the preceding clause
(ii) shall not apply to Indebtedness that becomes due as a result of a voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is otherwise permitted hereunder and (C) an Event of Default
under clause (i)(y) of this Section 11.04 with respect to the ABL Credit
Agreement shall not be an Event of Default until the earliest of (I) in the case
of a payment default, the first date on which such default shall continue
unremedied for a period of 30 days after the date of such default (during which
period such default is not waived or cured), (II) the date on which the
Indebtedness under the ABL Credit Agreement has been accelerated as a result of
such default and (III) the date on which or until the administrative agent
and/or the lenders under the ABL Credit Agreement have exercised their secured
creditor remedies as a result of such default; or

11.05 Bankruptcy, etc. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or
not so designated), or there is commenced against Holdings, Lead Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or
not so designated) any such proceeding which remains undismissed for a period of
60 days, or Holdings, Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary, whether or not so designated) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary, whether or not so designated) suffers any
appointment of any custodian, receiver, receiver-manager, trustee, monitor or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or Holdings, Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) for the purpose of effecting any of
the foregoing; or

 

- 109 -



--------------------------------------------------------------------------------

11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any withdrawal liability incurred by the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower under
Section 4201 of ERISA, resulting from Lead Borrower, any Restricted Subsidiary
of Lead Borrower or the ERISA Affiliates complete withdrawal from any or all
Multiemployer Plans which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (d) a Foreign Pension Plan has failed to comply
with, or be funded in accordance with, applicable law which has resulted or
would reasonably be expected to result in a Material Adverse Effect, or (e) Lead
Borrower or any of its Restricted Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
that, in each case, has resulted or would reasonably be expected to result in a
Material Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest, to the extent required by the
Credit Documents, in, and Lien on, all of the Collateral (other than (x) any
immaterial portion of the Collateral or (y) or the failure of the Collateral
Agent or the collateral agent under the ABL Credit Agreement to maintain
possession of possessory collateral delivered to it), in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except as
permitted by Section 10.01), and subject to no other Liens (except as permitted
by Section 10.01)); or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (other than any Guarantor otherwise
qualifying as an Excluded Subsidiary, whether or not so designated), or any
Guarantor or any Person acting for or on behalf of such Guarantor shall deny or
disaffirm in writing such Guarantor’s obligations under the Guaranty to which it
is a party or any Guarantor (other than any Guarantor otherwise qualifying as an
Excluded Subsidiary, whether or not so designated) shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party; or

11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, Lead Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) of Lead Borrower involving in the aggregate for Holdings, Lead
Borrower and its Restricted Subsidiaries (other than any Immaterial Subsidiary)
a liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or

11.10 Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Term
Loans and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (iv) enforce
each Guaranty.

 

- 110 -



--------------------------------------------------------------------------------

Section 12. The Administrative Agent.

12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as a potential Guaranteed Creditor under a Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” or “security trustee” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 12.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c) The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as a potential Guaranteed Creditor under a Designated
Interest Rate Protection Agreement) hereby authorizes the Administrative Agent
to enter into the ABL Intercreditor Agreements, the First Lien/Second Lien
Intercreditor Agreement, any Additional Intercreditor Agreement, any Pari Passu
Intercreditor Agreement and any other intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement shall be
being binding upon the Lenders.

12.02 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

- 111 -



--------------------------------------------------------------------------------

12.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Lead Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11 and 13.12) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Lead Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

12.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Lead Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

12.05 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or the Amendment No. 1 Lead Arrangers shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender hereunder.

12.06 Non-reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

- 112 -



--------------------------------------------------------------------------------

12.07 Indemnification by the Lenders. To the extent that the Lead Borrower for
any reason fails to pay any amount required under
 Section 13.01(a) to be paid by it to the Administrative Agent or Collateral
Agent (or any sub-agent of either of them), or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent or
Collateral Agent (or any such sub-agent) or such Related Party, as the case may
be, such Lender’s pro rata share (based on the amount of then outstanding Term
Loans held by each Lender or, if the Term Loans have been repaid in full, based
on the amount of outstanding Term Loans held by each Lender immediately prior to
such repayment in full) of (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or Collateral Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent or Collateral Agent (or any such sub-agent)
in connection with such capacity. The obligations of the Lenders under this
Section 12.07 are subject to the provisions of Section 5.04.

12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Lead Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

- 113 -



--------------------------------------------------------------------------------

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

12.10 Resignation of the Agents. The Administrative Agent may at any time give
notice of its resignation (including as Collateral Agent) to the Lenders and the
Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Lead Borrower’s consent (other than
during the existence of an Event of Default under Section 11.01 or 11.05), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by the Lead Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, with the Lead
Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Lead Borrower and the Lenders that
no qualifying Person has accepted such appointment within such period, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security solely for purposes of
maintaining the Secured Creditors’ security interest thereon until such time as
a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders (with the consent of the Lead Borrower, to the
extent so required) appoint a successor Administrative Agent as provided for
above in this Section 12.10. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 12 and
Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

- 114 -



--------------------------------------------------------------------------------

12.11 Collateral Matters and Guaranty Matters.

Each of the Lenders (including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement) irrevocably authorize the Administrative Agent, at
its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document to a Person that is not a Credit Party,
(iii) that constitutes Excluded Collateral, (iv) if the property subject to such
Lien is owned by a Subsidiary Guarantor, subject to Section 13.12, upon release
of such Subsidiary Guarantor from its obligations under the Subsidiaries
Guaranty pursuant to clause (b) below or (v) if approved, authorized or ratified
in writing in accordance with Section 13.12;

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.01(iv), 10.01(vi), 10.01(vii),
10.01(xiv), and 10.01(xxx) (in the case of clause (ii)) or any other Lien that
is permitted by Section 10.01 to be senior to the Lien securing the Obligations
or to release any Lien securing the Obligations upon the incurrence of any Lien
permitted by Section 10.01 with respect to specified assets if the Lien securing
the Obligations is not allowed by the documentation creating such Lien or
related documentation.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

12.12 Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements. No Guaranteed Creditor that obtains the benefits of
Section 11, any Guaranty or any Collateral by virtue of the provisions hereof or
of any Guaranty or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Credit Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Section 12.12 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Guaranteed Creditor.

 

- 115 -



--------------------------------------------------------------------------------

12.13 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.04 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13. The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 13. Miscellaneous

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents (including, without limitation, the reasonable fees and disbursements of
one primary counsel to all Agents and Lenders and, if reasonably necessary, one
local counsel in any relevant jurisdiction and, in the case of an actual or
perceived conflict of interest where the Indemnified Person (as defined below)
affected by such conflict informs the Lead Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnified Person but excluding, other than as indicated under
Section 13.01(a)(ii), Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration
hereof and thereof and any amendment, waiver or consent relating hereto or
thereto (whether or not effective), of the Agents in connection with their
syndication efforts with respect to this Agreement and of the Agents and each
Lender in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (which shall be limited to one primary
counsel to all Agents and Lenders to be retained by the Agent and, if reasonably
necessary, one local counsel in any relevant jurisdiction and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict informs the Lead Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Person); (ii) pay and hold each Agent and each Lender harmless from
and against any and all Other Taxes with respect to the foregoing matters and
save each Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Agent, such Lender or the Lead Arranger) to
pay such Other Taxes; and (iii) indemnify each Agent and each Lender and their
respective Affiliates, and the officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (but excluding Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Term Loans hereunder or the
consummation of the Transaction or any other

 

- 116 -



--------------------------------------------------------------------------------

transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
Environment relating in any way to any Real Property owned, leased or operated,
at any time, by the Lead Borrower or any of its Subsidiaries; the generation,
storage, transportation, handling, Release or threat of Release of Hazardous
Materials by the Lead Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Lead Borrower or any of its
Subsidiaries; the non-compliance by the Lead Borrower or any of its Subsidiaries
with any Environmental Law (including applicable permits thereunder) applicable
to any Real Property; or any Environmental Claim asserted against the Lead
Borrower, any of its Subsidiaries or relating in any way to any Real Property at
any time owned, leased or operated by the Lead Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case any losses, liabilities, claims, damages or expenses (i) to the extent
incurred by reason of the gross negligence, bad faith or willful misconduct of
the applicable Indemnified Person, any Affiliate of such Indemnified Person or
any of their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors, (ii) to the extent incurred by
reason of any material breach of the obligations of such Indemnified Person
under this Agreement or the other Credit Documents (in the case of each of
preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by any Borrower or the Guarantors or
any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent in its capacity as such or in its
fulfilling such role). To the extent that the undertaking to indemnify, pay or
hold harmless any Agent or any Lender or other Indemnified Person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.

13.02 Right of Setoff.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Lead Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE

 

- 117 -



--------------------------------------------------------------------------------

ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o PAE Holding Corporation, c/o Platinum Equity, LLC,
360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal Department,
Telecopier No.: (310) 712-1863; if to any Lender, at its address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Lead Borrower); and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and the Lead Borrower shall not be effective until received by the
Administrative Agent or the Lead Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Lead Borrower or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrowers, the Subsidiary
Guarantors, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s, any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet.

 

- 118 -



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may transfer, assign
or grant participation in its rights or obligations hereunder, such Lender shall
remain a “Lender” for all purposes hereunder (and may not transfer or assign all
or any portion of its Commitments hereunder except as provided in Sections 2.13
and 13.04(b)) and the transferee, assignee or participant, as the case may be,
shall not constitute a “Lender” hereunder and, provided, further, that no Lender
shall transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Term Loan or Note in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
or increases in the size of the Commitments, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
repayment of any Term Loan shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Term Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement, (iii) modify any of the voting percentages
set forth in Section 13.12 or the underlying definitions, (iv) except as
otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral under all the Security Documents supporting
the Term Loans in which such participant is participating or (v) except as
otherwise provided in the Credit Documents, release all or substantially all of
the value of the Guaranty supporting the Loans in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto). Each Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.10 and 5.04 (subject to the
limitations and requirements of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment; provided, however, that a
participant shall not be entitled to receive any greater payment under
Section 2.10 or Section 5.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant except to
the extent such entitlement to a greater payment results from a change in law
after the sale of the participation takes place. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts (and interest amounts) of each
participant’s interest in the Term Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Term Loan, or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related rights or outstanding Obligations (or, if the Commitments with respect
to the relevant Tranche have terminated, outstanding Obligations) hereunder to
(i)(A) its parent company and/or any affiliate of such Lender which is at least
50% owned by such Lender or its parent company or (B) to one or more other
Lenders or any affiliate of any such other Lender which is at least 50% owned by
such other Lender or its parent company (provided that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)); provided that no such assignment may be made to any such Person that
is, or would at such time constitute, a Defaulting Lender, or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 (or such lesser amount as may be
agreed to by the Administrative Agent and, so long as no Event of Default then
exists under Section 11.01 or 11.05, the Lead Borrower, which consent shall not
be unreasonably withheld or delayed) in the aggregate for the assigning Lender
or

 

- 119 -



--------------------------------------------------------------------------------

assigning Lenders, of such Commitments and related outstanding Obligations (or,
if the Commitments with respect to the relevant Tranche have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees (treating
any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement (which Assignment and Assumption
Agreement shall contain an acknowledgement and agreement by the respective
assignee that, as a Lender, it shall be subject to, and bound by the terms of
the ABL Intercreditor Agreement and the First Lien/Second Lien Intercreditor
Agreement), provided that (i) at such time, Schedule 2.01 shall be deemed
modified to reflect the Commitments and/or outstanding Term Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrowers’ expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Term Loans, as the
case may be, (iii) the consent of the (A) Administrative Agent and (B) so long
as no Event of Default then exists under Section 11.01 or 11.05, the consent of
the Lead Borrower shall (in either case) be required in connection with any such
assignment pursuant to clause (y) above (which consent, in the case of each of
clauses (A) and (B), shall not be unreasonably withheld or delayed); provided
that the Lead Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof, (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 and (v) no such transfer or assignment shall be effective until recorded
by the Administrative Agent on the Register pursuant to Section 13.15. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Term Loans. At the time of each assignment pursuant
to this Section 13.04(b) to a Person that is not already a Lender hereunder,
such assignee shall provide to the Administrative Agent and the Borrowers such
Tax forms as are required to be provided under clauses (b) and (c) of
Section 5.04 and shall deliver to the Administrative Agent an Administrative
Questionnaire. To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 2.13 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10 or 5.04 from those being charged by the assigning
Lender prior to such assignment, then the Lead Borrower shall not be obligated
to pay such increased costs (although the Borrowers, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment). Notwithstanding the foregoing, any
sale or assignment pursuant to this Section 13.04(b) to a Sponsor Affiliate
shall be made in accordance with Section 2.21 and evidenced via an assignment,
in form reasonably satisfactory to the Administrative Agent (a “Sponsor
Affiliate Assignment and Assumption”), in accordance with this Section 13.04(b).

(c) The Borrowers shall also be entitled to purchase (from Lenders) outstanding
principal of Term Loans in accordance with the provisions of Sections 2.19 and
2.20, which purchases shall be evidenced by assignments (in form reasonably
satisfactory to the Administrative Agent) from the applicable Lender to the Lead
Borrower. No such transfer or assignment shall be effective until recorded by
the Administrative Agent (in a manner consistent with the following sentence) on
the Register pursuant to Section 13.15. All Term Loans purchased pursuant to
Section 2.19 and 2.20 shall be immediately and automatically cancelled and
retired, and the Lead Borrower shall in no event become a Lender hereunder. To
the extent of any assignment to a Borrower as described in this clause (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
the assigned Term Loans.

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrowers), any Lender which is a fund may pledge
all or any portion of its Term Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

 

- 120 -



--------------------------------------------------------------------------------

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(f) Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Sponsor Affiliate Assignment and Assumption shall provide a
confirmation, that, if any Credit Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Law now or hereafter in
effect (“Bankruptcy Proceedings”), (i) such Sponsor Affiliate shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Sponsor Affiliate’s claim with respect
to its Term Loans (a “Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Sponsor Affiliate is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Term Loans held by such Sponsor Affiliate (and any Claim
with respect thereto) shall be deemed to be voted by such Sponsor Affiliate in
the same proportion as the allocation of voting with respect to such matter by
Lenders who are not Sponsor Affiliates, so long as such Sponsor Affiliate is
treated in connection with the exercise of such right or taking of such action
on the same or better terms as the other Lenders. For the avoidance of doubt,
the Lenders and each Sponsor Affiliate agree and acknowledge that the provisions
set forth in this Section 13.04(f) constitute a “subordination agreement” as
such term is contemplated by, and utilized in, Section 510(a) of the Bankruptcy
Code, and, as such, would be enforceable for all purposes in any case where a
Credit Party has filed for protection under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
applicable to Credit Party. Except as expressly provided in this
Section 13.04(f), the provisions of this Section 13.04(f) shall not be
applicable to any Debt Fund Affiliate.

(g) If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption Agreement, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

The Administrative Agent shall have the right, and the Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Lead Borrower and any updates thereto. The Borrower hereby agrees that any
such requesting Lender may share the Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledges and agrees that the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent,

 

- 121 -



--------------------------------------------------------------------------------

the Collateral Agent or any Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or thereunder.
The rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Administrative Agent, the Collateral Agent or any Lender would
otherwise have. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent, the Collateral Agent or any Lender to any other or further action in any
circumstances without notice or demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Term Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow and the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Section 9.14, shall utilize U.S. GAAP and policies in conformity with those
used to prepare the audited financial statements of the Lead Borrower referred
to in Section 8.05(a)(i) for the fiscal year of the Lead Borrower ended
December 31, 2015 and, (ii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis; provided further, that if the
Lead Borrower notifies the Administrative Agent that the Lead Borrower wishes to
amend any leverage calculation or any financial definition used therein to
implement the effect of any change in U.S. GAAP or the application thereof
occurring after the Closing Date on the operation thereof (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders wish
to amend any leverage test or any financial definition used therein for such
purpose), then the Lead Borrower and the Administrative Agent shall negotiate in
good faith to amend such leverage test or the definitions used therein (subject
to the approval of the Required Lenders) to preserve the original intent thereof
in light of such changes in U.S. GAAP; provided, further that all determinations
made pursuant to any applicable leverage test or any financial definition used
therein shall be determined on the basis of U.S. GAAP as applied and in effect
immediately before the relevant change in U.S. GAAP or the application thereof
became effective, until such leverage test or such financial definition is
amended. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect).

 

- 122 -



--------------------------------------------------------------------------------

(b) All computations of interest (other than interest based on the Prime Rate)
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest based determined by reference to the Prime Rate shall
be based on a 365-day or 366-day year, as the case may be.

(c) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION
AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH
RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

- 123 -



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent.

13.10 [Reserved].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender directly and adversely affected thereby, extend the final scheduled
maturity of any Term Loan or Note, or reduce the rate or extend the time of
payment of interest or Fees thereon; except (x) in connection with applicability
of any post-default increase in interest rates and (y) extensions expressly
permitted by Section 2.14, reduce or forgive the principal amount thereof,
(ii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
without the prior written consent of each Lender, (iii) except as otherwise
provided in the Credit Documents, releases all or substantially all of the value
of the Guaranty without the prior written consent of each Lender, (iv) amend,
modify or waive any provision of this Section 13.12(a) or Section 13.06 (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Initial Term Loans on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (v) reduce the percentage specified in
the definition of Required Lenders without the prior written consent of each
Lender (it being understood that, with the prior written consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, as applicable, on
substantially the same basis as the extensions of Initial Term Loans are
included on the Closing Date), (vi) consent to the assignment or transfer by the
any Borrower of any of its rights and obligations under this Agreement without
the consent of each Lender or (vii) amend Section 2.14 the effect of which is to
extend the maturity of any Term Loan without the prior written consent of each
Lender directly and adversely affected thereby; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment shall not constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of any Commitment of
any Lender shall not constitute an increase of the Commitment of such Lender),
(2) without the consent of each Agent adversely affected thereby, amend, modify
or waive any provision of Section 12 or any other provision as same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Closing Date, without the consent of the Majority Lenders of each Tranche which
is being allocated a

 

- 124 -



--------------------------------------------------------------------------------

lesser prepayment, repayment or commitment reduction, alter the required
application of any prepayments or repayments (or commitment reduction), as
between the various Tranches, pursuant to Section 5.01 or 5.02 (although (x) the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered and (y) any conversion of any Tranche
of Term Loans into another Tranche of Term Loans hereunder in like principal
amount and any other conversion of any Tranche of Term Loans into Extended Term
Loans pursuant to an Extension Amendment shall not be considered a “prepayment”
or “repayment” for purposes of this clause (4)), (5) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Term Loans and Commitments are included on
the Closing Date) or (6) without the consent of the Supermajority Lenders of the
relevant Tranche, reduce the amount of or extend the date of, any Scheduled
Repayment (except that, if additional Term Loans are made pursuant to a given
Tranche, the scheduled repayments of such Tranche may be increased on a
proportionate basis without the consent otherwise required by this clause (6)),
or amend the definition of Supermajority Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substantially the same basis as the Initial Term Loans and Initial Term Loan
Commitments are included on the Closing Date; and provided further that only the
consent the Administrative Agent shall be necessary for amendments described in
clause (y) of the second proviso contained in clause (vi) of the definition of
“Permitted Junior Loans.”

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Term Loans of each Tranche of
such Lender in accordance with Section 5.01(b), provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Lead Borrower shall not have the right
to replace a Lender, terminate its Commitments or repay its Term Loans solely as
a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.15 enter into an
Incremental Term Loan Commitment Agreement, provided that after the execution
and delivery by the Borrowers, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement, may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.

(d) Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) (i) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.

 

- 125 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

(h) For the avoidance of doubt, any increase, extension or renewal of this
Agreement shall be subject to flood insurance due diligence and flood insurance
compliance in accordance with Section 9.03 hereto and otherwise reasonably
satisfactory to all Secured Creditors.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Term Loans. Each Lender may transfer and carry its Term Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Term Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as their agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Term Loans made by each of the Lenders and the
stated interest on, and each repayment in respect of the principal amount of,
the Term Loans of each Lender. Holdings, each Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement (and the entries in the Register shall be conclusive absent manifest
error for such purposes), notwithstanding notice to the contrary. With respect
to any Lender, the transfer of the Commitments of, and the principal (and
interest) amounts of the Term Loans owing to, such Lender and the rights to the
principal of, and interest on, any Term Loan made pursuant to such Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitments and Term Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Term Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Term Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment

 

- 126 -



--------------------------------------------------------------------------------

or transfer of all or part of a Term Loan, or as soon thereafter as practicable,
the assigning or transferor Lender shall surrender the Note (if any) evidencing
such Term Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender at the request of any such Lender. The registration of any
provision of Incremental Term Loan Commitments pursuant to Section 2.15, shall
be recorded by the Administrative Agent on the Register only upon the acceptance
of the Administrative Agent of a properly executed and delivered Incremental
Term Loan Commitment Agreement. Coincident with the delivery of such Incremental
Term Loan Commitment Agreement for acceptance and registration of the provision
of an Incremental Term Loan Commitment, as the case may be, or as soon
thereafter as practicable, to the extent requested by such Incremental Term Loan
Lenders, Term Notes shall be issued, at the Lead Borrower’ expense, to such
Incremental Term Loan Lenders, to be in conformity with Section 2.05 (with
appropriate modification) to the extent needed to reflect the Incremental Term
Loan Commitments, and outstanding Incremental Term Loans made by such
Incremental Term Loan Lender.

13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Lead Arranger and Lender agrees that it will use its commercially reasonable
efforts not to disclose without the prior consent of the Lead Borrower (other
than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender (or language substantially similar to this Section 13.16(a)) any
information with respect to any Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by such Lender, (ii) as may be required or appropriate in
any report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any prospective or actual
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16 (or language substantially
similar to this Section 13.16(a)), (vii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Commitments or any interest
therein by such Lender and (viii) has become available to any Agent, the Lead
Arranger, any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings, any Borrower or any
Subsidiary thereof, and which source is not known by such Person to be subject
to a confidentiality restriction in respect thereof in favor of each Borrower or
any Affiliate of such Borrower, provided that such prospective transferee,
pledge or participant agrees to be bound by the confidentiality provisions
contained in this Section 13.16 (or language substantially similar to this
Section 13.16(a)); provided, further, that, to the extent permitted pursuant to
any applicable law, order, regulation or ruling, and other than in connection
with credit and other bank examinations conducted in the ordinary course with
respect to such Lender, in the case of any disclosure pursuant to the foregoing
clauses (ii), (iii) or (iv), such Lender will use its commercially reasonable
efforts to notify the Lead Borrower in advance of such disclosure so as to
afford each Borrower the opportunity to protect the confidentiality of the
information proposed to be so disclosed.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

13.17 USA Patriot Act Notice. Each Lender hereby notifies Holdings and the Lead
Borrower that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, each Borrower and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

- 127 -



--------------------------------------------------------------------------------

13.18 Joint and Several Liability. Each Borrower is jointly and severally liable
for the Obligations as a primary obligor in respect thereof. The Obligations of
each Borrower are independent of the Obligations of each other Borrower, and a
separate action or actions may be brought and prosecuted against any Borrower to
enforce this Agreement, irrespective of whether any action has been brought
against any other Borrower or whether any other Borrower is joined in any such
action.

13.19 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, Borrowers, their
respective Subsidiaries or any of their properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Term Loans or any Credit Document or any other
liability or obligation of Holdings, the Borrowers or any of their respective
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, Holdings and the Borrowers, for themselves and on
behalf of their respective Subsidiaries, hereby expressly waive, to the fullest
extent permissible under applicable law, any such immunity, and agree not to
assert any such right or claim in any such proceeding, whether in the United
States or elsewhere. Without limiting the generality of the foregoing, Holdings
and the Borrowers further agree that the waivers set forth in this Section 13.19
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

13.20 Lead Borrower. Each Borrower hereby designates PAE, in its capacity as the
Lead Borrower, to act as its agent hereunder. The Lead Borrower may act as agent
on behalf of each Borrower for purposes of delivering Notices of Borrowing, and
notices of conversion/continuation or similar notices, giving instructions with
respect to the disbursement of the proceeds of Loans, selecting interest rate
options, giving and receiving all other notices and consents hereunder or under
any of the other Credit Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or the Borrowers
under the Credit Documents. PAE hereby accepts such appointment. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by the Lead Borrower shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

13.21 INTERCREDITOR AGREEMENTS.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE ABL INTERCREDITOR AGREEMENT AND
THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, WHICH IN CERTAIN
CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE ABL
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL
INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE ABL INTERCREDITOR AGREEMENT OR THE FIRST LIEN/SECOND
LIEN INTERCREDITOR AGREEMENT. COPIES OF THE ABL INTERCREDITOR AGREEMENT AND THE
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

 

- 128 -



--------------------------------------------------------------------------------

(c) EACH OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN
INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR
SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, EACH OF THE ABL
INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS
THEREOF.

13.22 Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arrangers, the Amendment No. 1 Lead Arrangers or any Lender shall, solely
by reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Lead Borrower hereby waive, to the fullest
extent permitted by law, any claims they may have against the Lead Arrangers,
the Amendment No. 1 Lead Arrangers or any Lender for breach of fiduciary duty or
alleged breach of fiduciary duty. Each Agent, Lender and their Affiliates may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates.

13.23 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumption Agreements, amendments or other Notices of Borrowing, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

13.24 Entire Agreement. This Agreement and the other Credit Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

13.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Credit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

 

- 129 -



--------------------------------------------------------------------------------

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

Section 14. Credit Agreement Party Guaranty.

14.01 The Guaranty. In order to induce the Agents, the Collateral Agent and the
Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements in recognition
of the direct benefits to be received by each Credit Agreement Party from the
proceeds of the Term Loans and the entering into of such Designated Interest
Rate Protection Agreements and Designated Treasury Services Agreements, each
Credit Agreement Party hereby agrees with the Guaranteed Creditors as follows:
each Credit Agreement Party hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations of any Credit Agreement Party to the Guaranteed
Creditors becomes due and payable hereunder, such Credit Agreement Party,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Relevant
Guaranteed Obligations. This Credit Agreement Party Guaranty is a guaranty of
payment and not of collection. This Credit Agreement Party Guaranty is a
continuing one and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Relevant Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Relevant Guaranteed Party), then and
in such event the respective Credit Agreement Party agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Credit Agreement Party, notwithstanding any revocation of this Credit Agreement
Party Guaranty or any other instrument evidencing any liability of any Relevant
Guaranteed Party, and each Credit Agreement Party shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Relevant Guaranteed Obligations,
whether executed by any other guarantor or by any other party, and each Credit
Agreement Party understands and agrees, to the fullest extent permitted under
law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Relevant Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Relevant Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or
increase, decrease or change in personnel by any Relevant Guaranteed Party, or
(e) any payment made to any Guaranteed Creditor on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor.

 

- 130 -



--------------------------------------------------------------------------------

14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Relevant Guaranteed Party, and a separate action or actions may be
brought and prosecuted against any Credit Agreement Party whether or not action
is brought against any other guarantor, any other party or any Relevant
Guaranteed Party and whether or not any other guarantor, any other party or any
Relevant Guaranteed Party be joined in any such action or actions. Each Credit
Agreement Party waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Agreement Party.

14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Guaranteed Creditors without notice or demand,
and without affecting or impairing its liability hereunder, from time to time
to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Treasury Services Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document, any Designated
Interest Rate Protection Agreement, any Designated Treasury Services Agreement
or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement
Party from its liabilities under this Credit Agreement Party Guaranty.

 

- 131 -



--------------------------------------------------------------------------------

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Agreement Party is hereby subordinated to the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of such Relevant Guaranteed
Party to such Credit Agreement Party shall be collected, enforced and received
by such Credit Agreement Party for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Credit Agreement Party under the other provisions of
this Credit Agreement Party Guaranty. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Relevant Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver.

(a) Each Credit Agreement Party waives any right (except as shall be required by
applicable law and cannot be waived) any right to require any Guaranteed
Creditor to (i) proceed against any Relevant Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party, any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Agreement Party hereunder except to the extent the
Relevant Guaranteed Obligations have been paid. Each Credit Agreement Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Agreement Party against any Relevant
Guaranteed Party or any other party or any security.

(b) Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against such Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without

 

- 132 -



--------------------------------------------------------------------------------

limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of such Credit Agreement
Party’s obligations under this Credit Agreement Party Guaranty shall be deemed
to be reduced and such Credit Agreement Party shall pay the maximum amount of
the Relevant Guaranteed Obligations which would be permissible under applicable
law.

14.10 Payments All payments made by a Credit Agreement Party pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Sections 5.03 and 5.04.

14.11 Keepwell. Each Credit Agreement Party that is a Qualified ECP Guarantor
(as defined below) at the time the Credit Agreement Party Guaranty or the grant
of the security interest under the Credit Documents, in each case, by any
Specified Credit Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Credit Party
with respect to such Swap Obligation as may be needed by such Specified Credit
Party from time to time to honor all of its obligations under this Credit
Agreement Party Guaranty and the other Credit Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section 14.11 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 14.11 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act. “Qualified ECP
Guarantor” shall mean, in respect of any Swap Obligation, each Credit Agreement
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. A Specified Credit Party
means any Credit Agreement Party that is not “an eligible contract participant”
under the Commodity Exchange Act (determined after giving effect to this
Section 14.11).

*            *            *

 

- 133 -